Prospectus October 31 , 2013 As supplemented November 27, 2013 DSM DSM DSM Large Cap Growth Fund ● Institutional Class (Ticker: DSMLX) Global Growth Fund ● Institutional Class (Ticker: DSMGX) Small-Mid Cap Growth Fund ● Institutional Class (Ticker: DSMMX) The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this Prospectus. Any representation to the contrary is a criminal offense. DSM | Large Cap Growth Fund DSM | Global Growth Fund DSM | Small-Mid Cap Growth Fund Prospectus October 31, 2013 As supplemented November 27, 2013 TABLE OF CONTENTS SUMMARY SECTION 1 DSM Large Cap Growth Fund 1 DSM Global Growth Fund 5 DSM Small-Mid Cap Growth Fund 9 MORE ABOUT THE FUNDS’ INVESTMENT STRATEGIES AND RISKS 13 Investment Objectives 13 Principal Investment Strategies 13 Principal Risks 15 Portfolio Holdings Information 18 MANAGEMENT OF THE FUNDS 19 Investment Advisor 19 Portfolio Managers 19 Fund Expenses 20 Additional Payments to Dealers 20 The Advisor’s Related Performance Regarding Substantially Similar Accounts 20 Average Annual Total Returns for the Periods Ended December 31, 2012 22 Average Annual Total Returns for the Periods Ended December31, 2012 24 SHAREHOLDER INFORMATION 25 Description of Class 25 How to Purchase Shares of the Funds 26 How to Redeem Shares of the Funds 28 Account and Transaction Policies 29 DISTRIBUTIONS AND TAXES 32 INDEX DESCRIPTIONS 33 FINANCIAL HIGHLIGHTS 34 PRIVACY NOTICE 37 Table of Contents - Prospectus Institutional SUMMARY SECTION DSM Large Cap Growth Fund Investment Objective The DSM Large Cap Growth Fund (the “Large Cap Growth Fund” or “Fund”) seeks long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Institutional Class Redemption Fee (as a percentage of amount redeemed within 30 days of purchase) 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investments) Institutional Class Management Fees 0.75% Distribution (12b-1) Fees None Other Expenses (includes shareholder servicing fee of 0.10%) 0.58% Total Annual Fund Operating Expenses 1.33% Fee Waiver/Expense Reimbursement(1) -0.38% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement(2) 0.95% (1) DSM Capital Partners LLC (the “Advisor”) has contractually agreed to reduce its fees and/or pay Fund expenses (excluding acquired fund fees and expenses, interest expense in connection with investment activities, taxes, dividends on short positions and extraordinary expenses) in order to limit the Fund’s Total Annual Operating Expenses After Fee Waiver and/or Expense Reimbursement to 0.95% of the average daily net assets of the Institutional Class shares (the “Expense Cap”) through at least October31, 2014.To the extent that the Advisor waives its fees and/or absorbs expenses to satisfy this Expense Cap, it may seek repayment of a portion or all of such amounts at any time within three fiscal years after the fiscal year in which such amounts were waived or absorbed, subject to the Expense Cap. (2) The Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement do not correlate to the Ratio of Expenses to Average Net Assets After Fees Waived provided in the Financial Highlights Section of the statutory Prospectus, which reflects the operating expenses of the Fund and does not include acquired fund fees and expenses. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the Expense Cap only in the first year).Although your actual costs may be higher or lower, under these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class $97 $384 $692 $1,568 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the above Example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 71% of the average value of its portfolio. Table of Contents - Prospectus Institutional 1 Principal Investment Strategies Permissible Securities.Under normal circumstances, the Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities of large cap companies.Equity securities include, but are not limited to, common stocks, preferred stocks, securities convertible into common stocks, rights and warrants. The Fund’s portfolio generally will contain 25-35 stocks.The Advisor currently defines a “large cap company” as one that has a market capitalization of $10billion or more at the time of purchase.The Fund may also invest up to 20% of its net assets in equity securities of issuers that have market capitalizations below $10billion at the time of purchase.In addition, the Fund may invest up to 20% of its assets in equity securities of foreign issuers through, but not limited to, American Depositary Receipts or similar securities.The Fund’s portfolio generally will contain 25-35 stocks.The Fund may, from time to time, have a significant exposure to one or more industries and the Fund may invest greater than 25% of its assets in one or more of the following sectors: consumer discretionary, consumer staples, energy, financials, health care, industrials, materials, technology and telecommunications services.As of the date of this Prospectus, over 25% of the Fund’s assets were invested in securities within the consumer discretionary sector. Management Process.The Advisor manages the Fund using a bottom-up, “idea-driven,” growth-style with a long-term (i.e.,three-year) investment horizon.This means in general terms that the Advisor identifies companieswhich it believes exhibit certain quality characteristics.For instance, the Advisor selects companies that it believes have growing businesses with solid fundamentals, attractive profitability, and successful managements. The Advisor generally sells a stock when its projected future return becomes unattractive relative to the rest of the portfolio or the investable universe. Principal Risks There is the risk that you could lose all or a portion of your money on your investment in the Fund.The Fund is subject to many of the risks common to mutual funds that invest in equity securities of domestic and foreign companies.You may lose money by investing in this Fund. In particular, the following risks could affect the value of your investment: ● Consumer Discretionary Risk. The Fund invests in the securities of companies in the consumer discretionary sector.Because companies in the consumer discretionary sector manufacture products and provide discretionary services directly to the consumer, the success of these companies is tied closely to the performance of the overall domestic and international economy, interest rates, competition and consumer confidence.Success depends heavily on disposable household income and consumer spending.Changes in demographics and consumer tastes also can affect the demand for, and success of, consumer discretionary products in the marketplace. ● Equity Market Risk.Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value. If the market prices of the securities owned by the Fund fall, the value of your investment in the Fund will decline. ● Foreign SecuritiesRisk.The performance of foreign securities depends on the political and economic environments and other overall economic conditions in the countries where the Fund invests.Foreign securities markets may involve greater risk and volatility than more developed markets.Some foreign countries may have fixed or managed currencies that are not free-floating against the U.S.dollar.Certain of these currencies have experienced, and may experience in the future, substantial fluctuations or a steady devaluation relative to the U.S.dollar. ● General Market Risk.The stock market declines or stocks in the Fund’s portfolio may not increase their earnings at the rate anticipated. ● Growth Style Investment Risk.Growth-oriented funds may underperform when value investing is in favor.In addition, growth securities typically trade at higher multiples of current earnings than other securities and, therefore, may be more sensitive to changes in current or expected earnings than other equity securities and may be more volatile. ● Large Cap Company Risk.Large cap companies may be unable to respond quickly to new competitive challenges, such as changes in technology and consumer tastes, may be more prone to global economic risks, and also may not be able to attain the high growth rate of successful smaller companies, especially during extended periods of economic expansion. ● Management Risk.The Advisor’s investment strategy does not achieve the Fund’s objective or the Advisor does not implement the strategy properly. ● Regulatory Risk.Changes in government regulations may adversely affect the value of a security. Table of Contents - Prospectus Institutional 2 ● Sector-Focus Risk.Investing a significant portion of the Fund’s assets in one sector of the market exposes the Fund to greater market risk and potential monetary losses than if those assets were spread among various sectors. Performance The following performance information provides some indication of the risks of investing in the Fund.The bar chart below illustrates how the Fund’s total returns have varied year to year since inception.The table below illustrates how the Fund’s average annual total returns for the 1-year and since inception periods compare with that of a broad-based securities index and an additional index provided to offer a broader market perspective.The Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future.Updated performance information is available on the Fund’s website at www.dsmfunds.com. Calendar Year Total Returns The Fund’s year-to-date return as of September 30,2013 was 19.95%. Highest Quarterly Return: 1Q, 201 2 17.13% Lowest Quarterly Return: 3Q, 2011 -14.47% Average Annual Total Returns as of December 31, 2012 1 Year Since Inception (8/28/09) Return Before Taxes 18.96% 14.04% Return After Taxes on Distributions 18.96% 13.58% Return After Taxes on Distributions and Sale of Fund Shares 12.32% 11.93% Russell 1000® Growth Total Return Index (reflects no deduction for fees, expenses or taxes) 15.26% 13.85% S&P 500®Total Return Index (reflects no deduction for fees, expenses or taxes) 16.00% 12.61% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your situation and may differ from those shown.Furthermore, the after-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts (“IRAs”).The “Return After Taxes on Distributions and Sale of Fund Shares” may be higher than other return figures because when a capital loss occurs upon redemption of Fund shares, a tax deduction is provided that benefits the investor. Table of Contents - Prospectus Institutional 3 Management Investment Advisor DSM Capital Partners LLC Portfolio Managers Daniel Strickberger – Co-Chief Investment Officer of the Advisor since inception in 2001 Managed the Fund since inception in 2009 Stephen Memishian, CFA – Co-Chief Investment Officer of the Advisor since inception in 2001 Managed the Fund since inception in 2009 Purchase and Sale of Fund Shares Investors may purchase or redeem Fund shares on any business day by written request, wire transfer, or telephone.You may conduct transactions by mail (DSM Large Cap Growth Fund, c/o U.S.Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), or by telephone at 1-877-862-9555.Investors who wish to purchase or redeem Fund shares through a broker-dealer should contact the broker-dealer directly.The minimum initial and subsequent investment amounts for various types of accounts are shown below, although we may reduce or waive the minimums in some cases. Account Types To Open Your Account To Add To Your Account Standard, Traditional and Roth IRA Accounts Tax Information The Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an IRA.Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus Institutional 4 DSM Global Growth Fund Investment Objective The DSM Global Growth Fund (the “Global Growth Fund” or “Fund”) seeks long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Institutional Class Redemption Fee (as a percentage of amount redeemed within 30 days of purchase) 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investments) Institutional Class Management Fees 0.90% Other Expenses (includes shareholder servicing fee of 0.10%) 6.66% Total Annual Fund Operating Expenses 7.56% Fee Waiver/Expense Reimbursement(1) -6.36% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement 1.20% (1) The Advisor has contractually agreed to reduce its fees and pay Fund expenses (excluding acquired fund fees and expenses, interest expense in connection with investment activities, taxes, dividends on short positions and extraordinary expenses) in order to limit the Fund’s Total Annual Operating Expenses After Fee Waiver and/or Expense Reimbursement to 1.20% of the average daily net assets of the Institutional Class shares (the “Expense Cap”) through at least October 31, 2014.To the extent that the Advisor waives its fees and absorbs expenses to satisfy this Expense Cap, it may seek repayment of a portion or all of such amounts at any time within three fiscal years after the fiscal year in which such amounts were waived or absorbed, subject to the Expense Cap. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the Expense Cap only in the first year).Although your actual costs may be higher or lower, under these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class $122 $1,652 $3,104 $6,422 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the above Example, affect the Fund’s performance.During the most recent fiscal year , the Fund’s portfolio turnover rate was 114% of the average value of its portfolio. Principal Investment Strategies Permissible Securities.Under normal circumstances, the Fund will generally invest its net assets (plus any borrowings for investment purposes) in equity securities of large capitalization companies.Equity securities include, but are not limited to, common stocks, preferred stocks, securities convertible into common stocks, rights and warrants.The Fund generally will contain 35 to 55 equity securities.Under normal market conditions, at least 30% of the Fund’s net assets will be invested in the securities of foreign issuers including those in emerging markets through, but not limited to American Depository Receipts or similar securities.The Fund invests in U.S. and foreign issuers and, intends to invest in securities of issuers from at least three different countries.The Advisor currently defines a “large capitalization company” as one that has a market capitalization of $10billion or more at the time of purchase.The Fund may also invest up to 40% of its net assets in equity securities of issuers that have a market capitalization below $10billion at the time of purchase.From time to time, the Fund may invest more than 25% of its assets in issuers connected to China, and in issuers in other newly-developed trading markets, which involves certain risks and special considerations not typically associated with investment in more developed economies or markets. Table of Contents - Prospectus Institutional 5 The Fund is a non-diversified fund and may, from time to time, have significant exposure to one or more issuers, industries, geographic regions or sectors of the global economy.The Fund may invest greater than 25% of its assets in one or more of the following sectors: consumer discretionary, consumer staples, energy, financials, health care, industrials, materials, technology and telecommunications services. Management Process.The Advisor manages the Fund using a bottom-up, “idea-driven,” growth-style with a long-term (i.e.,three-year) investment horizon.This means in general terms that the Advisor identifies companies which it believes exhibit certain growth characteristics.For instance, the Advisor may select companies that it believes have growing businesses with solid fundamentals, attractive profitability, and successful managements. The Advisor generally sells a stock when it believes its projected future return becomes unattractive relative to the rest of the portfolio or the investable universe. Principal Risks There is the risk that you could lose all or a portion of your money on your investment in the Fund.The Fund is subject to many of the risks common to mutual funds that invest in equity securities of domestic and foreign companies.You may lose money by investing in this Fund. In particular, the following risks could affect the value of your investment: ● China Risk.Investing in securities of Chinese companies involves special risks, including greater government control over the economy, political and legal uncertainty, currency fluctuations or exchange limitations, the risk that China’s government may decide not to continue to support economic reform programs and the risk of nationalization or expropriation of assets.Information about issuers in emerging markets, including China, may not be as complete, accurate or timely as information about listed companies in other more developed economies or markets. ● Emerging Markets Risk.Stocks of issuers in emerging markets countries entail greater investment risk than developed markets. Such risks could include governmental dependence on a few industries or resources, government-imposed taxes on foreign investment or limits on the removal of capital from a country, unstable government, and volatile markets. ● Equity Market Risk.Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value.If the market prices of the securities owned by the Fund fall, the value of your investment in the Fund will decline. ● Foreign Securities Risk.The performance of foreign securities depends on the political and economic environments and other overall economic conditions in the countries where the Fund invests.Foreign securities markets may involve greater risk and volatility than more developed markets.Some foreign countries may have fixed or managed currencies that are not free-floating against the U.S.dollar.Certain of these currencies have experienced, and may experience in the future, substantial fluctuations or a steady devaluation relative to the U.S.dollar. ● General Market Risk.The stock market declines or stocks in the Fund’s portfolio may not increase their earnings at the rate anticipated. ● Growth Style Investment Risk.Growth-oriented funds may underperform when value investing is in favor.In addition, growth securities typically trade at higher multiples of current earnings than other securities and, therefore, may be more sensitive to changes in current or expected earnings than other equity securities and may be more volatile. ● Large Cap Company Risk.Large cap companies may be unable to respond quickly to new competitive challenges, such as changes in technology and consumer tastes, may be more prone to global economic risks, and also may not be able to attain the high growth rate of successful smaller companies, especially during extended periods of economic expansion. Table of Contents - Prospectus Institutional 6 ● Management Risk.The Advisor’s investment strategy does not achieve the Fund’s objective or the Advisor does not implement the strategy properly. ● Newer Fund Risk.The Fund is newer with a limited operating history and there can be no assurance that the Fund will grow to or maintain an economically viable size. ● Non-Diversification Risk.A non-diversified fund may hold a significant percentage of its assets in the securities of fewer companies or even one company, and therefore events affecting those companies have a greater impact on the Fund than on a diversified fund. ● Portfolio Turnover Risk:High portfolio turnover involves correspondingly greater expenses to the Fund, including brokerage commissions and dealer mark-ups and other transaction costs.This may also result in adverse tax consequences for Fund shareholders. ● Regulatory Risk.Changes in government regulations may adversely affect the value of a security. ● Sector-Focus Risk.Investing a significant portion of the Fund’s assets in one sector of the market exposes the Fund to greater market risk and potential monetary losses than if those assets were spread among various sectors. ● Small and Mid-Sized Company Stock Risk.Small to mid-sized company stocks have historically been subject to greater investment risk than large company stocks. The prices of small to mid-sized company stocks tend to be more volatile and less liquid than large company stocks. Small and mid-sized companies may have no or relatively short operating histories, or be newly formed public companies. Some of these companies have aggressive capital structures, including high debt levels, or are involved in rapidly growing or changing industries and/or new technologies, which pose additional risks. Performance Because the Fund commenced operations on March 28, 2012, it does not have a full calendar year of performance to compare against a broad measure of market performance.Accordingly, performance information is not available.Performance information will be available after the Fund has been in operation for one full calendar year.At that time, the performance information will provide some indication of the risks of investing in the Fund by comparing it against a broad measure of market performance.Updated performance information is available on the Fund’s website at www.dsmfunds.com or by calling the Fund toll-free at 1-877-862-9555. Management Investment Advisor DSM Capital Partners LLC Portfolio Managers Daniel Strickberger – Co-Chief Investment Officer of the Advisor since 2001 Managed the Fund since inception in 2012 Stephen Memishian, CFA – Co-Chief Investment Officer of the Advisor since 2001 Managed the Fund since inception in 2012 Purchase and Sale of Fund Shares Investors may purchase or redeem Fund shares on any business day by written request, wire transfer, or telephone.You may conduct transactions by mail (DSM Global Growth Fund, c/o U.S.Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), or by telephone at 1-877-862-9555.Investors who wish to purchase or redeem Fund shares through a broker-dealer should contact the broker-dealer directly.The minimum initial and subsequent investment amounts for various types of accounts are shown below, although we may reduce or waive the minimums in some cases. Account Types To Open Your Account To Add To Your Account Standard, Traditional and Roth IRA Accounts Table of Contents - Prospectus Institutional 7 Tax Information The Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an IRA.Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries You may buy and sell shares of the Fund through certain financial intermediaries and their agents that have made arrangements with the Fund and are authorized to buy and sell shares of the Fund (collectively, “Financial Intermediaries”).If you purchase the Fund through a broker-dealer or other Financial Intermediary, the Fund and its related companies may pay the Financial Intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your Financial Intermediary’s website for more information. Table of Contents - Prospectus Institutional 8 DSM Small-Mid Cap Growth Fund Investment Objective The DSM Small-Mid Cap Growth Fund (the “Small-Mid Cap Growth Fund” or “Fund”) seeks long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Institutional Class Redemption Fee (as a percentage of amount redeemed within 30 days of purchase) 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investments) Institutional Class Management Fees 0.90% Other Expenses (includes shareholder servicing fee of 0.10%)(1) 11.37% Total Annual Fund Operating Expenses 12.27% Fee Waiver/Expense Reimbursement(2) -11.12% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement 1.15% (1) Other expenses are based on estimated customary Fund expenses for the current fiscal year. (2) The Advisor has contractually agreed to reduce its fees and pay Fund expenses (excluding acquired fund fees and expenses, interest expense in connection with investment activities, taxes, dividends on short positions and extraordinary expenses) in order to limit the Total Annual Operating Expenses After Fee Waiver and/or Expense Reimbursement to 1.15% of average daily net assets of the Fund’s Institutional Class shares through at least October31, 2014 (the “Expense Cap”).To the extent that the Advisor waives its fees and absorbs expenses to satisfy the Expense Cap, it may seek repayment of a portion or all of such amounts at any time within three fiscal years after the fiscal year in which such amounts were waived or absorbed, subject to the Expense Cap. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the Expense Cap in the first year).Although your actual costs may be higher or lower, under these assumptions, your costs would be: 1 Year 3 Years Institutional Class $117 $2,484 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the above Example, affect the Fund’s performance.During the most recent fiscal period (May 9, 2013 to June 30, 2013), the Fund’s portfolio turnover rate was 22% of the average value of its portfolio. Table of Contents - Prospectus Institutional 9 Principal Investment Strategies Permissible Securities.Under normal circumstances, the Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities of small and mid-sized capitalization companies.Equity securities include, but are not limited to, common stocks, preferred stocks, securities convertible into common stocks, rights and warrants. The Fund generally will contain 35 to 45 equity securities. The Advisor defines a “small and mid-sized capitalization company” as one that has a market capitalization of between $500 million and $10 billion at the time of purchase.Issuers whose capitalization rise above this level after purchase continue to be considered small or mid-sized companies for purposes of the 80% policy.The Fund may also invest up to 20% of its net assets in equity securities of issuers that have market capitalizations outside the defined small and mid-sized level at the time of purchase.In addition, the Fund may invest up to 20% of its assets in equity securities of foreign issuers including those in emerging markets through, but not limited to, American Depositary Receipts or similar securities. The Fund is a non-diversified fund and may, from time to time, have significant exposure to one or more issuers, industries, geographic regions or sectors of the global economy.The Fund may invest greater than 25% of its assets in one or more of the following sectors:consumer discretionary, consumer staples, energy, financials, health care, industrials, materials, information technology, telecommunications services, and utilities.As of the date of this Prospectus, over 25% of the Fund’s assets were invested in securities within the consumer discretionary sector. Management Process.The Advisor manages the Fund using a bottom-up, “idea-driven,” growth-style with a long-term (i.e.,minimum of three-years) investment horizon.This means in general terms that the Advisor identifies companies which it believes exhibit certain growth characteristics.For instance, the Advisor may select companies that it believes have growing businesses with solid fundamentals, attractive profitability, and successful managements.The Advisor generally sells a stock when it believes its projected future return becomes unattractive relative to the rest of the portfolio or the investable universe. Principal Risks There is the risk that you could lose all or a portion of your money on your investment in the Fund.The Fund is subject to many of the risks common to mutual funds that invest in equity securities of domestic and foreign companies.In particular, the following risks could affect the value of your investment in the Fund: ● Consumer Discretionary Risk. The Fund invests in the securities of companies in the consumer discretionary sector.Because companies in the consumer discretionary sector manufacture products and provide discretionary services directly to the consumer, the success of these companies is tied closely to the performance of the overall domestic and international economy, interest rates, competition and consumer confidence.Success depends heavily on disposable household income and consumer spending.Changes in demographics and consumer tastes also can affect the demand for, and success of, consumer discretionary products in the marketplace. ● Emerging Markets Risk.Stocks of issuers in emerging markets countries entail greater investment risk than developed markets. Such risks could include governmental dependence on a few industries or resources, government-imposed taxes on foreign investment or limits on the removal of capital from a country, unstable government, and volatile markets. ● Equity Market Risk.Equity investments are susceptible to general stock market fluctuations and to volatile increases and decreases in value.If the market prices of the securities owned by the Fund fall, the value of your investment in the Fund will decline. ● Foreign Securities Risks.The performance of foreign securities depends on the political and economic environments and other overall economic conditions in the countries where the Fund invests.Foreign securities markets may involve greater risk and volatility than more developed markets.Some countries may have fixed or managed currencies that are not free-floating against the U.S.dollar.Certain of these currencies have experienced, and may experience in the future, substantial fluctuations or a steady devaluation relative to the U.S.dollar. ● General Market Risk.The stock market declines or stocks in the Fund’s portfolio may not increase their earnings at the rate anticipated. ● Growth Style Investment Risk.Growth-oriented funds may underperform when value investing is in favor.In addition, growth securities typically trade at higher multiples of current earnings than other securities and, therefore, may be more sensitive to changes in current or expected earnings than other equity securities and may be more volatile. Table of Contents - Prospectus Institutional 10 ● Management Risk.The Advisor’s investment strategy does not achieve the Fund’s objective or the Advisor does not implement the strategy properly. ● Newer Fund Risk.The Fund is newer with a limited operating history and there can be no assurance that the Fund will grow to or maintain an economically viable size. ● Non-Diversification Risk.A non-diversified fund may hold a significant percentage of its assets in the securities of fewer companies or even one company, and therefore events affecting those companies have a greater impact on the Fund than on a diversified fund. ● Regulatory Risk.Changes in government regulations may adversely affect the value of a security. ● Sector-Focus Risk.Investing a significant portion of the Fund’s assets in one sector of the market exposes the Fund to greater market risk and potential monetary losses than if those assets were spread among various sectors. ● Small and Mid-Sized Company Stock Risk.Small to mid-sized company stocks have historically been subject to greater investment risk than large company stocks. The prices of small to mid-sized company stocks tend to be more volatile and less liquid than large company stocks. Small and mid-sized companies may have no or relatively short operating histories, or be newly formed public companies.Some of these companies have aggressive capital structures, including high debt levels, or are involved in rapidly growing or changing industries and/or new technologies, which pose additional risks. Performance Because the Fund commenced operations on May 9, 2013, it does not have a full calendar year of performance to compare against a broad measure of market performance.Accordingly, performance information is not available.Performance information will be available after the Fund has been in operation for one calendar year.At that time, the performance information will provide some indication of the risks of investing in the Fund by comparing it against a broad measure of market performance.Updated performance information is available on the Fund’s website at www.dsmfunds.com or by calling the Fund toll-free at 1-877-862-9555. Management Investment Advisor DSM Capital Partners LLC Portfolio Managers Daniel Strickberger – Co-Chief Investment Officer of the Advisor since inception in 2001 Managed the Fund since inception in 2013 Stephen Memishian, CFA – Co-Chief Investment Officer of the Advisor since inception in 2001 Managed the Fund since inception in 2013 Purchase and Sale of Fund Shares Investors may purchase or redeem Fund shares on any business day by written request, wire transfer, or telephone.You may conduct transactions by mail (DSM Small-Mid Cap Growth Fund, c/o U.S.Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), or by telephone at 1-877-862-9555.Investors who wish to purchase or redeem Fund shares through a broker-dealer should contact the broker-dealer directly.The minimum initial and subsequent investment amounts for various types of accounts are shown below, although we may reduce or waive the minimums in some cases. Account Types To Open Your Account To Add To Your Account Standard, Traditional and Roth IRA Accounts Tax Information The Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an IRA.Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Table of Contents - Prospectus Institutional 11 Payments to Broker-Dealers and Other Financial Intermediaries You may buy and sell shares of the Fund through certain financial intermediaries and their agents that have made arrangements with the Fund and are authorized to buy and sell shares of the Fund (collectively, “Financial Intermediaries”).If you purchase the Fund through a broker-dealer or other Financial Intermediary, the Fund and its related companies may pay the broker-dealer or other Financial Intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other Financial Intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your Financial Intermediary’s website for more information. Table of Contents - Prospectus Institutional 12 MORE ABOUT THE FUNDS’ INVESTMENT STRATEGIES AND RISKS Investment Objectives The investment objectives described in the Summary Sections and the investment strategies described in the Summary Sections and below are non-fundamental, which means that they may be changed without shareholder approval upon 60 days’ written notice to shareholders.There is no assurance that each Fund will achieve its investment objectives. Principal Investment Strategies Permissible Securities – Large Cap Growth Fund.Under normal circumstances, the Large Cap Growth Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities of large cap companies.Equity securities include, but are not limited to, common stocks, preferred stocks, securities convertible into common stocks, rights and warrants. The Large Cap Growth Fund’s portfolio generally will contain 25 to 35 stocks. The Advisor currently defines a “large cap company” as one that has a market capitalization of $10billion or more at the time of purchase.The Large Cap Growth Fund may also invest up to 20% of its net assets in equity securities of issuers that have market capitalizations below $10 billion at the time of purchase.In addition, the Large Cap Growth Fund may invest up to 20% of its assets in equity securities of foreign issuers through American Depositary Receipts or similar securities.In determining whether an issuer is foreign, the Advisor will consider various factors including where the issuer is headquartered, where the issuer’s principal operations are located, where the issuer’s revenues are derived, where the principal trading market is located and the country in which the issuer is legally organized.The weight given to each of these factors will vary depending upon the circumstances.The Large Cap Growth Fund may, from time to time, have a significant exposure to one or more issuers, industries and the Fund may invest greater than 25% of its assets in one or more of the following sectors: consumer discretionary, consumer staples, energy, financials, health care, industrials, materials, information technology, telecommunications services and utilitiesAs of the date of this Prospectus, over 25% of the Fund’s assets were invested in securities within the consumer discretionary sector. Permissible Securities – Global Growth Fund.Under normal circumstances, the Global Growth Fund will generally invest its net assets (plus any borrowings for investment purposes) in equity securities of large capitalization companies.Equity securities include, but are not limited to, common stocks, preferred stocks, securities convertible into common stocks, rights and warrants.The Global Growth Fund generally will contain 35 to 55 equity securities.Under normal market conditions, at least 30% of the Global Growth Fund’s net assets will be invested in the securities of foreign issuers including those in emerging markets through, but not limited to, American Depository Receipts or similar securities.In determining whether an issuer is foreign, the Advisor will consider various factors including where the issuer is headquartered, where the issuer’s principal operations are located, where the issuer’s revenues are derived, where the principal trading market is located and the country in which the issuer is legally organized.The weight given to each of these factors will vary depending upon the circumstances.The Global Growth Fund invests in U.S. and foreign issuers and intends to invest in securities of issuers from at least three different countries.The Advisor currently defines a “large capitalization company” as one that has a market capitalization of $10billion or more at the time of purchase.The Global Growth Fund may also invest up to 40% of its net assets in equity securities of companies that have a market capitalization below. $10 billion at the time of purchase.From time to time, the Global Growth Fund may invest more than 25% of its assets in issuers connected to China, and in issuers in other newly-developed trading markets, which involves certain risks and special considerations not typically associated with investment in more developed economies or markets. The Global Growth Fund is a non-diversified fund and may, from time to time, have significant exposure to one or more issuers, industries, geographic regions or sectors of the global economy. The Global Growth Fund may also invest greater than 25% of its assets in one or more of the following sectors:consumer discretionary, consumer staples, energy, financials, health care, industrials, materials, technology and telecommunications services. Table of Contents - Prospectus Institutional 13 Permissible Securities – Small-Mid Cap Growth Fund.Under normal circumstances, the Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities of small and mid-sized capitalization companies.Equity securities include, but are not limited to, common stocks, preferred stocks, securities convertible into common stocks, rights and warrants. The Fund generally will hold between 35 to 45 equity securities in its portfolio. The Advisor currently considers a “small and mid-sized capitalization company” to be one that has a market capitalization between $500million and $10billion at the time of purchase.Issuers whose capitalization rise above or fall below this level after purchase continue to be considered small or mid cap companies for purposes of the 80% policy.The Small-Mid Cap Growth Fund may also invest up to 20% of its net assets in equity securities of issuers that have market capitalizations outside the defined small and mid-sized level at the time of purchase.In addition, the Fund may invest up to 20% of its assets in securities of foreign issuer including those in emerging markets through, but not limited to, American Depositary Receipts or similar securities. The Small-Mid Cap Growth Fund is a non-diversified fund and may, from time to time, have significant exposure to one or more issuers, industries, geographic regions or sectors of the global economy.The Fund may invest greater than 25% of its assets in one or more of the following sectors: consumer discretionary, consumer staples, energy, financials, health care, industrials, materials, information technology, telecommunications services, and utilities.As of the date of this Prospectus, over 25% of the Fund’s assets were invested in securities within the consumer discretionary sector. Management Process – All Funds.The Advisor manages the Funds using a bottom-up, “idea-driven,” growth-style with a long-term (i.e., three-year) investment horizon.This means in general terms that the Advisor identifies companieswhich it believes exhibit certain quality growth characteristics.For instance, the Advisor selects companies that it believes have growing businesses with solid fundamentals, attractive profitability, and successful managements. The Advisor is a research-driven investment manager.Potential investments are identified based on each company’s detailed financial and operational history and on proprietary projections of future company results prepared by in-house analysts.These projections are based on modeling of the company, discussions with the management of the company and its competitors, interviews with industry experts, a study of the candidate’s industry and the significant factors that drive industry growth.The “bottom-up” research process involves using various criteria, including reviewing a company’s: ●revenue growth ●prudent use of debt ●earnings growth ●lack of earnings misses ●free cash flow ●open and experienced management ●profitability In addition to superior fundamental characteristics, in order for the Advisor to purchase a stock the company must also have an attractive valuation.One of the Advisor’s valuation methods involves an historical evaluation of investor sentiment regarding each company’s shares to determine typical price-to-earnings ratios when the company is “in favor” or “out of favor.”In addition, the Advisor studies the effect of past and current interest rates on the P/E ratio of each company’s shares, and projects these effects going forward.These valuation methods support investment decisions regarding the price and timing of purchases and sales of shares as well as the size of positions. Risk Management.The Advisor seeks to reduce risk primarily by owning high-quality growth companies that it believes demonstrate strong revenue growth, superior profitability, and the ability to accelerate earnings and have high-quality balance sheets.As a further element of risk management, when valuing companies, the Advisor normally projects relatively low earnings and price-to-earnings scenarios.The Advisor also monitors sector and sub-sector weightings with an eye on events or changes that could impact a Fund’s holdings. Table of Contents - Prospectus Institutional 14 Selling Strategy.The Advisor generally sells a stock when its projected future return becomes unattractive relative to the rest of the portfolio or investable universe.The Advisor will also generally sell a security if the company disappoints on its earnings report or if the fundamental thesis for owning the company deteriorates.The Advisor anticipates each Fund’s portfolio turnover rate to be less than 100% in a given calendar year; however the rate may vary depending on market conditions in any given year. Temporary or Defensive Cash Investments.Under normal market conditions, the Funds will invest according to their principal investment strategies described above.However, in response to adverse market, economic or political conditions, a Fund may temporarily depart from its principal investment strategies by making short-term investments in cash and cash equivalents.As a result, a Fund may not achieve its investment objective to the extent that it makes such “defensive” investments.A defensive position, taken at the wrong time, may have an adverse impact on a Fund’s performance.In the event that a Fund uses a money market fund for its cash position, there will be some duplication of expenses because the Fund would bear its pro rata portion of such money market fund’s advisory fees and operational expenses. Changes in Policy.The Large Cap Growth Fund will not change its investment policy of investing at least 80% of its net assets in large cap companies without first changing the Large Cap Growth Fund’s name and providing shareholders with at least 60 days’ prior notice.The Global Growth Fund will not change its investment policy of investing at least 30% of its net assets in equity securities of foreign issuers without first changing the Global Growth Fund’s name and providing shareholders at least 60 days’ prior notice. The Small-Mid Cap Growth Fund will not change its investment policy of investing at least 80% of its net assets in equity securities of small and medium capitalization companies without first changing the Fund’s name and providing shareholders with at least a 60-day prior written notice. Principal Risks As discussed in the Summary Section and described further below, the Funds are subject to many of the risks common to mutual funds that invest in equity securities of U.S. and foreign companies.You may lose money by investing in the Funds. ● China Risk (Global Growth Fund).Investing in securities of Chinese companies involves special risks, including greater government control over the economy, political and legal uncertainty, currency fluctuations or exchange limitations, the risk that China’s government may decide not to continue to support economic reform programs and the risk of nationalization or expropriation of assets.As a developing market, China demonstrates significantly higher volatility from time to time in comparison to developed markets, including significant price swings that may disrupt the investment strategy of the Find.In addition, information about issuers in China, may not be as complete, accurate or timely as information about listed companies in other more developed economies or markets.Chinese markets generally continue to experience inefficiency, volatility and pricing anomalies resulting from governmental influence, a lack of publicly available information, a higher level of control over foreign exchange, a less efficient allocation of resources and/or political and social instability. Internal social unrest or confrontations with neighboring countries, including military conflicts in response to such events, may also disrupt economic development in China and result in a greater risk of currency fluctuations, currency convertibility, interest rate fluctuations and higher rates of inflation. ● Consumer Discretionary Risk(Large Cap Growth Fund and Small-Mid Cap Growth Fund). The Fund invests in the securities of companies in the consumer discretionary sector.Because companies in the consumer discretionary sector manufacture products and provide discretionary services directly to the consumer, the success of these companies is tied closely to the performance of the overall domestic and international economy, interest rates, competition and consumer confidence.Success depends heavily on disposable household income and consumer spending.Changes in demographics and consumer tastes also can affect the demand for, and success of, consumer discretionary products in the marketplace. Table of Contents - Prospectus Institutional 15 ● Emerging Markets Risk (Global Growth Fund and Small-Mid Cap Growth Fund).Emerging markets countries entail greater investment risk than developed markets.Such risks could include governmental dependence on a few industries or resources, government-imposed taxes on foreign investment or limits on the removal of capital from a country, unstable government, and volatile markets. ● Equity Market Risk (All Funds).Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value.Investor perceptions may impact the market and are based on various and unpredictable factors including expectations regarding government, economic, monetary and fiscal policies; inflation and interest rates; economic expansion or contraction; and global or regional political, economic and banking crises.If you hold common stocks of any given issuer, you would generally be exposed to greater risk than if you hold preferred stocks or debt obligations of the issuer because common stockholders generally have inferior rights to receive payments from issuers in comparison with the rights of preferred stockholders, bondholders and other creditors of such issuers. ● Foreign Securities Risk (All Funds).The Funds’ investments in foreign securities involve risks relating to adverse political, social and economic developments abroad.Foreign companies may not be subject to accounting standards or governmental supervision comparable to U.S.companies, and there may be less public information about their operations.Foreign markets may also be less liquid and more volatile than U.S.markets.Rapid increases in money supply may result in speculative investing, contributing to volatility.Foreign markets may offer less legal protection to investors.Enforcing legal rights may be difficult, costly and slow.There may be special problems enforcing claims against foreign governments. Current political uncertainty surrounding the European Union and its membership could add to increased market volatility.The ongoing deterioration of financial stability in several countries including Greece, Italy, Ireland, Spain and Portugal, together with the risk of contagion to other, more stable countries, particularly France and Germany, has exacerbated the global economic crisis.This situation has also raised a number of uncertainties regarding the stability and overall standing of the European Monetary Union.Given the global effect of today’s economy, the volatility of the Euro may affect the risk of an investment in the Funds. ● General Market Risk (All Funds).General market risk is the risk that the market value of a security may fluctuate, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than its cost when originally purchased or less than it was worth at an earlier time.General market risk may affect a single issuer, industry, sector of the economy or the market as a whole.The financial markets may continue to experience periods of extreme stress which may result in unusual and extreme volatility in the equity markets and in the prices of individual stocks.In some cases, the prices of stocks of individual companies have been negatively impacted even though there may be little or no apparent degradation in the financial conditions or prospects of that company.These market conditions add significantly to the risk of short-term volatility of the Funds. ● Growth Style Investment Risk (All Funds).Growth stocks can perform differently from the market as a whole and from other types of stocks.Growth stocks may be designated as such and purchased based on the premise that the market will eventually reward a given company’s long-term earnings growth with a higher stock price when that company’s earnings grow faster than both inflation and the economy in general.Thus a growth style investment strategy attempts to identify companies whose earnings may grow or are growing at a faster rate than inflation and the economy.While growth stocks may react differently to issuer, political, market and economic developments than the market as a whole and other types of stocks by rising in price in certain environments, growth stocks also tend to be sensitive to changes in the earnings of their underlying companies and more volatile than other types of stocks, particularly over the short term.During periods of adverse economic and market conditions, the stock prices of growth stocks may fall despite favorable earnings trends. Table of Contents - Prospectus Institutional 16 ● Large Cap Company Risk (Large Cap Growth Fund and Global Growth Fund).Large cap stock risk is the risk that stocks of larger companies may underperform relative to those of small and mid-sized companies.Larger, more established companies may be unable to respond quickly to new competitive challenges, such as changes in technology and consumer tastes.Many larger companies may not be able to attain the high growth rate of successful smaller companies, especially during extended periods of economic expansion. ● Management Risk (All Funds).Management risk describes the Funds’ ability to meet their investment objectives based on the Advisor’s success or failure at implementing investment strategies for the Funds.The value of your investment is subject to the effectiveness of the Advisor’s research, analysis and asset allocation among portfolio securities.If the Advisor’s investment strategies do not produce the expected results, your investment could be diminished. ● Newer Fund Risk (Global Growth Fundand Small-Mid Cap Growth Fund).The Global Growth Fund and the Small-Mid Cap Growth Fund are newer with limited operating history and there can be no assurance thatthey will grow to or maintain an economically viable size, in which case the Board may determine to liquidate either Fund.The Board can initiate liquidation without shareholder approval if it determines it is in the best interest of shareholders.As a result, the timing of any liquidation may not be favorable to certain individual shareholders. ● Non-Diversification Risk (Global Growth Fund and Small-Mid Cap Growth Fund). The Global Growth Fund and the Small-Mid Cap Growth Fund are non-diversified, which means that there is no restriction under the Investment Company Act of 1940, as amended (the “1940 Act”) on how much a Fund may invest in the securities of an issuer.As a result, each Fund’s shares may be more volatile and fluctuate more than shares of a fund that invests in a broader range of issuers because the Funds are tied more closely to the adverse economic, political or regulatory developments affecting that issuer.The Funds are still subject to certain diversification requirements for federal income tax purposes, which are less rigorous than the diversification requirements under federal securities law.See “Taxation” in the Funds’ Statement of Additional Information for more information. ● Portfolio Turnover Risk (Global Growth Fund).High portfolio turnover involves correspondingly greater expenses to a Fund, including brokerage commissions or dealer mark-ups and other transaction costs on the sale of securities and reinvestments in other securities.Such sales also may result in adverse tax consequences to a Fund’s shareholders.The trading costs and tax effects associated with portfolio turnover may adversely affect a Fund’s performance.The Fund may have a portfolio turnover rate in excess of 100%. ● Regulatory Risk (All Funds).Changes in government regulations may adversely affect the value of a security.An insufficiently regulated market might also permit inappropriate practices that adversely affect an investment. ● Sector-Focus Risk (All Funds).A Fund may invest greater than 25% of its assets in one or more of the following sectors: consumer discretionary, consumer staples, energy, financials, health care, industrials, materials, technology and telecommunications services.Investing a significant portion of a Fund’s assets in one sector of the market exposes the Fund to greater market risk and potential monetary losses than if those assets were spread among various sectors.If a Fund’s portfolio is overweighted in a certain sector, any negative development affecting that sector will have a greater impact on the Fund than a fund that is not overweighted in that sector. ● Small and Mid-Sized Company Stock Risk (Global Growth Fund and Small-Mid Cap Growth Fund).Small and mid cap stock risk is the risk that stocks of small and medium sized companies may underperform relative to those of large sized companies.Securities’ prices of small and medium-sized companies often fluctuate more and may fall more than the securities’ prices of larger-sized, more established companies.Small and medium sized companies may have limited product lines, markets or financial resources and their management may be dependent on a limited number of key individuals.Securities of those companies may have limited market liquidity, and their prices may be more volatile. Table of Contents - Prospectus Institutional 17 Portfolio Holdings Information A complete description of the Funds’ policies and procedures with respect to the disclosure of the Funds’ portfolio holdings is available in the Funds’ Statement of Additional Information (“SAI”). Table of Contents - Prospectus Institutional 18 MANAGEMENT OF THE FUNDS Investment Advisor DSM Capital Partners LLC, located at 116 Radio Circle Drive, Suite 200, Mount Kisco, New York 10549, is the investment advisor to the Funds.The Advisor manages the Funds, subject to oversight by the Board.The Advisor was founded in 2001 and serves as investment advisor to endowments and foundations, pensions plans, family offices, high net worth individual investors, and corporations.As of June30, 2013, the Advisor managed approximately $4.2billion in assets. Under the investment advisory agreement that the Advisor has with the Funds, the Advisor is entitled to receive, on a monthly basis, compensation from each Fund based on the following fee schedule as a percentage of each Fund’s average daily net assets: Fund Fee Schedule Large Cap Growth Fund 0.75% Global Growth Fund 0.90% for the first $500 million in assets and 0.80% for assets over $500 million Small-Mid Cap Growth Fund 0.90% For the fiscal year ended June30, 2013, the Advisor received net advisory fees of 0.47% from the Large Cap Growth Fund.The Advisor did not receive any advisory fees from the Global Growth Fund and the Small-Mid Cap Growth Fund.A discussion regarding the basis for the Board of Trustees’ approval of the investment advisory agreements is available in the Funds’ shareholder report for the Funds’ fiscal period ended December31, 2012. Portfolio Managers The Funds are co-managed by the Advisor’s Chief Investment Officers, who are supported by a team of research analysts and traders.The SAI provides additional information about the portfolio managers’ method of compensation, other accounts managed by the portfolio managers and the portfolio managers’ ownership of the Funds’ shares. Portfolio Manager Business Experience Daniel Strickberger Co-Chief Investment Officer Large Cap Growth Fund since inception August2009, Global Growth Fund since inception March2012 and Small-Mid Cap Growth Fund since inception May 2013. Daniel Strickberger co-founded the Advisor in February2001 with Mr.Memishian and has served as a Managing Member ever since.Prior to starting the Advisor, Mr.Strickberger held several portfolio management and senior executive positions at companies such as W.P. Stewart & Company, Lazard Freres & Co., Oppenheimer & Co. and Morgan Guaranty.Mr.Strickberger holds a Bachelor of Science in Business Administration and Finance from the University of Delaware and a Master of Business Administration in Finance and International Business from New York University.He serves on the Investment Committee of the University of Delaware Endowment. Stephen Memishian, CFA Co-Chief Investment Officer Large Cap Growth Fund since inception August2009, Global Growth Fund since inception March2012 and Small-Mid Cap Growth Fund since inception May 2013. Stephen Memishian, CFA, co-founded the Advisor in February2001 with Mr.Strickberger and has served as a Managing Member ever since.Prior to starting the Advisor, Mr.Memishian held executive and other positions at companies such as W.P. Stewart & Company, Paine Webber, Columbia Pictures Industries, and McKinsey & Company.Mr.Memishian holds a Bachelor of Science in Engineering from Tufts University, and a Master of Science in Management from the Massachusetts Institute of Technology (“MIT”).He is active at MIT, presently serving on the North American Executive Advisory Board, and also on the Finance Group Advisory Board, of the Sloan School of Management. He is a past chairman of the Council for the Arts at MIT. He is also a past trustee of the Greenwich Country Day School. Table of Contents - Prospectus Institutional 19 MANAGEMENT OF THE FUNDS Fund Expenses In addition to the advisory fees discussed above, the Funds incur other expenses such as custodian, transfer agency, interest, acquired fund fees and expenses and other customary Fund expenses.(“Acquired fund fees and expenses” are indirect fees that a Fund incurs from investing in the shares of other investment companies.)The Advisor has contractually agreed to reduce its fees and/or pay Fund expenses (excluding acquired fund fees and expenses, interest expense in connection with investment activities, taxes, dividends on short positions and extraordinary expenses) in order to limit Total Annual Fund Operating Expenses of the Institutional Class’s average daily net assets as follows: Fund Expense Cap Large Cap Growth Fund 0.95% Global Growth Fund 1.20% Small-Mid Cap Growth Fund 1.15% Any reduction in advisory fees or payment of expenses made by the Advisor is subject to reimbursement by the Funds if requested by the Advisor, and the Board approves such reimbursement in subsequent fiscal years.This reimbursement may be requested by the Advisor if the aggregate amount actually paid by a Fund toward operating expenses for such fiscal year (taking into account any reimbursements) does not exceed its Expense Cap.The Advisor is permitted to be reimbursed for fee reductions and/or expense payments it made in the prior three fiscal years.Each Fund must pay its current ordinary operating expenses before the Advisor is entitled to any reimbursement of fees and/or expenses.The current Expense Caps are in place at least through October31, 2014, for the Funds, and may thereafter be renewed annually by the Board.The Agreement may be terminated at any time by the Board of Trustees upon 60 days notice to the Advisor, or by the Advisor with the consent of the Board. A discussion regarding the basis of the Board’s approval of the Advisory Agreement with the Advisor will be available in the next shareholder report for the period ending June30, 2014. Shareholder Servicing Plan The Funds have adopted a Shareholder Servicing Plan on behalf of the Institutional Class.Under the Shareholder Servicing Plan, the Institutional Class is authorized to pay the Advisor an annual shareholder servicing fee of 0.10% of the Institutional Class’s average daily net assets.The Advisor uses this fee to finance certain activities related to servicing and maintaining shareholder accounts.Because these fees are paid out of a Fund’s assets on an on-going basis, over time these fees will increase the cost of your investment in a Fund’s shares and may cost you more than paying other types of sales charges. Additional Payments to Dealers The Advisor or distributor, out of its own resources, and without additional cost to a Fund or its shareholders, may provide additional cash payments or non-cash compensation to Financial Intermediaries who sell shares of the Funds, including affiliates of the Advisor.Such payments and compensation are in addition to any service fees paid by the Funds.These additional cash payments are generally made to Financial Intermediaries that provide shareholder servicing, marketing support and/or access to sales meetings, sales representatives and management representatives of the Financial Intermediary.Cash compensation may also be paid to Financial Intermediaries for inclusion of the Funds on a sales list, including a preferred or select sales list, in other sales programs or as an expense reimbursement in cases where the Financial Intermediary provides shareholder services to the Funds’ shareholders.The Advisor or distributor may also pay cash compensation in the form of finder’s fees that vary depending on the dollar amount of the shares sold. The Advisor’s Related Performance Regarding Substantially Similar Accounts Large Cap Growth Fund The performance information shown below represents a composite of the performance of all discretionary accounts managed by the Advisor with substantially similar investment objectives, policies and strategies as the Large Cap Growth Fund with the exception of accounts that: (a) experienced a significant capital flow during the month equal to, or greater than, 15% of the opening market value on the day of the flow; (b) on any day of the month that had absolute variances from target in individual security positions (including cash) that, taken together, equal or exceed 12% of the opening value of that day; (c) balanced accounts including bonds, and (d)pooled investment vehicles that experienced capital flows in excess of 10% of beginning value on the day of the flow or that have different fee structures.The performance information is referred to as the LCG Composite.The Advisor maintains all performance records for the LCG Composite. Table of Contents - Prospectus Institutional 20 MANAGEMENT OF THE FUNDS The LCG Composite performance is provided to illustrate the past performance of the composite of the Advisor’s large cap growth accounts as measured against broad based market indices, and does not represent the historical performance of the Large Cap Growth Fund.You should not consider this performance data to be an indication of future performance of the Large Cap Growth Fund and your results could be materially different than those of the composite. All returns are presented after the deduction of investment advisory fees, brokerage commissions, execution costs and all other actual fees paid by the private portfolios of the Advisor without provision for federal or state income taxes.The composite below does not reflect any custody fee charges, sales loads or placement fees, as such fees are not assessed on these accounts. The discretionary accounts for which results are reported are not registered mutual funds and generally were not subject to the same types of expenses as the Large Cap Growth Fund or to the diversification requirements, specific tax restrictions and investment limitations imposed on the Large Cap Growth Fund by the 1940 Act, or the Internal Revenue Code of 1986, as amended, which, if applicable, may have adversely affected the performance results of the composite. Consequently, the performance results for the LCG Composite could have been adversely affected if the managed accounts had been regulated as investment companies.In addition, the operating expenses incurred by the managed accounts were lower than the anticipated operating expenses of the Large Cap Growth Fund, and, accordingly, the performance results of the LCG Composite shown below are greater than what the Large Cap Growth Fund’s performance would have been. The performance results have been time-weighted and dollar-weighted and prepared in accordance with Global Investment Performance Standards (“GIPS”).These standards are different from the standardized SEC method.Investors should also be aware that the use of a methodology different from that used above to calculate performance could result in different performance data. The performance data below is for the LCG Composite and is not the performance results of the Large Cap Growth Fund. Average Annual Total Returns for the Periods Ended December 31, 2012(1) Period LCG Composite Russell 1000® Total Return Index(2) S&P 500® Total Return Index(3) 1-Year 19.2% 15.3% 16.0% 2-Year 8.7% 8.8% 8.8% 3-Year 13.4% 11.4% 10.9% 4-Year 16.0% 17.3% 14.6% 5-Year 2.2% 3.1% 1.7% 6-Year 5.0% 4.5% 2.3% 7-Year 5.8% 5.2% 4.1% Since Inception (January 1, 2002) 6.0% 3.7% 4.0% As of December31, 2012, the LCG Composite was comprised of 152 accounts approximating $2,309.81 million in assets of the Advisor’s $3.8billion in assets under management (i.e., 62% of the Advisor’s assets under management). The Russell 1000® Total Return Index is an unmanaged index generally considered representative of the market for large domestic stocks and includes reinvestment of dividends.You cannot invest directly in an index. The S&P 500® Total Return Index is an unmanaged index generally representative of the market for the stocks of large-sized U.S.companies and includes reinvestment of dividends.You cannot invest directly in an index. The LCG Composite’s year-to-date return for the calendar quarter ended June 30, 2013 was 17.0%. Global Growth Fund The performance information shown below represents the prior performance of the discretionary accounts managed by the Advisor with substantially similar investment objective, policies and strategies as the Global Growth Fund. Table of Contents - Prospectus Institutional 21 MANAGEMENT OF THE FUNDS The performance information is referred to as the GG Composite.The GG Composite includes the Global Growth Fund.The Advisor maintains all performance records for the GG Composite. The GG Composite is provided to illustrate the past performance of the composite of the Advisor’s global growth strategy as measured against a broad based market index, and does not represent the historical performance of the Global Growth Fund.You should not consider this performance data to be an indication of future performance of the Global Growth Fund. The Advisor first offered the global growth product to clients on October 1, 2010.There had been only one client account in the GG Composite until the existence of the Global Growth Fund.That account is comprised of a high net worth “qualified investor” as defined under the Investment Company Act and is not a registered investment company.This is not an offering or a solicitation of an offering to invest in that client account. The performance does not reflect the deduction of investment advisory fees actually charged to the account in the GG Composite.Rather, the performance presented reflects the deduction of a model advisory fee.The model advisory fee is 0.90% per annum, which fee is higher than the actual fee charged to the composite.The net of fee returns calculated for the composite were created by deducting the monthly amount of the model annual fee from actual gross returns of the client account in the composite.Except for custody and trust-related costs, the performance reflects the deduction of all other advisory fees and expenses, including brokerage commissions and execution costs paid by the client account in the composite without provision for federal or state income taxes.The GG Composite below does not reflect any sales loads or placement fees, as such fees were not assessed on the account. As noted above, the discretionary account for which results are reported is not a registered mutual fund and is not subject to the same types of expenses as the Global Growth Fund or to the diversification requirements, specific tax restrictions and investment limitations imposed on the Global Growth Fund by the 1940 Act, or the Internal Revenue Code of 1986, as amended, which, if applicable, may have adversely affected the performance results of the composite. Consequently, the performance results for the GG Composite could have been adversely affected if the client account had been regulated as an investment company.In addition, the operating expenses incurred by the client account in the composite were lower than the anticipated operating expenses of the Global Growth Fund, and, accordingly, the performance results of the client account are greater than what the Global Growth Fund’s performance would have been. The performance results have been time-weighted and dollar-weighted and prepared in accordance with GIPS.These standards are different from the standardized SEC method.Investors should also be aware that the use of a methodology different from that used above to calculate performance could result in different performance data. The performance data below is for the Advisor’s GG Composite and is not the performance results of the Global Growth Fund. Average Annual Total Returns for the Periods Ended December 31, 2012 Period GG Composite(1) MSCI ACWI Index (2) 1 Year 18.6% 16.4% Since Inception (October 1, 2010) 9.5% 7.3% As of December 31, 2012, the GG Composite was comprised of two accounts with approximately $20.19 million in assets of the Advisor’s $3.8 billion in assets under management. The MSCI ACWI, includes dividends and is net of foreign withholding taxes, captures large, mid and small cap exposure across 24 Developed and 21 Emerging Markets countries. With over 9,000 securities, the index is comprehensive, covering approximately 98% of the global Indices equity investment opportunity set.You cannot invest directly in an index. Table of Contents - Prospectus Institutional 22 MANAGEMENT OF THE FUNDS Small-Mid Cap Growth Fund The performance information shown below represents the prior performance of discretionary accounts managed by the Advisor with substantially similar investment objective, policies and strategies as the Small-Mid Cap Growth Fund.The performance information is referred to as the SMID Composite.The Advisor maintains all performance records for the SMID Composite. The SMID Composite is provided to illustrate the past performance of the composite of the Advisor’s small-mid cap growth strategy as measured against a broad based market index, and does not represent the historical performance of the Small-Mid Cap Growth Fund.You should not consider this performance data to be an indication of future performance of the Small-Mid Cap Growth Fund. The Advisor first offered the small-mid cap growth product to clients on January 2, 2003 through a limited partnership, which subsequently liquidated on December 29, 2006.The Advisor also offered the small-mid cap growth style to clients through a U.K. based Open Ended Investment Company (“OEIC”) beginning on January23, 2004.On January2, 2007, the Advisor began managing a separate account in accordance with the small-mid cap growth style.Therefore, the SMID Composite begins with the performance of the limited partnership, joined by the performance of the OEIC, and continued as of January2, 2007 with separately managed accounts and the OEIC.Moreover, the SMID Composite includes all discretionary small-mid cap growth accounts managed by the Advisor with the exception of accounts that:(a) on any day of the month that had absolute variance from the Advisor’s target in individual security positions (including cash) that, taken together, equal or exceed 12% of the account’s market value and (b) are balanced accounts which include fixed income securities. From 2004 to March 31, 2013, accounts were removed from the SMID composite when they experienced a significant cash flow of 15% or more of market value. From 2002 to 2003, the Advisor allowed a temporary halt to the significant cash flow policy for composites with one account, such as the SMID composite. The performance of the limited partnership in the SMID Composite was calculated net of management fees, with cash flows calculated at the beginning of the day.Post-fee performance was modeled with a flat fee of 1% per annum on assets, charged quarterly in advance.The model fee was used as it was higher (or equal to) than the actual fees charged.For example, most accounts in the SMID Composite have sub-advisory fees that are substantially less than 1%. Therefore, if actual fees were used, the performance would have been higher than that shown in the SMID Composite.The post-fee returns calculated were created by deducting the monthly amount of the model annual fee from actual gross returns.All other expenses of the limited partnership, such as administration and accounting, were not modeled in calculating the post-fee performance. The SMID Composite’s performance is presented in U.S. dollars.The performance results have been time-weighted and asset-weighted on beginning-of-period assets values and prepared in accordance with Global Investment Performance Standards (GIPS).A time-weighted return is a measure of the rate of return of a portfolio over a stated period of time.An asset-weighted return is a measure of return using values that have been weighted to the size of the assets being managed.Valuation is on a trade-date basis.Results include the reinvestment of dividends and other earnings.Dividends are realized on an accrual basis, cash equivalent dividends are realized on a cash basis.Post-fee results include the effect of commissions and management fees.In accordance with GIPS, post-fee results reflect the deduction of transaction expenses and investment management fees only.Other fees, including administrative costs and custody charges have not been deducted.There were four accounts in the SMID Composite as of December31, 2012 totaling approximately $24,400,000. As noted above, the discretionary accounts for which results are reported is not of a registered mutual fund and is not subject to the same types of expenses as the Small-Mid Cap Growth Fund or to the diversification requirements, specific tax restrictions and investment limitations imposed on the Fund by the 1940 Act, or the Internal Revenue Code of 1987, as amended, which, if applicable, may have adversely affected the performance results of the SMID Composite. Table of Contents - Prospectus Institutional 23 MANAGEMENT OF THE FUNDS Consequently, the performance results for the SMID Composite could have been adversely affected if it had been regulated as an investment company.In addition, the operating expenses incurred in the SMID Composite were lower than the anticipated operating expenses of the Small-Mid Cap Growth Fund, and, accordingly, the performance results of the composite are greater than what the Small-Mid Cap Growth Fund’s performance would have been, had the Small-Mid Cap Growth Fund’s operating expenses been given effect. The GIPS standards used for these SMID Composite calculations are different from the standardized SEC method.Investors should also be aware that the use of a methodology different from that used above to calculate performance could result in different performance data. The performance data below is for the Advisor’s SMID Composite and is not the performance results of the DSM Small-Mid Cap Growth Fund. Average Annual Total Returns for the Periods Ended December31, 2012 Period Advisor’s SMID Composite(1) Russell 2500 Growth Total Return Index(2) 1 Year 18.1% 16.1% 3 Years 18.2% 13.8% 5 Years 2.1% 4.1% 10 Years 11.0% 10.5% Since Inception (1/2/03) 11.0% 10.5% As of December 31, 2012, the SMID Composite was comprised of four accounts with approximately $24.4 million in assets of the Advisor’s $3.8 billion in assets under management.The SMID Composite’s results are pre-tax. The Russell 2500 Growth Total Return Index measures the performance of the small to mid-cap growth segment of the U.S. equity universe.It includes those Russell 2500 Index companies with higher price-to-book ratios and higher forecasted growth values.You cannot invest directly in an index. Table of Contents - Prospectus Institutional 24 SHAREHOLDER INFORMATION Description of Class The following table lists the key features of each Fund’s Institutional Class. Institutional Class Minimum Initial Investment Subsequent Minimum Investment Waiver/Reduction of Investment Minimums Although not limited to the list below, the Advisor may waive or reduce the initial or subsequent minimum investment amounts in any of following circumstances: ●Retirement, defined benefit and pension plans with plan assets of at least $25million; ●Bank or Trust companies investing for their own accounts or acting in a fiduciary or similar capacity; ●Institutional clients of the Advisor; ●Trustees and Officers of the Trust; and ●Employees of the Advisor and its affiliates and their immediate families (i.e. parent, child, spouse, domestic partner, sibling, step or adopted relationships, grandparent, grandchild and Uniform Gift or Transfer to Minors Act accounts naming qualifying persons). Fees ●Redemption Fee of 1.00% if shares are redeemed within 30 days of purchase (with some exceptions) ● Shareholder servicing fee of 0.10% Eligible Investors Designed for proprietary accounts of institutions maintained directly with the Fund’s transfer agent.Such institutions include: ●financial institutions, ●pension plans, ●retirement accounts, ●qualified plans, ●corporations, trusts, estates, religious and charitable organizations. Special Instructions for Institutional Class Shares. The Funds offer Institutional Class shares primarily for direct investment by investors such as pension and profit-sharing plans, employee benefit trusts, endowments, foundations and corporations.Institutional Class shares may also be offered through Financial Intermediaries that charge their customers transaction or other distribution or service fees with respect to their customers’ investments in a Fund.If you are purchasing shares through a Financial Intermediary, you must follow the procedures established by your Financial Intermediary.Your Financial Intermediary is responsible for sending your purchase order and wiring payment to the transfer agent.Your Financial Intermediary holds the shares in your name and receives all confirmations of purchases and sales.Financial Intermediaries placing orders for themselves or on behalf of their customers should call the Funds toll free at 1-877-862-9555, or follow the instructions under “By Mail,” “By Telephone” and “By Wire.” Institutional Class shares of each Fund are purchased or redeemed at their NAV per share next calculated after your purchase order and payment or redemption order is received by a Fund, less any applicable redemption fees.If you place an order for Fund shares through a Financial Intermediary, a Fund will be deemed to have received a purchase or redemption order when the Financial Intermediary receives the order.The Financial Intermediary must send to the Transfer Agent immediately available funds in the amount of the purchase price in accordance with the Transfer Agent’s instructions.If payment is not received within the time specified, the Transfer Agent may rescind the transaction and the Financial Intermediary will be held liable for any resulting fees or losses.For more information about your Financial Intermediary’s rules and procedures and whether your Financial Intermediary has been authorized by the Funds to receive purchase and redemption orders on their behalf, you should contact your Financial Intermediary directly. Table of Contents - Prospectus Institutional 25 SHAREHOLDER INFORMATION How to Purchase Shares of the Funds Minimum Investments.To purchase shares of the Funds, you must make at least the minimum initial investment (or subsequent investment) as shown in the table below.The minimum investment requirements may be waived from time to time. Account Types To Open Your Account To Add To Your Account Standard, Traditional and Roth IRA Accounts ● Checks for all accounts, including individual, sole proprietorship, joint, Uniform Gift to Minors Act (“UGMA”) or Uniform Transfer to Minors Act (“UTMA”) accounts, must be made payable to “DSM Capital Funds.”A charge of $25 will be applied for any payment that is returned.Additionally, the investor may also be responsible for any loss sustained by the Fund as a result of any payment that is returned. ● ACH refers to the “Automated Clearing House” System maintained by the Federal Reserve Bank, which allows banks to process checks, transfer funds and perform other tasks.Your financial institution may charge you a fee for this service. ● Wires instruct your financial institution with whom you have an account to make a Federal Funds wire payment to us.Your financial institution may charge you a fee for this service. Purchase by Mail For direct investments through the Funds’ transfer agent, you should: ● Complete and sign the account application; ● To open an account, write a check payable to: “DSM Capital Funds”; ● Send your account application and check to one of the addresses listed below; ● For subsequent investments, detach the stub that is attached to the account statement you will receive after each transaction and mail it with a check made payable to the specific Fund in the envelope provided with your statement or to one of the addresses noted below.Write your account number on the check.If you do not have the stub from your account statement, include your name, address and account number on a separate piece of paper. For regular mail delivery: For an overnight delivery: DSM Capital Funds c/o U.S.Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 DSM Capital Funds c/o U.S.Bancorp Fund Services, LLC 615 East Michigan Street, 3rd Floor Milwaukee, Wisconsin 53202-5207 The Funds do not consider the U.S.Postal Service or other independent delivery services to be their agents.Therefore, deposit in the mail or with such services, or receipt at U.S.Bancorp Fund Services, LLC post office box, of purchase orders or redemption requests does not constitute receipt by the transfer agent of the Funds. The Funds will not accept payment in cash or money orders.The Funds also do not accept cashier’s checks in amounts of less than $10,000.To prevent check fraud, the Funds will not accept third party checks, Treasury checks, credit card checks, traveler’s checks or starter checks for the purchase of shares.All purchases must be made in U.S.dollars drawn on a bank located in the United States.The Funds are unable to accept post dated checks, post dated on-line bill pay checks, or any conditional order or payment. Additionally, shares of the Funds have not been registered for sale outside of the United States.The Funds generally do not sell shares to investors residing outside the United States, even if they are United States citizens or lawful permanent residents, except to investors with United States military APO or FPO addresses. Table of Contents - Prospectus Institutional 26 SHAREHOLDER INFORMATION Purchase by Wire If you are making your first investment in a Fund, before you wire funds, please contact the transfer agent by phone to make arrangements with a telephone service representative to submit your completed account application via mail, overnight delivery or facsimile.Upon receipt of your completed account application, an account will be established for you and a service representative will contact you within 24 hours to provide you with an account number and wiring instructions.Once your account has been established, you may instruct your bank to initiate the wire using the instructions you were given. For either initial or subsequent investments, prior to sending the wire, please call the transfer agent at 1-877-862-9555 to advise of your wire to ensure proper credit upon receipt.Your bank must include the name of the Fund, your name and account number so that your wire can be correctly applied. Instruct your bank to send the wire to: U.S.Bank N.A. 777 East Wisconsin Avenue Milwaukee, Wisconsin 53202 ABA #075000022 Credit: U.S.Bancorp Fund Services, LLC Account #112-952-137 Further Credit: [Name of Fund] (Shareholder Name, Shareholder Account #) Your bank may impose a fee for investments by wire.You will receive the NAV from the day that your wired funds have been received by the relevant Fund or the transfer agent.Wired funds must be received prior to 4:00p.m., Eastern time, to be eligible for same day pricing.Wires received after the close of the NYSE will be considered received by the next business day.The Funds and the transfer agent are not responsible for the consequences of delays resulting from the banking or Federal Reserve wire system or from incomplete wiring instructions.If you have questions about how to invest by wire, you may call the Funds at 1-877-862-9555. Purchase by Telephone If you did not decline telephone transactions on your account application, if you included a voided check, and your account has been open for 15 days, you may purchase additional shares in the amount of $25,000 or more from your bank account upon request by telephoning the Funds toll free at 1-877-862-9555.Telephone orders will be accepted via electronic funds transfer from your pre-designated bank account through the Automated Clearing House (“ACH”) network.You must have banking information established on your account prior to making a purchase.Only bank accounts held at domestic institutions that are ACH members may be used for telephone transactions.If your order is received prior to 4:00p.m. Eastern time, shares will be purchased at the NAV next calculated.For security reasons, requests by telephone may be recorded. Purchases Placed with Financial Intermediaries You may buy and sell shares of the Funds through certain Financial Intermediaries.Your order will be priced at a Fund’s NAV next computed after it is received by a Financial Intermediary.A Financial Intermediary may hold your shares in an omnibus account in the Financial Intermediary’s name and the Financial Intermediary may maintain your individual ownership records.The Funds may pay the Financial Intermediary for maintaining individual ownership records as well as providing other shareholder services.Financial Intermediaries may charge fees for the services they provide to you in connection with processing your transaction order or maintaining your account with them.Financial Intermediaries are responsible for placing your order correctly and promptly with the Funds, forwarding payment promptly, as well as ensuring that you receive copies of the Funds’ Prospectus.If you transmit your order with these Financial Intermediaries before the close of regular trading (generally, 4:00 p.m., Eastern time) on a day that the NYSE is open for business, your order will be priced at a Fund’s NAV next computed after it is received by the Financial Intermediary.Investors should check with their Financial Intermediary to determine if it is subject to these arrangements. Table of Contents - Prospectus Institutional 27 SHAREHOLDER INFORMATION Retirement Plans The Funds offer IRA plans.You may obtain information about opening an IRA by calling 1-877-862-9555.If you wish to open a Keogh, Section 403(b) or other retirement plan, please contact your Financial Intermediary. How to Redeem Shares of the Funds How to Redeem Shares.If you redeem through a Financial Intermediary, the Financial Intermediary may charge you a transaction fee.If you purchased your shares by check, you may not receive your redemption proceeds until your check has cleared, which may take up to 15 calendar days.Redemptions will be processed only on a day during which the NYSE is open for business.You may receive the proceeds of redemption by check, wire or via electronic funds transfer through the Automated Clearing House (“ACH”) network.Please note that certain fees may apply depending on the timing or manner in which you redeem shares.Requests to redeem shares are processed at the NAV next calculated after we or your Financial Intermediary receives your request in proper form. Shareholders who have an IRA or other retirement plan must indicate on their redemption request whether or not to withhold federal income tax.Redemption requests failing to indicate an election not to have tax withheld will generally be subject to a 10% withholding tax. Redeem by Mail To redeem by mail, please: ● Provide your name and account number; ● Specify the number of shares or dollar amount and the Fund name or number; ● Sign the redemption request (the signature must be exactly the same as the one on your account application).Make sure that all parties that are required by the account registration sign the request, and any applicable signature guarantees are on the request; and ● Send your request to the appropriate address as given under purchasing by mail. Redeem by Telephone Unless you declined the option on your account application, you may redeem your shares of the Funds by telephone.In order to arrange for the telephone redemption option after your account has been established, or to change the bank account or address designated to which redemption proceeds are sent, you must send the Funds’ transfer agent a written request.The request must be signed by each shareholder of the account.The transfer agent may require a signature guarantee, signature verification from a Signature Validation Program member, or other acceptable form of authentication from a financial institution source.To redeem by telephone, call the transfer agent at 1-877-862-9555 between the hours of 9:00a.m. and 8:00p.m. Eastern Time on a day the NYSE is open for business.Shares of the Funds will be sold in your account at the NAV determined on the day your order is placed prior to market close (generally, 4:00p.m., Eastern Time); any redemption requests made after market close will receive the Fund’s next calculated NAV price.For your protection against fraudulent telephone transactions, we will use reasonable procedures to verify your identity.If an account has more than one owner or authorized person, the Fund will accept telephone instructions from any one owner or authorized person.As long as we follow these procedures, we will not be liable for any loss or cost to you if we act on instructions to redeem your account that we reasonably believe to be authorized by you.You will be notified if we refuse a telephonic redemption transaction.Once a telephone transaction is placed, it cannot be cancelled or modified.Telephone trades must be received by or prior to market close.Please allow sufficient time to place your telephone transaction.Telephone redemptions may be difficult during periods of extreme market or economic conditions.If this is the case, please send your redemption request by mail or overnight courier. Through a Financial Intermediary You may redeem a Fund’s shares through your Financial Intermediary.Redemptions made through a Financial Intermediary may be subject to procedures established by that institution.Your Financial Intermediary is responsible for sending your order to a Fund and for crediting your account with the proceeds.For redemption through Financial Intermediaries, orders will be processed at the NAV next effective after receipt of the order by the Financial Intermediary.Please keep in mind that your Financial Intermediary may charge additional fees for its services.Investors should check with their Financial Intermediary to determine if it is subject to these arrangements. Table of Contents - Prospectus Institutional 28 SHAREHOLDER INFORMATION Exchanging Shares You may exchange all or a portion of your investment, from one DSM Fund to another DSM Fund, by mail or telephone provided you did not decline telephone options on your account application.Any new account established through an exchange will be subject to a minimum investment requirement described above.In addition, existing accounts are subject to a minimum exchange requirement of $25,000.Exchanges will be executed on the basis of the relative NAV of the shares exchanged.An exchange is considered to be a sale of shares for federal income tax purposes on which you may realize a taxable gain or loss.Additionally, an exchange will be considered a sale of shares for the purpose of assessing redemption fees.See the “Account and Transaction Policies – Redemption Fee” section below for additional information.You may make exchanges only between identically registered accounts (name(s), address and taxpayer ID number) and within the same share class.Call the Funds at 1-877-862-9555 to learn more about exchanges. Account and Transaction Policies Redemption Fee.The Funds are intended for long-term investors.Short-term “market-timers” that engage in frequent purchases and redemptions can disrupt a Fund’s investment program and create additional transaction costs that are borne by all of the Fund’s shareholders.For these reasons, each Fund will assess a 1.00% fee on the redemption of Fund shares held for 30 days or less.The Funds use the “first in first out” (“FIFO”) method to determine the holding period; this means that if you purchase shares on different days, the shares you held longest will be redeemed first for purposes of determining whether the short-term trading fee applies.The redemption fee is deducted from your proceeds and is retained by the Funds for the benefit of their long-term shareholders.This fee does not apply to (1)shares purchased through reinvested dividends or capital gains; or (2)the involuntary redemption of low balance accounts.Each Fund’s redemption fee will also be waived on sales of Fund shares made in connection with non-discretionary portfolio rebalancing associated with certain wrap accounts and certain retirement plans.The Funds reserve the right to change the terms and amount of this fee upon at least 60days’ notice to shareholders. Although each Fund has the goal of applying this redemption fee to most redemptions of shares held for less than 30 days, a Fund may not always be able to track short-term trading affected through Financial Intermediaries in non-disclosed or omnibus accounts.While each Fund has entered into information sharing agreements with such Financial Intermediaries as described under “Tools to Combat Frequent Transactions” which contractually require such Financial Intermediaries to provide a Fund with information relating to its customers investing in a Fund through non-disclosed or omnibus accounts, the Fund cannot guarantee the accuracy of the information provided to them from Financial Intermediaries and may not always be able to track short-term trading effected through these Financial Intermediaries.In addition, because the Funds are required to rely on information provided by the Financial Intermediary as to the applicable redemption fee, the Funds cannot ensure that the Financial Intermediary is always imposing such fee on the underlying shareholder in accordance with the Funds’ policies. Tools to Combat Frequent Transactions.The Funds are intended for long-term investors.Short-term “market-timers” who engage in frequent transactions and redemptions may disrupt the Funds’ investment program and create additional transaction costs that are borne by all shareholders.The Board has adopted a policy regarding excessive trading.The Funds discourage excessive, short-term trading and other abusive trading practices that may disrupt portfolio management strategies and harm performance.The Funds take steps to reduce the frequency and effect of these activities in the Funds.These steps may include, among other things, monitoring trading activity, imposing redemption fees, if necessary, or using fair value pricing when appropriate, under procedures as adopted by the Board, when the Advisor determines current market prices are not readily available.As approved by the Board, these techniques may change from time to time as determined by the Funds in their sole discretion. Table of Contents - Prospectus Institutional 29 SHAREHOLDER INFORMATION In an effort to discourage abusive trading practices and minimize harm to the Funds and their shareholders, each Fund reserves the right, in its sole discretion, to reject any purchase order, in whole or in part, for any reason (including, without limitation, purchases by persons whose trading activity in a Fund’s shares is believed by the Advisor to be harmful to the Fund) and without prior notice.A Fund may decide to restrict purchase and sale activity in its shares based on various factors, including whether frequent purchase and sale activity will disrupt portfolio management strategies and adversely affect a Fund’s performance.Although these efforts are designed to discourage abusive trading practices, these tools cannot eliminate the possibility that such activity will occur.Each Fund seeks to exercise its judgment in implementing these tools to the best of its ability in a manner that it believes is consistent with shareholder interests.Except as noted in the Prospectus, the Funds apply all restrictions uniformly in all applicable cases. Due to the complexity and subjectivity involved in identifying abusive trading activity and the volume of shareholder transactions a Fund handles, there can be no assurance that a Fund’s efforts will identify all trades or trading practices that may be considered abusive.In particular, since the Funds receive purchase and sale orders through Financial Intermediaries that use group or omnibus accounts, a Fund cannot always detect frequent trading.However, the Funds will work with Financial Intermediaries as necessary to discourage shareholders from engaging in abusive trading practices and to impose restrictions on excessive trades.In this regard, each Fund has entered into information sharing agreements with Financial Intermediaries pursuant to which these intermediaries are required to provide to a Fund, at its request, certain information relating to its customers investing in the Fund through non-disclosed or omnibus accounts.The Funds will use this information to attempt to identify abusive trading practices.Financial Intermediaries are contractually required to follow any instructions from the Funds to restrict or prohibit future purchases from shareholders that are found to have engaged in abusive trading in violation of a Fund’s policies.However, the Funds cannot guarantee the accuracy of the information provided to them from Financial Intermediaries and cannot ensure that they will always be able to detect abusive trading practices that occur through non-disclosed and omnibus accounts.As a consequence, the Funds’ ability to monitor and discourage abusive trading practices in omnibus accounts may be limited. Proceeds.Proceeds will generally be sent no later than seven calendar days after a Fund receives your redemption request.If elected on your account application, you may have the proceeds of the redemption request sent by check to your address of record, by wire to a pre-determined bank, or by electronic funds transfer via the ACH network to the bank account designated by you on your account application.The minimum wire amount is $500 and there is a $15fee for each wire transfer.When proceeds are sent via the ACH network, the funds are usually available in your bank account in two to three business days. Check Clearance.The proceeds from a redemption request may be delayed up to 15 calendar days from the date of the receipt of a purchase check until the check clears.If the check does not clear, you will be responsible for any losses suffered by the relevant Fund as well as a $25 service charge imposed by the transfer agent.This delay can be avoided by purchasing shares by wire. Suspension of Redemptions.We may temporarily suspend the right of redemption or postpone payments under certain emergency circumstances or when the SEC orders a suspension. Signature Guarantees.The transfer agent may require a signature guarantee for certain redemption requests.A signature guarantee assures that your signature is genuine and protects you from unauthorized account redemptions.A signature guarantee of each owner is required in the following situations: ● For all redemption requests in excess of $50,000; ● If a change of address request has been received by the transfer agent within the last 30 days; ● When requesting a change in ownership on your account; and ● When redemption proceeds are payable or sent to any person, address or bank account not on record. Non-financial transactions including establishing or modifying certain services on an account may require a signature guarantee, signature verification from a Signature Validation Program member, or other acceptable form of authentication from a financial institution source. Table of Contents - Prospectus Institutional 30 SHAREHOLDER INFORMATION In addition to the situations described above, the Funds and/or the transfer agent may require a signature guarantee in other instances based on the circumstances relative to the particular situation.Signature guarantees will generally be accepted from domestic banks, brokers, dealers, credit unions, national securities exchanges, registered securities associations, clearing agencies and savings associations, as well as from participants in the New York Stock Exchange Medallion Signature Program and the Securities Transfer Agents Medallion Program (“STAMP”).A notary public is not an acceptable signature guarantor. Customer Identification Program.Please note that, in compliance with the USA PATRIOT Act of 2001, the transfer agent will verify certain information on your account application as part of the Funds’ Anti-Money Laundering Program.As requested on the account application, you should supply your full name, date of birth, social security number and permanent street address.Mailing addresses containing only a P.O.Box will not be accepted.If you do not supply the necessary information, the transfer agent may not be able to open your account.Please contact the transfer agent at 1-877-862-9555 if you need additional assistance when completing your account application.If the transfer agent is unable to verify your identity or that of another person authorized to act on your behalf, or if it believes it has identified potentially criminal activity, the Funds reserve the right to temporarily limit additional share purchases, close your account or take any other action they deem reasonable or required by law.The Funds also reserve the right to close the account within five business days if clarifying information/documentation is not received. No Certificates.The Funds do not issue share certificates. Right to Reject Purchases.The Funds reserve the right to reject any purchase in whole or in part.We may cease taking purchase orders for a Fund at any time when we believe that it is in the best interest of our current shareholders.The purpose of such action is to limit increased Fund expenses incurred when certain investors buy and sell shares of a Fund for the short-term when the markets are highly volatile. Redemption In-Kind.The Funds reserve the right to pay redemption proceeds to you in whole or in part by a distribution of securities from a Fund’s portfolio (a “redemption in-kind”).It is not expected that the Funds would do so except during unusual market conditions.If a Fund pays your redemption proceeds by a distribution of securities, you could incur brokerage or other charges in converting the securities to cash and will bear any market risks associated with such securities until they are converted into cash.A redemption in-kind is treated as a taxable transaction and a sale of the redeemed shares, generally resulting in capital gain or loss to you, subject to certain loss limitation rules. Small Accounts.To reduce expenses, the Fund may redeem an account if the total value of the account falls below $10,000 due to redemptions.An investor will be given 30days’ prior written notice of this redemption.During that period, an investor may purchase additional shares to avoid the redemption. Householding.In an effort to decrease costs, the Funds will reduce the number of duplicate Prospectuses and annual and semi-annual reports that you receive by sending only one copy of each to those addresses shown by two or more accounts.Please call the transfer agent toll free at 1-877-862-9555 to request individual copies of these documents.The Funds will begin sending individual copies 30 days after receiving your request.This policy does not apply to account statements. Unclaimed Property.Mutual fund accounts may be transferred to an investor’s state of residence if no activity occurs within the account during the “inactivity period” specified in the applicable state’s abandoned property laws. Pricing Fund Shares Net Asset Value.Shares of a Fund are sold at its NAV.The NAV is determined by dividing the value of a Fund’s securities, cash and other assets, minus all liabilities, by the number of shares outstanding (assets – liabilities / number of shares NAV).The NAV takes into account the expenses and fees of a Fund, including management, administration and other fees, which are accrued daily.A Fund’s share price is calculated as of the close of regular trading (generally, 4:00 p.m. Eastern time) on each day that the New York Stock Exchange (“NYSE”) is open for business. Table of Contents - Prospectus Institutional 31 SHAREHOLDER INFORMATION All shareholder transaction orders received in good form (as described below under “How to Purchase Shares”) by U.S.Bancorp Fund Services, LLC (the “transfer agent”), the transfer agent, or an authorized Financial Intermediary by 4:00p.m., Eastern time will be processed at that day’s NAV.Transaction orders received after 4:00p.m., Eastern time will receive the next day’s NAV.A Fund’s NAV, however, may be calculated earlier if trading on the NYSE is restricted or as permitted by the SEC.A Fund does not determine the NAV of its shares on any day when the NYSE is not open for trading, such as weekends and certain national holidays as disclosed in the SAI (even if there is sufficient trading in its portfolio securities on such days to materially affect the NAV).In certain cases, fair value determinations may be made as described below under procedures as adopted by the Board. Fair Value Pricing.Occasionally, reliable market quotations are not readily available or there may be events affecting the value of foreign securities or other securities held by a Fund that occur when regular trading on foreign exchanges is closed, but before trading on the NYSE is closed.Fair value determinations are then made in good faith in accordance with procedures adopted by the Board.Generally, the fair value of a portfolio security or other asset shall be the amount that the owner of the security or asset might reasonably expect to receive upon its current sale. Attempts to determine the fair value of securities introduce an element of subjectivity to the pricing of securities.As a result, the price of a security determined through fair valuation techniques may differ from the price quoted or published by other sources and may not accurately reflect the market value of the security when trading resumes.If a reliable market quotation becomes available for a security formerly valued through fair valuation techniques, a Fund would compare the new market quotation to the fair value price to evaluate the effectiveness of its fair valuation procedures.If any significant discrepancies are found, a Fund may adjust its fair valuation procedures. DISTRIBUTIONS AND TAXES Dividends and Capital Gains Distributions.Dividends from net investment income and distributions from net capital gains from the sale of securities are distributed at least annually.Net investment income generally consists of interest income and dividends received on investments, less expenses. The Funds typically distribute any undistributed net investment income each December.Any net capital gains realized through the period ended October31 of each year also are typically distributed by December31 of each year.Each Fund may make an additional payment of dividends or distributions if it deems it desirable at other times during the year. All distributions will be reinvested in Fund shares unless you choose one of the following options: (1)receive dividends in cash, while reinvesting capital gain distributions in additional Fund shares; (2)reinvest dividends in additional Fund shares and receive capital gain distributions in cash; or (3)receive all dividends and capital gain distributions in cash.If you wish to change your distribution option, write or call the transfer agent.Your request must be received at least five days prior to the payment date of the distribution.If you elect to receive dividends and/or capital gains paid in cash, and the U.S.Postal Service cannot deliver your check, or if a check remains uncashed for six months, each Fund reserves the right to reinvest the distribution check in your account at a Fund’s then current net asset value and to reinvest all subsequent distributions.Distributions are taxable to you whether received in cash or additional Fund shares. Table of Contents - Prospectus Institutional 32 SHAREHOLDER INFORMATION Federal Income Tax Issues.Each Fund has elected and intends to continue to qualify to be taxed as a regulated investment company under Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”).As a regulated investment company, a Fund will not be subject to federal income tax if it adequately diversifies its investments, distributes its income as required by the tax law and satisfies certain other requirements that are described in the SAI.Each Fund intends to make distributions of dividends and capital gains.Each Fund generally operates in a manner such that it will not be liable for federal income or excise taxes on its taxable income and capital gains distributed to shareholders.In general, if you are subject to taxes, Fund distributions are taxable to shareholders as ordinary income, qualified dividend income or as capital gain distributions depending on the source of a Fund’s income.The federal income tax rate you pay on capital gain distributions will depend on how long a Fund held the securities that generated the gains, not on how long you owned your Fund shares.You will be taxed in the same manner whether you receive your dividends and capital gain distributions in cash or reinvest them in additional Fund shares.Qualified dividend income, the amount of which will be reported to you by a Fund, is currently taxed at a maximum rate of 20%. Lower rates may apply for taxpayers in the federal lower income tax brackets. Dividends declared by a Fund in October, November or December to shareholders of record on a specified date in such a month and paid during January of the following year will be treated as paid in December for tax purposes. All distributions generally reduce the NAV of a Fund’s shares by the amount of the distribution.If you purchase shares prior to a distribution, the distribution will be taxable to you even though economically it may represent a partial return of your investment. If you sell or exchange your Fund shares, it is considered a taxable event for you.Depending on the purchase price and the sale price of the shares you sell, and your adjusted tax basis at the time of such sale, you may have a taxable gain or a loss on the transaction.You are responsible for any tax liabilities generated by your transaction. By law, a Fund must withhold as backup withholding a percentage (currently 28%) of your taxable distributions and redemption proceeds if you do not provide your correct social security or taxpayer identification number and certify that you are not subject to backup withholding, if the Internal Revenue Service (“IRS”) notifies you that you are subject to backup withholding, or if the IRS instructs a Fund to do so. State, local or foreign taxation may apply.The Funds’ SAI provides additional information about taxes.You should consult your professional tax advisor regarding the federal, state, local and foreign tax consequences of an investment in a Fund based on your circumstances. INDEX DESCRIPTIONS The Russell 1000® Growth Total Return Index measures the performance of the large-cap growth segment of the U.S. equity universe.It includes those Russell 1000 companies with higher price-to-book ratios and higher forecasted growth values. The S&P 500®Total Return Index is an unmanaged index generally representative of the market for the stocks of large-sized U.S. companies.The S&P 500® Index is provided as a measure of general market performance and does not necessarily include stocks similar to those considered for purchase by a Fund. The MSCI ACWI Index includes dividends and is net of foreign withholding taxes, captures large, mid and small cap exposure across 24 Developed and 21 Emerging Markets countries. With over 9,000 securities, the index is comprehensive, covering approximately 98% of the global Indices equity investment opportunity set. The Russell 2500 Growth Total Return Indexmeasures the performance of the small to mid-cap growth segment of the U.S. equity universe.In includes those Russell 2500 Index Companies with higher price-to-book ratios and higher forecasted growth values. Direct investment in an index is not possible. Table of Contents - Prospectus Institutional 33 SHAREHOLDER INFORMATION FINANCIAL HIGHLIGHTS The tables below illustrate the Funds’ financial performance for the period shown.Certain information reflects financial results for a single Fund share.“Total return” illustrates how much your investment in a Fund would have increased or decreased during each period, assuming you had reinvested all dividends and distributions.This information has been audited by Tait, Weller & Baker LLP, the Funds’ Independent Registered Public Accounting Firm.Their report and the Funds’ financial statements are included in the Annual Report which is available upon request. DSM Large Cap Growth Fund Financial HighlightsFor a capital share outstanding throughout the period Institutional Class Year Ended June 30, 2013 Year Ended June 30, 2012 Year Ended June 30, 2011 Period Ended June 30, 2010* Net asset value, beginning of period/year INCOME FROM INVESTMENT OPERATIONS: Net investment loss1 Net realized and unrealized gain on investments Total from investment operations DISTRIBUTIONS TO SHAREHOLDERS FROM: Distributions from realized gain on investments – – Proceeds from redemption fees collected – – 0.00** – Net asset value, end of period/year Total return 16.53% 6.07% 34.52% 2.13%2 SUPPLEMENTAL DATA: Net assets at end of period/year (millions) RATIO OF EXPENSES TO AVERAGE NET ASSETS: Expenses before fees waived 1.23% 1.66% 1.84% 5.01%3 Expenses after fees waived4 0.95% 1.08% 1.10% 1.15%3 RATIO OF NET INVESTMENT LOSS TO AVERAGE NET ASSETS: Before fees waived 0.02% (0.80)% (1.01)% (4.17)%3 After fees waived 0.30% (0.22)% (0.27)% (0.31)%3 Portfolio turnover rate 71% 59% 77% 73%2 1 Calculated using the average shares outstanding method. 2 Not Annualized. 3 Annualized. 4 Expense Cap was lowered to 0.95% from 1.10% on May 16, 2012. * Fund commenced operations on August 28, 2009. ** Amount is less than $0.005 per share. Table of Contents - Prospectus Institutional 34 SHAREHOLDER INFORMATION DSM Global Growth Fund Financial HighlightsFor a capital share outstanding throughout the period Institutional Class Year Ended June 30, 2013 Period Ended June 30, 2012* Net asset value, beginning of period INCOME (LOSS) FROM INVESTMENT OPERATIONS: Net investment income1 Net less on investments (realized and unrealized) Total from investment operations DISTRIBUTIONS TO SHAREHOLDERS FROM: Distributions from net investment income – Net asset value, end of period Total return 17.33% (6.67)%2 RATIOS/SUPPLEMENTAL DATA: Net assets at end of period (000’s) RATIO OF EXPENSES TO AVERAGE NET ASSETS: Expenses before fees waived 7.46% 18.41%3 Expenses after fees waived 1.20% 1.20%3 RATIOS OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS: Before fees waived (6.07)% (16.95)%3 After fees waived 0.19% 0.26%3 Portfolio turnover rate 114% 9%2 1 Calculated using average shares outstanding method. 2 Not Annualized. 3 Annualized. * Fund commenced operation on March 28, 2012. Table of Contents - Prospectus Institutional 35 DSM Small-Mid Cap Growth Fund Financial HighlightsFor a capital share outstanding throughout the period Institutional Class Period Ended June 30, 2013* Net asset value, beginning of period INCOME (LOSS) FROM INVESTMENT OPERATIONS: Net investment income1 (0.00)** Net less on investments (realized and unrealized) Total from investment operations Net asset value, end of period Total return 1.60%2 RATIOS/SUPPLEMENTAL DATA: Net assets at end of period (000’s) RATIO OF EXPENSES TO AVERAGE NET ASSETS: Expenses before fees waived Expenses after fees waived 12.17%3 1.15%3 RATIOS OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS: Before fees waived (11.21)%3 After fees waived (0.19)%3 Portfolio turnover rate 22%2 1 Calculated using average shares outstanding method. 2 Not Annualized. 3 Annualized. * Fund commenced operations on May 9, 2013. ** Amount is less than $0.005 per share. Table of Contents - Prospectus Institutional 36 PRIVACY NOTICE The Funds collect non-public personal information about you from the following sources: ● Information they receive about you on applications or other forms; ● Information you give them verbally; and/or ● Information about your transactions with them or others. The Funds do not disclose any non-public personal information about shareholders or former shareholders without the shareholder’s authorization, except as permitted by law or in response to inquiries from governmental authorities.The Funds may share information with affiliated parties and unaffiliated third parties with whom they have contracts for servicing the Funds.The Funds will provide unaffiliated third parties with only the information necessary to carry out their assigned responsibilities.All shareholder records will be disposed of in accordance with applicable law.The Funds maintain physical, electronic and procedural safeguards to protect your non-public personal information and require third parties to treat your non-public personal information with the same high degree of confidentiality. In the event that you hold shares of a Fund through a financial intermediary, including, but not limited to, a broker-dealer, bank or trust company, the privacy policy of your financial intermediary would govern how your non-public personal information would be shared with unaffiliated third parties. Table of Contents - Prospectus Institutional 37 You can find more information about the Funds in the following documents: ● Statement of Additional Information.The Funds’ SAI provides additional details about the investments and techniques of the Funds and certain other additional information.A current SAI is on file with the SEC and is herein incorporated into this Prospectus by reference.It is legally considered a part of this Prospectus. ● Annual and Semi-Annual Reports.Additional information about the Funds’ investments will be available in the Funds’ Annual and Semi-Annual Reports to shareholders.The Funds’ Annual Report will contain a discussion of the market conditions and investment strategies that affected the Funds’ performance during the Funds’ most recent fiscal year. You can obtain a free copy of these documents, request other information or make general inquiries about the Funds by contacting the Funds at: DSM CAPITAL FUNDS c/o U.S.Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 1-877-862-9555 www.dsmfunds.com You can review and copy information, including the Funds’ reports and SAI, at the Public Reference Room of the U.S. Securities and Exchange Commission, 100 “F” Street, N.E., Washington, D.C. 20549-0213.You can obtain information on the operation of the Public Reference Room by calling (202)551-8090.Shareholder reports and other information about the Funds are also available: ● Free of charge from the Funds’ website at www.dsmfunds.com. ● Free of charge from the SEC’s EDGAR database on the SEC’s website at http://www.sec.gov. ● For a fee, by writing to the Public Reference Section of the SEC, Washington, D.C. 20549-1520. ● For a fee, by email request to publicinfo@sec.gov. Investment Company Act File No. 811-05037 Table of Contents - Prospectus Institutional Prospectus October 31, 2013 As supplemented November 27, 2013 DSM DSM DSM Large Cap Growth Fund ● Retail Class * Global Growth Fund ● Retail Class * Small-Mid Cap Growth Fund ● Retail Class * *As of the date of this Prospectus, Retail Class shares are not available for purchase. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this Prospectus. Any representation to the contrary is a criminal offense. DSM | Large Cap Growth Fund DSM | Global Growth Fund DSM | Small-Mid Cap Growth Fund Prospectus October 31, 2013 As supplemented November 27, 2013 TABLE OF CONTENTS SUMMARY SECTION 1 DSM Large Cap Growth Fund 1 DSM Global Growth Fund 5 DSM Small-Mid Cap Growth Fund 9 MORE ABOUT THE FUNDS’ INVESTMENT STRATEGIES AND RISKS 13 Investment Objectives 13 Principal Investment Strategies 13 Principal Risks 15 Portfolio Holdings Information 17 MANAGEMENT OF THE FUNDS 18 Investment Advisor 18 Portfolio Managers 18 Fund Expenses 19 Distribution Plan and Additional Payments to Dealers 19 The Advisor’s Related Performance Regarding Substantially Similar Accounts 20 SHAREHOLDER INFORMATION 25 Description of Class 25 How to Purchase Shares of the Funds 25 How to Redeem Shares of the Funds 27 Account and Transaction Policies 29 DISTRIBUTIONS AND TAXES 32 INDEX DESCRIPTIONS 33 FINANCIAL HIGHLIGHTS 34 PRIVACY NOTICE 37 Table of Contents - Prospectus Retail SUMMARY SECTION DSM Large Cap Growth Fund Investment Objective The DSM Large Cap Growth Fund (the “Large Cap Growth Fund” or “Fund”) seeks long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Retail Class Redemption Fee (as a percentage of amount redeemed within 30 days of purchase) 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investments) Retail Class Management Fees 0.75% Distribution (12b-1) Fees 0.25% Other Expenses (includes shareholder servicing fee of 0.10%) 0.58% Total Annual Fund Operating Expenses 1.58% Fee Waiver/Expense Reimbursement(1) -0.38% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement(2) 1.20% (1) DSM Capital Partners LLC (the “Advisor”) has contractually agreed to reduce its fees and/or pay Fund expenses (excluding acquired fund fees and expenses, interest expense in connection with investment activities, taxes, dividends on short positions and extraordinary expenses) in order to limit the Fund’s Total Annual Operating Expenses After Fee Waiver and/or Expense Reimbursement to 1.20% of the average daily net assets of the Retail Class shares (the “Expense Cap”) through at least October31, 2014.To the extent that the Advisor waives its fees and/or absorbs expenses to satisfy this Expense Cap, it may seek repayment of a portion or all of such amounts at any time within three fiscal years after the fiscal year in which such amounts were waived or absorbed, subject to the Expense Cap. (2) The Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement do not correlate to the Ratio of Expenses to Average Net Assets After Fees Waived provided in the Financial Highlights Section of the statutory Prospectus, which reflects the operating expenses of the Fund and does not include acquired fund fees and expenses. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the Expense Cap only in the first year).Although your actual costs may be higher or lower, under these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years Retail Class $122 $462 $825 $1,846 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the above Example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 71% of the average value of its portfolio. Table of Contents - Prospectus Retail 1 Principal Investment Strategies Permissible Securities.Under normal circumstances, the Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities of large cap companies.Equity securities include, but are not limited to, common stocks, preferred stocks, securities convertible into common stocks, rights and warrants.The Fund’s portfolio generally will contain 25-35 stocks.The Advisor currently defines a “large cap company” as one that has a market capitalization of $10billion or more at the time of purchase.The Fund may also invest up to 20% of its net assets in equity securities of issuers that have market capitalizations below $10billion at the time of purchase.In addition, the Fund may invest up to 20% of its assets in equity securities of foreign issuers through, but not limited to, American Depositary Receipts or similar securities.The Fund may, from time to time, have a significant exposure to one or more industries and the Fund may invest greater than 25% of its assets in one or more of the following sectors: consumer discretionary, consumer staples, energy, financials, health care, industrials, materials, technology and telecommunications services.As of the date of this Prospectus, over 25% of the Fund’s assets were invested in securities within the consumer discretionary sector. Management Process.The Advisor manages the Fund using a bottom-up, “idea-driven,” growth-style with a long-term (i.e.,three-year) investment horizon.This means in general terms that the Advisor identifies companieswhich it believes exhibit certain quality characteristics.For instance, the Advisor selects companies that it believes have growing businesses with solid fundamentals, attractive profitability, and successful managements.The Advisor generally sells a stock when its projected future return becomes unattractive relative to the rest of the portfolio or the investable universe. Principal Risks There is the risk that you could lose all or a portion of your money on your investment in the Fund. The Fund is subject to many of the risks common to mutual funds that invest in equity securities of domestic and foreign companies.You may lose money by investing in this Fund. In particular, the following risks could affect the value of your investment: ● Consumer Discretionary Risk. The Fund invests in the securities of companies in the consumer discretionary sector.Because companies in the consumer discretionary sector manufacture products and provide discretionary services directly to the consumer, the success of these companies is tied closely to the performance of the overall domestic and international economy, interest rates, competition and consumer confidence.Success depends heavily on disposable household income and consumer spending.Changes in demographics and consumer tastes also can affect the demand for, and success of, consumer discretionary products in the marketplace. ● Equity Market Risk.Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value.If the market prices of the securities owned by the Fund fall, the value of your investment in the Fund will decline. ● Foreign Securities Risk.The performance of foreign securities depends on the political and economic environments and other overall economic conditions in the countries where the Fund invests.Foreign securities markets may involve greater risk and volatility than more developed markets.Some foreign countries may have fixed or managed currencies that are not free-floating against the U.S.dollar.Certain of these currencies have experienced, and may experience in the future, substantial fluctuations or a steady devaluation relative to the U.S.dollar. ● General Market Risk.The stock market declines or stocks in the Fund’s portfolio may not increase their earnings at the rate anticipated. ● Growth Style Investment Risk.Growth-oriented funds may underperform when value investing is in favor.In addition, growth securities typically trade at higher multiples of current earnings than other securities and, therefore, may be more sensitive to changes in current or expected earnings than other equity securities and may be more volatile. ● Large Cap Company Risk. Large cap companies may be unable to respond quickly to new competitive challenges, such as changes in technology and consumer tastes, may be more prone to global economic risks, and also may not be able to attain the high growth rate of successful smaller companies, especially during extended periods of economic expansion. Table of Contents - Prospectus Retail 2 ● Management Risk.The Advisor’s investment strategy does not achieve the Fund’s objective or the Advisor does not implement the strategy properly. ● Regulatory Risk.Changes in government regulations may adversely affect the value of a security. ● Sector-Focus Risk.Investing a significant portion of the Fund’s assets in one sector of the market exposes the Fund to greater market risk and potential monetary losses than if those assets were spread among various sectors. Performance The following performance information provides some indication of the risks of investing in the Fund.As of the date of this Prospectus, the Retail Class has not commenced operations.For that reason, the performance information below is that of the Fund’s Institutional Class.The bar chart below illustrates how the Fund’s total returns have varied year to year since inception.The table below illustrates how the Fund’s average annual total returns for the 1-year and since inception periods compare with that of a broad-based securities index and an additional index provided to offer a broader market perspective.The Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future.Updated performance information is available on the Fund’s website at www.dsmfunds.com. Calendar Year Total Returns – Institutional Class The Fund’s year-to-date return as of September 30,2013 was 19.95%. Highest Quarterly Return: 1Q, 201 2 17.13% Lowest Quarterly Return: 3Q, 2011 -14.47% Average Annual Total Returns as of December 31, 2012 1 Year Since Inception (8/28/09) Return Before Taxes 18.96% 14.04% Return After Taxes on Distributions 18.96% 13.58% Return After Taxes on Distributions and Sale of Fund Shares 12.32% 11.93% Russell 1000® Growth Total Return Index (reflects no deduction for fees, expenses or taxes) 15.26% 13.85% S&P 500® Total Return Index (reflects no deduction for fees, expenses or taxes) 16.00% 12.61% As of the date of this Prospectus, the Retail Class has not commenced operations.Performance shown above reflects the performance of the Institutional Class shares.Returns for the Retail Class shares and the Indexes shown in the Since Inception column are as of the Institutional Class shares’ inception date (August 28, 2009). Table of Contents - Prospectus Retail 3 After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your situation and may differ from those shown.Furthermore, the after-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts (“IRAs”).The “Return After Taxes on Distributions and Sale of Fund Shares” may be higher than other return figures because when a capital loss occurs upon redemption of Fund shares, a tax deduction is provided that benefits the investor. Management Investment Advisor DSM Capital Partners LLC Portfolio Managers Daniel Strickberger – Co-Chief Investment Officer of the Advisor since inception in 2001 Managed the Fund since inception in 2009 Stephen Memishian, CFA – Co-Chief Investment Officer of the Advisor since inception in 2001 Managed the Fund since inception in 2009 Purchase and Sale of Fund Shares Investors may purchase or redeem Fund shares on any business day by written request, wire transfer, or telephone.You may conduct transactions by mail (DSM Large Cap Growth Fund, c/o U.S.Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), or by telephone at 1-877-862-9555.Investors who wish to purchase or redeem Fund shares through a broker-dealer should contact the broker-dealer directly.The minimum initial and subsequent investment amounts for various types of accounts are shown below, although we may reduce or waive the minimums in some cases. Account Types To Open Your Account To Add To Your Account Standard, Traditional and Roth IRA Accounts Accounts with Automatic Investment Plans Tax Information The Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an IRA.Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus Retail 4 DSM Global Growth Fund Investment Objective The DSM Global Growth Fund (the “Global Growth Fund” or “Fund”) seeks long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Retail Class Redemption Fee (as a percentage of amount redeemed within 30 days of purchase) 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investments) Retail Class Management Fees 0.90% Distribution (12b-1) Fees 0.25% Other Expenses (includes shareholder servicing fee of 0.10%) 6.66% Total Annual Fund Operating Expenses 7.81% Fee Waiver/Expense Reimbursement(1) -6.36% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement 1.45% (1) The Advisor has contractually agreed to reduce its fees and pay Fund expenses (excluding acquired fund fees and expenses, interest expense in connection with investment activities, taxes, dividends on short positions and extraordinary expenses) in order to limit the Fund’s Total Annual Operating Expenses After Fee Waiver and/or Expense Reimbursement to 1.45% of the average daily net assets of the Retail Class shares (the “Expense Cap”) through at least October 31, 2014.To the extent that the Advisor waives its fees and absorbs expenses to satisfy this Expense Cap, it may seek repayment of a portion or all of such amounts at any time within three fiscal years after the fiscal year in which such amounts were waived or absorbed, subject to the Expense Cap. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the Expense Cap only in the first year).Although your actual costs may be higher or lower, under these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years Retail Class $148 $1,720 $3,205 $6,568 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the above Example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 114% of the average value of its portfolio. Principal Investment Strategies Permissible Securities.Under normal circumstances, the Fund will generally invest its net assets (plus any borrowings for investment purposes) in equity securities of large capitalization companies.Equity securities include, but are not limited to, common stocks, preferred stocks, securities convertible into common stocks, rights and warrants.The Fund generally will contain 35 to 55 equity securities.Under normal market conditions, at least 30% of the Fund’s net assets will be invested in the securities of foreign issuers including those in emerging markets through, but not limited to, American Depository Receipts or similar securities.The Fund invests in U.S. and foreign issuers and intends to invest in securities of issuers from at least three different countries.The Advisor currently defines a “large capitalization company” as one that has a market capitalization of $10 billion or more at the time of purchase.The Fund may also invest up to 40% of its net assets in equity securities of issuers that have a market capitalization below $10 billion at the time of purchase.From time to time, the Fund may invest more than 25% of its assets in issuers connected to China, and in issuers in other newly-developed trading markets, which involves certain risks and special considerations not typically associated with investment in more developed economies or markets. Table of Contents - Prospectus Retail 5 The Fund is a non-diversified fund and may, from time to time, have significant exposure to one or more issuers, industries, geographic regions or sectors of the global economy. The Fund may invest greater than 25% of its assets in one or more of the following sectors: consumer discretionary, consumer staples, energy, financials, health care, industrials, materials, technology and telecommunications services. Management Process.The Advisor manages the Fund using a bottom-up, “idea-driven,” growth-style with a long-term (i.e.,three-year) investment horizon.This means in general terms that the Advisor identifies companies which it believes exhibit certain growth characteristics.For instance, the Advisor may select companies that it believes have growing businesses with solid fundamentals, attractive profitability, and successful managements.The Advisor generally sells a stock when its projected future return becomes unattractive relative to the rest of the portfolio or the investable universe. Principal Risks There is the risk that you could lose all or a portion of your money on your investment in the Fund. The Fund is subject to many of the risks common to mutual funds that invest in equity securities of domestic and foreign companies.You may lose money by investing in this Fund. In particular, the following risks could affect the value of your investment: ● China Risk.Investing in securities of Chinese companies involves special risks, including greater government control over the economy, political and legal uncertainty, currency fluctuations or exchange limitations, the risk that China’s government may decide not to continue to support economic reform programs and the risk of nationalization or expropriation of assets.Information about issuers in emerging markets, including China, may not be as complete, accurate or timely as information about listed companies in other more developed economies or markets. ● Emerging Markets Risk.Stocks of issuers in emerging markets countries entail greater investment risk than developed markets.Such risks could include governmental dependence on a few industries or resources, government-imposed taxes on foreign investment or limits on the removal of capital from a country, unstable government, and volatile markets. ● Equity Market Risk.Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value.If the market prices of the securities owned by the Fund fall, the value of your investment in the Fund will decline. ● Foreign Securities Risk.The performance of foreign securities depends on the political and economic environments and other overall economic conditions in the countries where the Fund invests.Foreign securities markets may involve greater risk and volatility than more developed markets.Some foreign countries may have fixed or managed currencies that are not free-floating against the U.S.dollar.Certain of these currencies have experienced, and may experience in the future, substantial fluctuations or a steady devaluation relative to the U.S.dollar. ● General Market Risk.The stock market declines or stocks in the Fund’s portfolio may not increase their earnings at the rate anticipated. ● Growth Style Investment Risk.Growth-oriented funds may underperform when value investing is in favor.In addition, growth securities typically trade at higher multiples of current earnings than other securities and, therefore, may be more sensitive to changes in current or expected earnings than other equity securities and may be more volatile. ● Large Cap Company Risk.Large cap companies may be unable to respond quickly to new competitive challenges, such as changes in technology and consumer tastes, may be more prone to global economic risks, and also may not be able to attain the high growth rate of successful smaller companies, especially during extended periods of economic expansion. Table of Contents - Prospectus Retail 6 ● Management Risk.The Advisor’s investment strategy does not achieve the Fund’s objective or the Advisor does not implement the strategy properly. ● Newer Fund Risk.The Fund is newer with a limited operating history and there can be no assurance that the Fund will grow to or maintain an economically viable size. ● Non-Diversification Risk.A non-diversified fund may hold a significant percentage of its assets in the securities of fewer companies or even one company, and therefore events affecting those companies have a greater impact on the Fund than on a diversified fund. ● Portfolio Turnover Risk:High portfolio turnover involves correspondingly greater expenses to the Fund, including brokerage commissions and dealer mark-ups and other transaction costs.This may also result in adverse tax consequences for Fund shareholders. ● Regulatory Risk.Changes in government regulations may adversely affect the value of a security. ● Sector-Focus Risk.Investing a significant portion of the Fund’s assets in one sector of the market exposes the Fund to greater market risk and potential monetary losses than if those assets were spread among various sectors. ● Small and Mid-Sized Company Stock Risk.Small to mid-sized company stocks have historically been subject to greater investment risk than large company stocks. The prices of small to mid-sized company stocks tend to be more volatile and less liquid than large company stocks. Small and mid-sized companies may have no or relatively short operating histories, or be newly formed public companies. Some of these companies have aggressive capital structures, including high debt levels, or are involved in rapidly growing or changing industries and/or new technologies, which pose additional risks. Performance Because the Fund commenced operations on March 28, 2012, it does not have a full calendar year of performance to compare against a broad measure of market performance.Accordingly, performance information is not available.Performance information will be available after the Fund has been in operation for one full calendar year.At that time, the performance information will provide some indication of the risks of investing in the Fund by comparing it against a broad measure of market performance.Updated performance information is available on the Fund’s website at www.dsmfunds.com or by calling the Fund toll-free at 1-877-862-9555. Management Investment Advisor DSM Capital Partners LLC Portfolio Managers Daniel Strickberger – Co-Chief Investment Officer of the Advisor since 2001 Managed the Fund since inception in 2012 Stephen Memishian, CFA – Co-Chief Investment Officer of the Advisor since 2001 Managed the Fund since inception in 2012 Table of Contents - Prospectus Retail 7 Purchase and Sale of Fund Shares Investors may purchase or redeem Fund shares on any business day by written request, wire transfer, or telephone.You may conduct transactions by mail (DSM Global Growth Fund, c/o U.S.Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), or by telephone at 1-877-862-9555.Investors who wish to purchase or redeem Fund shares through a broker-dealer should contact the broker-dealer directly.The minimum initial and subsequent investment amounts for various types of accounts are shown below, although we may reduce or waive the minimums in some cases. Account Types To Open Your Account To Add To Your Account Standard, Traditional and Roth IRA Accounts Tax Information The Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an IRA.Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries You may buy and sell shares of the Fund through certain financial intermediaries and their agents that have made arrangements with the Fund and are authorized to buy and sell shares of the Fund (collectively, “Financial Intermediaries”).If you purchase the Fund through a broker-dealer or other Financial Intermediary, the Fund and its related companies may pay the Financial Intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your Financial Intermediary’s website for more information. Table of Contents - Prospectus Retail 8 DSM Small-Mid Cap Growth Fund Investment Objective The DSM Small-Mid Cap Growth Fund (the “Small-Mid Cap Growth Fund” or “Fund”) seeks long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Retail Class Redemption Fee (as a percentage of amount redeemed within 30 days of purchase) 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investments) Retail Class Management Fees 0.90% Distribution (12b-1) Fees 0.25% Other Expenses (includes shareholder servicing fee of 0.10%)(1) 11.37% Total Annual Fund Operating Expenses 12.52% Fee Waiver/Expense Reimbursement(2) -11.12% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement 1.40% (1) Other expenses are based on estimated customary Fund expenses for the current fiscal year. (2) The Advisor has contractually agreed to reduce its fees and pay Fund expenses (excluding acquired fund fees and expenses, interest expense in connection with investment activities, taxes, dividends on short positions and extraordinary expenses) in order to limit the Total Annual Operating Expenses After Fee Waiver and/or Expense Reimbursement to 1.40% of average daily net assets of the Fund’s Retail Class shares at least through October31,2014 (the “Expense Cap”).To the extent that the Advisor waives its fees and absorbs expenses to satisfy the Expense Cap, it may seek repayment of a portion or all of such amounts at any time within three fiscal years after the fiscal year in which such amounts were waived or absorbed, subject to the Expense Cap. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the Expense Cap in the first year).Although your actual costs may be higher or lower, under these assumptions, your costs would be: 1 Year 3 Years Retail Class $143 $2,545 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the above Example, affect the Fund’s performance. During the most recent fiscal period (May 9, 2013 to June 30, 2013), the Fund’s portfolio turnover rate was 22% of the average value of its portfolio. Principal Investment Strategies Permissible Securities.Under normal circumstances, the Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities of small and mid-sized capitalization companies.Equity securities include, but are not limited to, common stocks, preferred stocks, securities convertible into common stocks, rights and warrants. The Fund generally will contain 35 to 45 equity securities. The Advisor defines a “small and mid-sized capitalization company” as one that has a market capitalization of between $500 million and $10 billion at the time of purchase.Issuers whose capitalization rise above this level after purchase continue to be considered small or mid-sized companies for purposes of the 80% policy.The Fund may also invest up to 20% of its net assets in equity securities of issuers that have market capitalizations outside the defined small and mid-sized level at the time of purchase.In addition, the Fund may invest up to 20% of its assets in equity securities of foreign issuers including those in emerging markets through, but not limited to, American Depositary Receipts or similar securities. Table of Contents - Prospectus Retail 9 The Fund is a non-diversified fund and may, from time to time, have significant exposure to one or more issuers, industries, geographic regions or sectors of the global economy.The Fund may invest greater than 25% of its assets in one or more of the following sectors:consumer discretionary, consumer staples, energy, financials, health care, industrials, materials, information technology, telecommunications services, and utilities.As of the date of this Prospectus, over 25% of the Fund’s assets were invested in securities within the consumer discretionary sector. Management Process.The Advisor manages the Fund using a bottom-up, “idea-driven,” growth-style with a long-term (i.e.,minimum of three-years) investment horizon.This means in general terms that the Advisor identifies companies which it believes exhibit certain growth characteristics.For instance, the Advisor may select companies that it believes have growing businesses with solid fundamentals, attractive profitability, and successful managements.The Advisor generally sells a stock when it believes its projected future return becomes unattractive relative to the rest of the portfolio or the investable universe. Principal Risks There is the risk that you could lose all or a portion of your money on your investment in the Fund.The Fund is subject to many of the risks common to mutual funds that invest in equity securities of domestic and foreign companies.In particular, the following risks could affect the value of your investment in the Fund: ● Consumer Discretionary Risk. The Fund invests in the securities of companies in the consumer discretionary sector.Because companies in the consumer discretionary sector manufacture products and provide discretionary services directly to the consumer, the success of these companies is tied closely to the performance of the overall domestic and international economy, interest rates, competition and consumer confidence.Success depends heavily on disposable household income and consumer spending.Changes in demographics and consumer tastes also can affect the demand for, and success of, consumer discretionary products in the marketplace. ● Emerging Markets Risk.Stocks of issuers in emerging markets countries entail greater investment risk than developed markets.Such risks could include governmental dependence on a few industries or resources, government-imposed taxes on foreign investment or limits on the removal of capital from a country, unstable government, and volatile markets. ● Equity Market Risk.Equity investments are susceptible to general stock market fluctuations and to volatile increases and decreases in value.If the market prices of the securities owned by the Fund fall, the value of your investment in the Fund will decline. ● Foreign Securities Risk.The performance of foreign securities depends on the political and economic environments and other overall economic conditions in the countries where the Fund invests.Foreign securities markets may involve greater risk and volatility than more developed markets.Some foreign countries may have fixed or managed currencies that are not free-floating against the U.S.dollar.Certain of these currencies have experienced, and may experience in the future, substantial fluctuations or a steady devaluation relative to the U.S.dollar. ● General Market Risk.The stock market declines or stocks in the Fund’s portfolio may not increase their earnings at the rate anticipated. ● Growth Style Investment Risk.Growth-oriented funds may underperform when value investing is in favor.In addition, growth securities typically trade at higher multiples of current earnings than other securities and, therefore, may be more sensitive to changes in current or expected earnings than other equity securities and may be more volatile. Table of Contents - Prospectus Retail 10 ● Management Risk.The Advisor’s investment strategy does not achieve the Fund’s objective or the Advisor does not implement the strategy properly. ● Newer Fund Risk.The Fund is newer with a limited operating history and there can be no assurance that the Fund will grow to or maintain an economically viable size. ● Non-Diversification Risk.A non-diversified fund may hold a significant percentage of its assets in the securities of fewer companies or even one company, and therefore events affecting those companies have a greater impact on the Fund than on a diversified fund. ● Regulatory Risk.Changes in government regulations may adversely affect the value of a security. ● Sector-Focus Risk.Investing a significant portion of the Fund’s assets in one sector of the market exposes the Fund to greater market risk and potential monetary losses than if those assets were spread among various sectors. ● Small and Mid-Sized Company Stock Risk.Small to mid-sized company stocks have historically been subject to greater investment risk than large company stocks.The prices of small to mid-sized company stocks tend to be more volatile and less liquid than large company stocks.Small and mid-sized companies may have no or relatively short operating histories, or be newly formed public companies. Some of these companies have aggressive capital structures, including high debt levels, or are involved in rapidly growing or changing industries and/or new technologies, which pose additional risks. Performance Because the Fund commenced operations on May 9, 2013, it does not have a full calendar year of performance to compare against a broad measure of market performance.Accordingly, performance information is not available.Performance information will be available after the Fund has been in operation for one calendar year.At that time, the performance information will provide some indication of the risks of investing in the Fund by comparing it against a broad measure of market performance.Updated performance information is available on the Fund’s website at www.dsmfunds.com or by calling the Fund toll-free at 1-877-862-9555. Management Investment Advisor DSM Capital Partners LLC Portfolio Managers Daniel Strickberger – Co-Chief Investment Officer of the Advisor since 2001 Managed the Fund since inception in 2013 Stephen Memishian, CFA – Co-Chief Investment Officer of the Advisor since 2001 Managed the Fund since inception in 2013 Purchase and Sale of Fund Shares Investors may purchase or redeem Fund shares on any business day by written request, wire transfer, or telephone.You may conduct transactions by mail (DSM Small-Mid Cap Growth Fund, c/o U.S.Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI53201-0701), or by telephone at 1-877-862-9555.Investors who wish to purchase or redeem Fund shares through a broker-dealer should contact the broker-dealer directly.The minimum initial and subsequent investment amounts for various types of accounts are shown below, although we may reduce or waive the minimums in some cases. Account Types To Open Your Account To Add To Your Account Standard, Traditional and Roth IRA Accounts Tax Information The Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an IRA.Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Table of Contents - Prospectus Retail 11 Payments to Broker-Dealers and Other Financial Intermediaries You may buy and sell shares of the Fund through certain financial intermediaries and their agents that have made arrangements with the Fund and are authorized to buy and sell shares of the Fund (collectively, “Financial Intermediaries”).If you purchase the Fund through a broker-dealer or other Financial Intermediary, the Fund and its related companies may pay the broker-dealer or other Financial Intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other Financial Intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your Financial Intermediary’s website for more information. Table of Contents - Prospectus Retail 12 MORE ABOUT THE FUNDS’ INVESTMENT STRATEGIES AND RISKS Investment Objectives The investment objectives described in the Summary Sections and the investment strategies described in the Summary Sections and below are non-fundamental, which means that they may be changed without shareholder approval upon 60 days’ written notice to shareholders.There is no assurance that each Fund will achieve its investment objectives. Principal Investment Strategies Permissible Securities – Large Cap Growth Fund.Under normal circumstances, the Large Cap Growth Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities of large cap companies.Equity securities include, but are not limited to, common stocks, preferred stocks, securities convertible into common stocks, rights and warrants. The Large Cap Growth Fund’s portfolio generally will contain 25 to 35 stocks. The Advisor currently defines a “large cap company” as one that has a market capitalization of $10billion or more at the time of purchase.The Large Cap Growth Fund may also invest up to 20% of its net assets in equity securities of issuers that have market capitalizations below $10 billion at the time of purchase.In addition, the Large Cap Growth Fund may invest up to 20% of its assets in equity securities of foreign issuers through American Depositary Receipts or similar securities.In determining whether an issuer is foreign, the Advisor will consider various factors including where the issuer is headquartered, where the issuer’s principal operations are located, where the issuer’s revenues are derived, where the principal trading market is located and the country in which the issuer is legally organized.The weight given to each of these factors will vary depending upon the circumstances.The Large Cap Growth Fund may, from time to time, have a significant exposure to one or more issuers, industries and the Fund may invest greater than 25% of its assets in one or more of the following sectors: consumer discretionary, consumer staples, energy, financials, health care, industrials, materials, information technology, telecommunications services, and utilities. Permissible Securities – Global Growth Fund.Under normal circumstances, the Global Growth Fund will generally invest its net assets (plus any borrowings for investment purposes) in equity securities of large capitalization companies.Equity securities include, but are not limited to, common stocks, preferred stocks, securities convertible into common stocks, rights and warrants. The Global Growth Fund generally will contain 35 to 55 equity securities. Under normal market conditions, at least 30% of the Global Growth Fund’s net assets will be invested in the securities of foreign issuers including those in emerging markets through, but not limited to American Depository Receipts or similar securities.In determining whether an issuer is foreign, the Advisor will consider various factors including where the issuer is headquartered, where the issuer’s principal operations are located, where the issuer’s revenues are derived, where the principal trading market is located and the country in which the issuer is legally organized.The weight given to each of these factors will vary depending upon the circumstances.The Global Growth Fund invests in U.S. and foreign issuers and intends to invest in securities of issuers from at least three different countries.The Advisor currently defines a “large capitalization company” as one that has a market capitalizationof$10billion or more at the time of purchase.The Global Growth Fund may also invest up to 40% of its net assets in equity securities of companies that have a market capitalization below$10 billion at the time of purchase.From time to time, the Global Growth Fund may invest more than 25% of its assets in issuers connected to China, and in issuers in other newly-developed trading markets, which involves certain risks and special considerations not typically associated with investment in more developed economies or markets. The Global Growth Fund is a non-diversified fund and may, from time to time, have significant exposure to one or more issuers, industries, geographic regions or sectors of the global economy. The Global Growth Fund may also invest greater than 25% of its assets in one or more of the following sectors: consumer discretionary, consumer staples, energy, financials, health care, industrials, materials, technology and telecommunications services. Table of Contents - Prospectus Retail 13 Permissible Securities – Small-Mid Cap Growth Fund.Under normal circumstances, the Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities of small and mid-sized capitalization companies.Equity securities include, but are not limited to, common stocks, preferred stocks, securities convertible into common stocks, rights and warrants. The Fund generally will hold between 35 to 45 equity securities in its portfolio. The Advisor currently considers a “small and mid-sized capitalization company” to be one that has a market capitalization between $500million and $10billion at the time of purchase.Issuers whose capitalization rise above or fall below this level after purchase continue to be considered small or mid cap companies for purposes of the 80% policy.The Small-Mid Cap Growth Fund may also invest up to 20% of its net assets in equity securities of issuers that have market capitalizations outside the defined small and mid-sized level at the time of purchase.In addition, the Fund may invest up to 20% of its assets in securities of foreign issuers including those in emerging markets through, but not limited to, American Depositary Receipts or similar securities. The Fund is a non-diversified fund and may, from time to time, have significant exposure to one or more issuers, industries, geographic regions or sectors of the global economy. The Fund may invest greater than 25% of its assets in one or more of the following sectors: consumer discretionary, consumer staples, energy, financials, health care, industrials, materials, information technology, telecommunications services, and utilities). Management Process – All Funds.The Advisor manages the Funds using a bottom-up, “idea-driven,” growth-style with a long-term (i.e., three-year) investment horizon.This means in general terms that the Advisor identifies companies which it believes exhibit certain quality growth characteristics.For instance, the Advisor selects companies that it believes have growing businesses with solid fundamentals, attractive profitability, and successful managements. The Advisor is a research-driven investment manager.Potential investments are identified based on each company’s detailed financial and operational history and on proprietary projections of future company results prepared by in-house analysts.These projections are based on modeling of the company, discussions with the management of the company and its competitors, interviews with industry experts, a study of the candidate’s industry and the significant factors that drive industry growth.The “bottom-up” research process involves using various criteria, including reviewing a company’s: ● revenue growth ● prudent use of debt ● earnings growth ● lack of earnings misses ● free cash flow ● open and experienced management ● profitability In addition to superior fundamental characteristics, in order for the Advisor to purchase a stock the company must also have an attractive valuation.One of the Advisor’s valuation methods involves an historical evaluation of investor sentiment regarding each company’s shares to determine typical price-to-earnings ratios when the company is “in favor” or “out of favor.”In addition, the Advisor studies the effect of past and current interest rates on the P/E ratio of each company’s shares, and projects these effects going forward.These valuation methods support investment decisions regarding the price and timing of purchases and sales of shares as well as the size of positions. Risk Management.The Advisor seeks to reduce risk primarily by owning high-quality growth companies that it believes demonstrate strong revenue growth, superior profitability, and the ability to accelerate earnings and have high-quality balance sheets.As a further element of risk management, when valuing companies, the Advisor normally projects relatively low earnings and price-to-earnings scenarios.The Advisor also monitors sector and sub-sector weightings with an eye on events or changes that could impact a Fund’s holdings. Selling Strategy.The Advisor generally sells a stock when its projected future return becomes unattractive relative to the rest of the portfolio or investable universe.The Advisor will also generally sell a security if the company disappoints on its earnings report or if the fundamental thesis for owning the company deteriorates.The Advisor anticipates each Fund’s portfolio turnover rate to be less than 100% in a given calendar year, however the rate may vary depending on market conditions in any given year. Table of Contents - Prospectus Retail 14 Temporary or Defensive Cash Investments.Under normal market conditions, the Funds will invest according to their principal investment strategies described above.However, in response to adverse market, economic or political conditions, a Fund may temporarily depart from its principal investment strategies by making short-term investments in cash and cash equivalents.As a result, a Fund may not achieve its investment objective to the extent that it makes such “defensive” investments.A defensive position, taken at the wrong time, may have an adverse impact on a Fund’s performance.In the event that a Fund uses a money market fund for its cash position, there will be some duplication of expenses because the Fund would bear its pro rata portion of such money market fund’s advisory fees and operational expenses. Changes in Policy.The Large Cap Growth Fund will not change its investment policy of investing at least 80% of its net assets in large cap companies without first changing the Large Cap Growth Fund’s name and providing shareholders with at least 60 days’ prior notice.The Global Growth Fund will not change its investment policy of investing at least 30% of its net assets in foreign issuers without first changing the Global Growth Fund’s name and providing shareholders at least 60 days’ prior notice. The Small-Mid Cap Growth Fund will not change its investment policy of investing at least 80% of its net assets in equity securities of small and medium capitalization companies without first changing the Fund’s name and providing shareholders with at least a 60-day prior written notice. Principal Risks As discussed in the Summary Section and described further below, the Funds are subject to many of the risks common to mutual funds that invest in equity securities of U.S. and foreign companies.You may lose money by investing in the Funds. ● China Risk (Global Growth Fund). Investing in securities of Chinese companies involves special risks, including greater government control over the economy, political and legal uncertainty, currency fluctuations or exchange limitations, the risk that China’s government may decide not to continue to support economic reform programs and the risk of nationalization or expropriation of assets.As a developing market, China demonstrates significantly higher volatility from time to time in comparison to developed markets, including significant price swings that may disrupt the investment strategy of the Find.In addition, information about issuers in China, may not be as complete, accurate or timely as information about listed companies in other more developed economies or markets.Chinese markets generally continue to experience inefficiency, volatility and pricing anomalies resulting from governmental influence, a lack of publicly available information, a higher level of control over foreign exchange, a less efficient allocation of resources and/or political and social instability. Internal social unrest or confrontations with neighboring countries, including military conflicts in response to such events, may also disrupt economic development in China and result in a greater risk of currency fluctuations, currency convertibility, interest rate fluctuations and higher rates of inflation. ● Consumer Discretionary Risk(Large Cap Growth Fund and Small-Mid Cap Growth Fund). The Fund invests in the securities of companies in the consumer discretionary sector.Because companies in the consumer discretionary sector manufacture products and provide discretionary services directly to the consumer, the success of these companies is tied closely to the performance of the overall domestic and international economy, interest rates, competition and consumer confidence.Success depends heavily on disposable household income and consumer spending.Changes in demographics and consumer tastes also can affect the demand for, and success of, consumer discretionary products in the marketplace. ● Emerging Markets Risk (Global Growth Fund and Small-Mid Cap Growth Fund).Emerging markets countries entail greater investment risk than developed markets.Such risks could include governmental dependence on a few industries or resources, government-imposed taxes on foreign investment or limits on the removal of capital from a country, unstable government, and volatile markets. Table of Contents - Prospectus Retail 15 ● Equity Market Risk (All Funds).Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value.Investor perceptions may impact the market and are based on various and unpredictable factors including expectations regarding government, economic, monetary and fiscal policies; inflation and interest rates; economic expansion or contraction; and global or regional political, economic and banking crises.If you hold common stocks of any given issuer, you would generally be exposed to greater risk than if you hold preferred stocks or debt obligations of the issuer because common stockholders generally have inferior rights to receive payments from issuers in comparison with the rights of preferred stockholders, bondholders and other creditors of such issuers. ● Foreign Securities Risk (All Funds).The Funds’ investments in foreign securities involve risks relating to adverse political, social and economic developments abroad.Foreign companies may not be subject to accounting standards or governmental supervision comparable to U.S.companies, and there may be less public information about their operations.Foreign markets may also be less liquid and more volatile than U.S.markets.Rapid increases in money supply may result in speculative investing, contributing to volatility.Foreign markets may offer less legal protection to investors.Enforcing legal rights may be difficult, costly and slow.There may be special problems enforcing claims against foreign governments. Current political uncertainty surrounding the European Union and its membership could add to increased market volatility.The ongoing deterioration of financial stability in several countries including Greece, Italy, Ireland, Spain and Portugal, together with the risk of contagion to other, more stable countries, particularly France and Germany, has exacerbated the global economic crisis.This situation has also raised a number of uncertainties regarding the stability and overall standing of the European Monetary Union.Given the global effect of today’s economy, the volatility of the Euro may affect the risk of an investment in the Funds. ● General Market Risk (All Funds).General market risk is the risk that the market value of a security may fluctuate, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than its cost when originally purchased or less than it was worth at an earlier time.General market risk may affect a single issuer, industry, sector of the economy or the market as a whole.The financial markets may continue to experience periods of extreme stress which may result in unusual and extreme volatility in the equity markets and in the prices of individual stocks.In some cases, the prices of stocks of individual companies have been negatively impacted even though there may be little or no apparent degradation in the financial conditions or prospects of that company.These market conditions add significantly to the risk of short-term volatility of the Funds. ● Growth Style Investment Risk (All Funds).Growth stocks can perform differently from the market as a whole and from other types of stocks.Growth stocks may be designated as such and purchased based on the premise that the market will eventually reward a given company’s long-term earnings growth with a higher stock price when that company’s earnings grow faster than both inflation and the economy in general.Thus a growth style investment strategy attempts to identify companies whose earnings may grow or are growing at a faster rate than inflation and the economy.While growth stocks may react differently to issuer, political, market and economic developments than the market as a whole and other types of stocks by rising in price in certain environments, growth stocks also tend to be sensitive to changes in the earnings of their underlying companies and more volatile than other types of stocks, particularly over the short term.During periods of adverse economic and market conditions, the stock prices of growth stocks may fall despite favorable earnings trends. ● Large Cap Company Risk (Large Cap Growth Fund and Global Growth Fund).Large cap stock risk is the risk that stocks of larger companies may underperform relative to those of small and mid-sized companies.Larger, more established companies may be unable to respond quickly to new competitive challenges, such as changes in technology and consumer tastes.Many larger companies may not be able to attain the high growth rate of successful smaller companies, especially during extended periods of economic expansion. Table of Contents - Prospectus Retail 16 ● Management Risk (All Funds).Management risk describes the Funds’ ability to meet their investment objectives based on the Advisor’s success or failure at implementing investment strategies for the Funds.The value of your investment is subject to the effectiveness of the Advisor’s research, analysis and asset allocation among portfolio securities.If the Advisor’s investment strategies do not produce the expected results, your investment could be diminished. ● Newer Fund Risk (Global Growth Fund and Small-Mid Cap Growth Fund).The Global Growth Fund and the Small-Mid Cap Growth Fund are newer with limited operating history and there can be no assurance thatthey will grow to or maintain an economically viable size, in which case the Board may determine to liquidate either Fund.The Board can initiate liquidation without shareholder approval if it determines it is in the best interest of shareholders.As a result, the timing of any liquidation may not be favorable to certain individual shareholders. ● Non-Diversification Risk (Global Growth Fund and Small-Mid Cap Growth Fund). The Global Growth Fund and the Small-Mid Cap Growth Fund are non-diversified, which means that there is no restriction under the Investment Company Act of 1940, as amended (the “1940 Act”) on how much a Fund may invest in the securities of an issuer.As a result, each Fund’s shares may be more volatile and fluctuate more than shares of a fund that invests in a broader range of issuers because the Funds are tied more closely to the adverse economic, political or regulatory developments affecting that issuer.The Funds are still subject to certain diversification requirements for federal income tax purposes, which are less rigorous than the diversification requirements under federal securities law.See “Taxation” in the Funds’ Statement of Additional Information for more information. ● Portfolio Turnover Risk (Global Growth Fund).High portfolio turnover involves correspondingly greater expenses to a Fund, including brokerage commissions or dealer mark-ups and other transaction costs on the sale of securities and reinvestments in other securities.Such sales also may result in adverse tax consequences to a Fund’s shareholders.The trading costs and tax effects associated with portfolio turnover may adversely affect a Fund’s performance.The Fund may have a portfolio turnover rate in excess of 100%. ● Regulatory Risk (All Funds).Changes in government regulations may adversely affect the value of a security.An insufficiently regulated market might also permit inappropriate practices that adversely affect an investment. ● Sector-Focus Risk (All Funds).A Fund may invest greater than 25% of its assets in one or more of the following sectors: consumer discretionary, consumer staples, energy, financials, health care, industrials, materials, technology and telecommunications services.Investing a significant portion of a Fund’s assets in one sector of the market exposes the Fund to greater market risk and potential monetary losses than if those assets were spread among various sectors.If a Fund’s portfolio is overweighted in a certain sector, any negative development affecting that sector will have a greater impact on the Fund than a fund that is not overweighted in that sector. ● Small and Mid-Sized Company Stock Risk (Global Growth Fund and Small-Mid Cap Growth Fund).Small and mid cap stock risk is the risk that stocks of small and medium sized companies may underperform relative to those of large sized companies.Securities’ prices of small and medium-sized companies often fluctuate more and may fall more than the securities’ prices of larger-sized, more established companies.Small and medium sized companies may have limited product lines, markets or financial resources and their management may be dependent on a limited number of key individuals.Securities of those companies may have limited market liquidity, and their prices may be more volatile. Portfolio Holdings Information A complete description of the Funds’ policies and procedures with respect to the disclosure of the Funds’ portfolio holdings is available in the Funds’ Statement of Additional Information (“SAI”). Table of Contents - Prospectus Retail 17 MANAGEMENT OF THE FUNDS Investment Advisor DSM Capital Partners LLC, located at 116 Radio Circle Drive, Suite 200, Mount Kisco, New York 10549, is the investment advisor to the Funds.The Advisor manages the Funds, subject to oversight by the Board.The Advisor was founded in 2001 and serves as investment advisor to endowments and foundations, pensions plans, family offices, high net worth individual investors, and corporations.As of June 30, 2013, the Advisor managed approximately $4.2billion in assets. Under the investment advisory agreement that the Advisor has with the Funds, the Advisor is entitled to receive, on a monthly basis, compensation from each Fund based on the following fee schedule as a percentage of each Fund’s average daily net assets: Fund Fee Schedule Large Cap Growth Fund 0.75% Global Growth Fund 0.90% for the first $500million in assets and 0.80% for assets over $500million Small-Mid Cap Growth Fund 0.90% For the fiscal year ended June30, 2013, the Advisor received net advisory fees of 0.47% from the Large Cap Growth Fund.The Advisor did not receive any advisory fees from the Global Growth Fund and the Small-Mid Cap Growth Fund.A discussion regarding the basis for the Board of Trustees’ approval of the investment advisory agreement is available in the Fund’s shareholder report for the Funds’ fiscal period ended December31, 2012. Portfolio Managers The Funds are co-managed by the Advisor’s Chief Investment Officers, who are supported by a team of research analysts and traders.The SAI provides additional information about the portfolio managers’ method of compensation, other accounts managed by the portfolio managers and the portfolio managers’ ownership of the Funds’ shares. Portfolio Manager Business Experience Daniel Strickberger Co-Chief Investment Officer Large Cap Growth Fund since inception August2009, Global Growth Fund since inception March2012and Small-Mid Cap Growth Fund since inception May 2013. Daniel Strickberger co-founded the Advisor in February2001 with Mr.Memishian and has served as a Managing Member ever since.Prior to starting the Advisor, Mr.Strickberger held several portfolio management and senior executive positions at companies such as W.P. Stewart & Company, Lazard Freres & Co., Oppenheimer & Co. and Morgan Guaranty.Mr.Strickberger holds a Bachelor of Science in Business Administration and Finance from the University of Delaware and a Master of Business Administration in Finance and International Business from New York University.He serves on the Investment Committee of the University of Delaware Endowment. Stephen Memishian, CFA Co-Chief Investment Officer Large Cap Growth Fund since inception August2009, Global Growth Fund since inception March2012 and Small-Mid Cap Growth Fund since inception May 2013. Stephen Memishian, CFA, co-founded the Advisor in February2001 with Mr.Strickberger and has served as a Managing Member ever since.Prior to starting the Advisor, Mr.Memishian held executive and other positions at companies such as W.P. Stewart & Company, Paine Webber, Columbia Pictures Industries, and McKinsey & Company.Mr.Memishian holds a Bachelor of Science in Engineering from Tufts University, and a Master of Science in Management from the Massachusetts Institute of Technology (“MIT”).He is active at MIT, presently serving on the North American Executive Advisory Board, and also on the Finance Group Advisory Board, of the Sloan School of Management. He is a past chairman of the Council for the Arts at MIT. He is also a past trustee of the Greenwich Country Day School. Table of Contents - Prospectus Retail 18 MANAGEMENT OF THE FUNDS Fund Expenses In addition to the advisory fees discussed above, the Funds incur other expenses such as custodian, transfer agency, interest, acquired fund fees and expenses and other customary Fund expenses.(Acquired fund fees and expenses are indirect fees that a Fund incurs from investing in the shares of other investment companies.)The Advisor has contractually agreed to reduce its fees and/or pay Fund expenses (excluding acquired fund fees and expenses, interest expense in connection with investment activities, taxes, dividends on short positions and extraordinary expenses) in order to limit Total Annual Fund Operating Expenses of the Retail Class’s average daily net assets as follows: Fund Expense Cap Large Cap Growth Fund 1.20% Global Growth Fund 1.45% Small-Mid Cap Growth Fund 1.40% Any reduction in advisory fees or payment of expenses made by the Advisor is subject to reimbursement by the Funds if requested by the Advisor, and the Board approves such reimbursement in subsequent fiscal years.This reimbursement may be requested by the Advisor if the aggregate amount actually paid by a Fund toward operating expenses for such fiscal year (taking into account any reimbursements) does not exceed its Expense Cap.The Advisor is permitted to be reimbursed for fee reductions and/or expense payments it made in the prior three fiscal years.Each Fund must pay its current ordinary operating expenses before the Advisor is entitled to any reimbursement of fees and/or expenses.The current Expense Caps are in place at least through October31, 2014, , for the Funds, and may thereafter be renewed annually by the Board.The Agreement may be terminated at any time by the Board of Trustees upon 60 days notice to the Advisor, or by the Advisor with the consent of the Board. Distribution Plan, Shareholder Servicing Plan and Additional Payments to Dealers Distribution Plan.Although not currently implemented, the Funds have adopted a Distribution Plan (the “Plan”) pursuant to Rule12b-1 under the 1940Act on behalf of its Retail Class of shares.Under the Plan, the Fund is authorized to pay the distributor a fee for the sale and distribution of the Fund’s shares and services it provides to Retail Class shareholders.The maximum amount of the fee authorized is 0.25% of the Retail Class’s average daily net assets annually.Because these fees are paid out of a Fund’s assets on an on-going basis, over time these fees will increase the cost of your investment in a Fund’s shares and may cost you more than paying other types of sales charges.Each Fund will notify shareholders when it has implemented the Plan. In addition to paying fees under the Plan, a Fund may pay service fees to Financial Intermediaries such as banks, broker-dealers, financial advisors or other financial institutions, including affiliates of the Advisor, for sub-administration, sub-transfer agency and other shareholder services associated with shareholders whose shares are held of record in omnibus, other group accounts or accounts traded through registered securities clearing agents. Shareholder Servicing Fees.The Funds have adopted a Shareholder Servicing Plan on behalf of the Retail Class.Under the Shareholder Servicing Plan, the Retail Class is authorized to pay the Advisor an annual shareholder servicing fee of 0.10% of the Retail Class’s average daily net assets.The Advisor uses this fee to finance certain activities related to servicing and maintaining shareholder accounts.Because these fees are paid out of a Fund’s assets on an on-going basis, over time these fees will increase the cost of your investment in a Fund’s shares and may cost you more than paying other types of sales charges. Additional Payments to Dealers.The Advisor or distributor, out of its own resources, and without additional cost to a Fund or its shareholders, may provide additional cash payments or non-cash compensation to Financial Intermediaries who sell shares of a Fund, including affiliates of the Advisor.Such payments and compensation are in addition to the Rule12b-1 fees and any service fees paid by a Fund.These additional cash payments are generally made to Financial Intermediaries that provide shareholder servicing, marketing support and/or access to sales meetings, sales representatives and management representatives of the Financial Intermediary.Cash compensation may also be paid to Financial Intermediaries for inclusion of a Fund on a sales list, including a preferred or select sales list, in other sales programs or as an expense reimbursement in cases where the Financial Intermediary provides shareholder services to the Fund’s shareholders.The Advisor or distributor may also pay cash compensation in the form of finder’s fees that vary depending on the dollar amount of the shares sold. Table of Contents - Prospectus Retail 19 MANAGEMENT OF THE FUNDS The Advisor’s Related Performance Regarding Substantially Similar Accounts Large Cap Growth Fund The performance information shown below represents a composite of the performance of all discretionary accounts managed by the Advisor with substantially similar investment objectives, policies and strategies as the Large Cap Growth Fund with the exception of accounts that: (a)experienced a significant capital flow during the month equal to, or greater than, 15% of the opening market value on the day of the flow; (b)on any day of the month that had absolute variances from target in individual security positions (including cash) that, taken together, equal or exceed 12% of the opening value of that day; (c)balanced accounts including bonds, and (d)pooled investment vehicles that experienced capital flows in excess of 10% of beginning value on the day of the flow or that have different fee structures.The performance information is referred to as the LCG Composite.The Advisor maintains all performance records for the LCG Composite. The LCG Composite performance is provided to illustrate the past performance of the composite of the Advisor’s large cap growth accounts as measured against broad based market indices, and does not represent the historical performance of the Large Cap Growth Fund.You should not consider this performance data to be an indication of future performance of the Large Cap Growth Fund and your results could be materially different than those of the composite. All returns are presented after the deduction of investment advisory fees, brokerage commissions, execution costs and all other actual fees paid by the private portfolios of the Advisor without provision for federal or state income taxes.The composite below does not reflect any custody fee charges, sales loads or placement fees, as such fees are not assessed on these accounts. The discretionary accounts for which results are reported are not registered mutual funds and generally were not subject to the same types of expenses as the Large Cap Growth Fund or to the diversification requirements, specific tax restrictions and investment limitations imposed on the Large Cap Growth Fund by the 1940 Act, or the Internal Revenue Code of 1986, as amended, which, if applicable, may have adversely affected the performance results of the composite. Consequently, the performance results for the LCG Composite could have been adversely affected if the managed accounts had been regulated as investment companies.In addition, the operating expenses incurred by the managed accounts were lower than the anticipated operating expenses of the Large Cap Growth Fund, and, accordingly, the performance results of the LCG Composite shown below are greater than what the Large Cap Growth Fund’s performance would have been. The performance results have been time-weighted and dollar-weighted and prepared in accordance with Global Investment Performance Standards (“GIPS”).These standards are different from the standardized SEC method.Investors should also be aware that the use of a methodology different from that used above to calculate performance could result in different performance data. Table of Contents - Prospectus Retail 20 MANAGEMENT OF THE FUNDS The performance data below is for the LCG Composite and is not the performance results of the Large Cap Growth Fund. Average Annual Total Returns for the Periods Ended December 31, 2012(1) Period LCG Composite Russell 1000® Total Return Index(2) S&P 500® Total Return Index(3) 1-Year 19.2% 15.3% 16.0% 2-Year 8.7% 8.8% 8.8% 3-Year 13.4% 11.4% 10.9% 4-Year 16.0% 17.3% 14.6% 5-Year 2.2% 3.1% 1.7% 6-Year 5.0% 4.5% 2.3% 7-Year 5.8% 5.2% 4.1% Since Inception (January 1, 2002) 6.0% 3.7% 4.0% As of December31, 2012, the LCG Composite was comprised of 152 accounts approximating $2,309.81 million in assets of the Advisor’s $3.8billion in assets under management (i.e.,62% of the Advisor’s assets under management). The Russell 1000® Total Return Index is an unmanaged index generally considered representative of the market for large domestic stocks, and includes reinvestment of dividends.You cannot invest directly in an index. The S&P 500® Total Return Index is an unmanaged index generally representative of the market for the stocks of large-sized U.S.companies, and includes reinvestment of dividends.You cannot invest directly in an index. The LCG Composite’s year-to-date return for the calendar quarter ended June 30, 2013 was 17.0%. Global Growth Fund The performance information shown below represents the prior performance of the discretionary accounts managed by the Advisor with substantially similar investment objective, policies and strategies as the Global Growth Fund.The performance information is referred to as the GG Composite.The GG Composite includes the Global Growth Fund.The Advisor maintains all performance records for the GG Composite. The GG Composite is provided to illustrate the past performance of the composite of the Advisor’s global growth strategy as measured against a broad based market index, and does not represent the historical performance of the Global Growth Fund.You should not consider this performance data to be an indication of future performance of the Global Growth Fund. The Advisor first offered the global growth product to clients on October 1, 2010.There had been only one client account in the GG Composite until the existence of the Global Growth Fund.That account is comprised of a high net worth “qualified investor” as defined under the Investment Company Act and is not a registered investment company.This is not an offering or a solicitation of an offering to invest in that client account. The performance does not reflect the deduction of investment advisory fees actually charged to the account in the GG Composite.Rather, the performance presented reflects the deduction of a model advisory fee.The model advisory fee is 0.90% per annum, which fee is higher than the actual fee charged to the composite.The net of fee returns calculated for the composite were created by deducting the monthly amount of the model annual fee from actual gross returns of the client account in the composite.Except for custody and trust-related costs, the performance reflects the deduction of all other advisory fees and expenses, including brokerage commissions and execution costs paid by the client account in the composite without provision for federal or state income taxes.The GG Composite below does not reflect any sales loads or placement fees, as such fees were not assessed on the account. Table of Contents - Prospectus Retail 21 MANAGEMENT OF THE FUNDS As noted above, the discretionary account for which results are reported is not a registered mutual fund and is not subject to the same types of expenses as the Global Growth Fund or to the diversification requirements, specific tax restrictions and investment limitations imposed on the Fund by the 1940 Act, or the Internal Revenue Code of 1986, as amended, which, if applicable, may have adversely affected the performance results of the composite. Consequently, the performance results for the GG Composite could have been adversely affected if the client account had been regulated as an investment company.In addition, the operating expenses incurred by the client account in the composite were lower than the anticipated operating expenses of the Global Growth Fund, and, accordingly, the performance results of the client account are greater than what the Global Growth Fund’s performance would have been. The performance results have been time-weighted and dollar-weighted and prepared in accordance with GIPS.These standards are different from the standardized SEC method.Investors should also be aware that the use of a methodology different from that used above to calculate performance could result in different performance data. The performance data below is for the Advisor’s GG Composite and is not the performance results of the Global Growth Fund. Average Annual Total Returns for the Periods Ended December 31, 2012(1) Period GG Composite MSCI ACWI Index(2) 1-Year 18.6% 16.4% Since Inception (October 1, 2010) 9.5% 7.3% As of December 31, 2012, the GG Composite was comprised of two accounts with approximately $20.19 million in assets of the Advisor’s $3.8 billion in assets under management. The MSCI ACWI, includes dividends and is net of foreign withholding taxes, captures large, mid and small cap exposure across 24 Developed and 21 Emerging Markets countries. With over 9,000 securities, the index is comprehensive, covering approximately 98% of the global Indices equity investment opportunity set.You cannot invest directly in an index. Small-Mid Cap Growth Fund The performance information shown below represents the prior performance of discretionary accounts managed by the Advisor with substantially similar investment objective, policies and strategies as the Small-Mid Cap Growth Fund.The performance information is referred to as the SMID Composite.The Advisor maintains all performance records for the SMID Composite. The SMID Composite is provided to illustrate the past performance of the composite of the Advisor’s small-mid cap growth strategy as measured against a broad based market index, and does not represent the historical performance of the Small-Mid Cap Growth Fund.You should not consider this performance data to be an indication of future performance of the Small-Mid Cap Growth Fund. The Advisor first offered the small-mid cap growth product to clients on January 2, 2003 through a limited partnership, which subsequently liquidated on December 29, 2006.The Advisor also offered the small-mid cap growth style to clients through a U.K. based Open Ended Investment Company (“OEIC”) beginning on January23,2004.On January 2, 2007, the Advisor began managing a separate account in accordance with the small-mid cap growth style.Therefore, the SMID Composite begins with the performance of the limited partnership, joined by the performance of the OEIC, and continued as of January2, 2007 with separately managed accounts and the OEIC.Moreover, the SMID Composite includes all discretionary small-mid cap growth accounts managed by the Advisor with the exception of accounts that:(a) on any day of the month that had absolute variance from the Advisor’s target in individual security positions (including cash) that, taken together, equal or exceed 12% of the account’s market value and, (b) are balanced accounts which include fixed income securities. From 2004 to March 31, 2012, accounts were removed from the SMID composite when they experienced a significant cash flow of 15% or more of market value. From 2002 to 2003, the Advisor allowed a temporary halt to the significant cash flow policy for composites with one account, such as the SMID Composite. Table of Contents - Prospectus Retail 22 MANAGEMENT OF THE FUNDS The performance of the limited partnership in the SMID Composite was calculated net of management fees, with cash flows calculated at the beginning of the day.Post-fee performance was modeled with a flat fee of 1% per annum on assets, charged quarterly in advance.The model fee was used as it was higher (or equal to) than the actual fees charged.For example, most accounts in the SMID Composite have sub-advisory fees that are substantially less than 1%. Therefore, if actual fees were used, the performance would have been higher than that shown in the SMID Composite.The post-fee returns calculated were created by deducting the monthly amount of the model annual fee from actual gross returns.All other expenses of the limited partnership, such as administration and accounting, were not modeled in calculating the post-fee performance. The SMID Composite’s performance is presented in U.S. dollars.The performance results have been time-weighted and asset-weighted on beginning-of-period assets values and prepared in accordance with Global Investment Performance Standards (GIPS).A time-weighted return is a measure of the rate of return of a portfolio over a stated period of time.An asset-weighted return is a measure of return using values that have been weighted to the size of the assets being managed.Valuation is on a trade-date basis.Results include the reinvestment of dividends and other earnings.Dividends are realized on an accrual basis, cash equivalent dividends are realized on a cash basis.Post-fee results include the effect of commissions and management fees.In accordance with GIPS, post-fee results reflect the deduction of transaction expenses and investment management fees only.Other fees, including administrative costs and custody charges, have not been deducted.There were four accounts in the SMID Composite as of December 31, 2012 totaling approximately $24,400,000. As noted above, the discretionary accounts for which results are reported is not of a registered mutual fund and is not subject to the same types of expenses as the Small-Mid Cap Growth Fund or to the diversification requirements, specific tax restrictions and investment limitations imposed on the Fund by the 1940 Act, or the Internal Revenue Code of 1987, as amended, which, if applicable, may have adversely affected the performance results of the SMID Composite. Consequently, the performance results for the SMID Composite could have been adversely affected if it had been regulated as an investment company.In addition, the operating expenses incurred in the SMID Composite were lower than the anticipated operating expenses of the Small-Mid Cap Growth Fund, and, accordingly, the performance results of the composite are greater than what the Small-Mid Cap Growth Fund’s performance would have been, had the Small-Mid Cap Growth Fund’s operating expenses been given effect. The GIPS standards used for these SMID Composite calculations are different from the standardized SEC method.Investors should also be aware that the use of a methodology different from that used above to calculate performance could result in different performance data. Table of Contents - Prospectus Retail 23 MANAGEMENT OF THE FUNDS The performance data below is for the Advisor’s SMID Composite and is not the performance results of the DSM Small-Mid Cap Growth Fund. Average Annual Total Returns for the Periods Ended December31, 2012 Period SMID Composite(1) Russell 2500 Growth Total Return Index(2) 1 Year 18.1% 16.1% 3 Years 18.2% 13.8% 5 Years 2.1% 4.1% 10 Years 11.0% 10.5% Since Inception (1/2/03) 11.0% 10.5% As of December31, 2012, the SMID Composite was comprised of four accounts with approximately $24.4 million in assets of the Advisor’s $3.8 billion in assets under management.The SMID Composite’s results are pre-tax. The Russell 2500 Growth Total Return Index measures the performance of the small to mid-cap growth segment of the U.S. equity universe.It includes those Russell 2500 Index companies with higher price-to-book ratios and higher forecasted growth values.You cannot invest directly in an index. Table of Contents - Prospectus Retail 24 SHAREHOLDER INFORMATION Description of Class The following table lists the key features of each Fund’s Retail Class. Retail Class Minimum Initial Investment Subsequent Minimum Investment Waiver/Reduction of Investment Minimums See below Fees ● Redemption Fee of 1.00% if shares are redeemed within 30 days of purchase (with some exceptions) ● 12b-1 fee of 0.25% (not yet implemented) ● Shareholder servicing fee of 0.10% Conversion Feature Subject to the Advisor’s approval, if investors currently holding Retail Class shares meet the criteria for eligible investors and would like to convert to Institutional Class shares, there are no tax consequences and investors are not subject to the redemption fee.To inquire about converting your Retail Class shares to Institutional Class shares, please call 1-877-862-9555. Eligible Investors Includes accounts maintained through Financial Intermediaries. · Shareholder servicing fee of 0.10% How to Purchase Shares of the Funds Minimum Investments.To purchase shares of the Funds, you must make at least the minimum initial investment (or subsequent investment) as shown in the table below.The minimum investment requirements may be waived from time to time. Account Types To Open Your Account To Add To Your Account Standard, Traditional and Roth IRA Accounts Accounts with Automatic Investment Plans ● Checks for all accounts, including individual, sole proprietorship, joint, Uniform Gift to Minors Act (“UGMA”) or Uniform Transfer to Minors Act (“UTMA”) accounts, must be made payable to “DSM Capital Funds.”A charge of $25 will be applied for any payment that is returned.Additionally, the investor may also be responsible for any loss sustained by the Fund as a result of any payment that is returned. ● ACH refers to the “Automated Clearing House” System maintained by the Federal Reserve Bank, which allows banks to process checks, transfer funds and perform other tasks.Your financial institution may charge you a fee for this service. ● Wires instruct your financial institution with whom you have an account to make a Federal Funds wire payment to us.Your financial institution may charge you a fee for this service. Purchase by Mail For direct investments through the Funds’ transfer agent, you should: ● Complete and sign the account application; ● To open an account, write a check payable to: “DSM Capital Funds”; ● Send your account application and check to one of the addresses listed below; ● For subsequent investments, detach the stub that is attached to the account statement you will receive after each transaction and mail it with a check made payable to the specific Fund in the envelope provided with your statement or to one of the addresses noted below.Write your account number on the check.If you do not have the stub from your account statement, include your name, address and account number on a separate piece of paper. Table of Contents - Prospectus Retail 25 SHAREHOLDER INFORMATION For regular mail delivery: For an overnight delivery: DSM Capital Funds c/o U.S.Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 DSM Capital Funds c/o U.S.Bancorp Fund Services, LLC 615 East Michigan Street, 3rd Floor Milwaukee, Wisconsin 53202-5207 The Funds do not consider the U.S.Postal Service or other independent delivery services to be their agents.Therefore, deposit in the mail or with such services, or receipt at U.S.Bancorp Fund Services, LLC post office box, of purchase orders or redemption requests does not constitute receipt by the transfer agent of the Funds. The Funds will not accept payment in cash or money orders.The Funds also do not accept cashier’s checks in amounts of less than $10,000.To prevent check fraud, the Funds will not accept third party checks, Treasury checks, credit card checks, traveler’s checks or starter checks for the purchase of shares.All purchases must be made in U.S.dollars drawn on a bank located in the United States.The Funds are unable to accept post dated checks, post dated on-line bill pay checks, or any conditional order or payment. Additionally, shares of the Funds have not been registered for sale outside of the United States.The Funds generally do not sell shares to investors residing outside the United States, even if they are United States citizens or lawful permanent residents, except to investors with United States military APO or FPO addresses. Purchase by Wire If you are making your first investment in a Fund, before you wire funds, please contact the transfer agent by phone to make arrangements with a telephone service representative to submit your completed account application via mail, overnight delivery or facsimile.Upon receipt of your completed account application, an account will be established for you and a service representative will contact you within 24 hours to provide you with an account number and wiring instructions.Once your account has been established, you may instruct your bank to initiate the wire using the instructions you were given. For either initial or subsequent investments, prior to sending the wire, please call the transfer agent at 1-877-862-9555 to advise of your wire to ensure proper credit upon receipt.Your bank must include the name of the Fund, your name and account number so that your wire can be correctly applied. Instruct your bank to send the wire to: U.S.Bank N.A. 777 East Wisconsin Avenue Milwaukee, Wisconsin 53202 ABA #075000022 Credit: U.S.Bancorp Fund Services, LLC Account #112-952-137 Further Credit: [Name of Fund] (Shareholder Name, Shareholder Account #) Your bank may impose a fee for investments by wire.You will receive the NAV from the day that your wired funds have been received by the relevant Fund or the transfer agent.Wired funds must be received prior to 4:00p.m., Eastern time, to be eligible for same day pricing.Wires received after the close of the NYSE will be considered received by the next business day.The Funds and the transfer agent are not responsible for the consequences of delays resulting from the banking or Federal Reserve wire system or from incomplete wiring instructions.If you have questions about how to invest by wire, you may call the Funds at 1-877-862-9555. Purchase by Telephone If you did not decline telephone transactions on your account application, if you included a voided check, and your account has been open for 15 days, you may purchase additional shares in the amount of $2,500 or more from your bank account upon request by telephoning the Funds toll free at 1-877-862-9555.Telephone orders will be accepted via electronic funds transfer from your pre-designated bank account through the Automated Clearing House (“ACH”) network.You must have banking information established on your account prior to making a purchase.Only bank accounts held at domestic institutions that are ACH members may be used for telephone transactions.If your order is received prior to 4:00p.m. Eastern time, shares will be purchased at the NAV next calculated.For security reasons, requests by telephone may be recorded. Table of Contents - Prospectus Retail 26 SHAREHOLDER INFORMATION Purchasing with an Automatic Investment Plan If you intend to use the Automatic Investment Plan (“AIP”), you may open your account with an initial minimum investment of $5,000.Once an account has been opened, you can make additional purchases of shares of the Funds through an AIP.The AIP provides a convenient method to have monies deducted directly from your bank account for investment into the Funds.You can make automatic monthly, quarterly or annual purchases of $250 or more into the Funds.Only bank accounts held at domestic institutions that are ACH members may be used for this option.If you wish to change the amount of your investment or to terminate the plan, please contact the transfer agent at least five days prior to the effective date.Additionally, the transfer agent will charge a $25 fee for any payment returned.The Funds may alter, modify or terminate the AIP at any time.To begin participating in the AIP, please complete the Automatic Investment Plan section found on the account application or contact the Funds at 1-877-862-9555. Purchases Placed with Financial Intermediaries You may buy and sell shares of the Funds through certain Financial Intermediaries.Your order will be priced at a Fund’s NAV next computed after it is received by a Financial Intermediary.A Financial Intermediary may hold your shares in an omnibus account in the Financial Intermediary’s name and the Financial Intermediary may maintain your individual ownership records.The Funds may pay the Financial Intermediary for maintaining individual ownership records as well as providing other shareholder services.Financial Intermediaries may charge fees for the services they provide to you in connection with processing your transaction order or maintaining your account with them.Financial Intermediaries are responsible for placing your order correctly and promptly with the Funds, forwarding payment promptly, as well as ensuring that you receive copies of the Funds’ Prospectus.If you transmit your order with these Financial Intermediaries before the close of regular trading (generally, 4:00 p.m., Eastern time) on a day that the NYSE is open for business, your order will be priced at a Fund’s NAV next computed after it is received by the Financial Intermediary.Investors should check with their Financial Intermediary to determine if it is subject to these arrangements. Retirement Plans The Funds offer IRA plans.You may obtain information about opening an IRA by calling 1-877-862-9555.If you wish to open a Keogh, Section 403(b) or other retirement plan, please contact your Financial Intermediary. How to Redeem Shares of the Funds How to Redeem Shares.If you redeem through a Financial Intermediary, the Financial Intermediary may charge you a transaction fee.If you purchased your shares by check, you may not receive your redemption proceeds until your check has cleared, which may take up to 15 calendar days.Redemptions will be processed only on a day during which the NYSE is open for business.You may receive the proceeds of redemption by check, wire or via electronic funds transfer through the Automated Clearing House (“ACH”) network.Please note that certain fees may apply depending on the timing or manner in which you redeem shares.Requests to redeem shares are processed at the NAV next calculated after we or your Financial Intermediary receives your request in proper form. Shareholders who have an IRA or other retirement plan must indicate on their redemption request whether or not to withhold federal income tax.Redemption requests failing to indicate an election not to have tax withheld will generally be subject to a 10% withholding tax. Redeem by Mail To redeem by mail, please: ● Provide your name and account number; ● Specify the number of shares or dollar amount and the Fund name or number; Table of Contents - Prospectus Retail 27 SHAREHOLDER INFORMATION ● Sign the redemption request (the signature must be exactly the same as the one on your account application).Make sure that all parties that are required by the account registration sign the request, and any applicable signature guarantees are on the request; and ● Send your request to the appropriate address as given under purchasing by mail. Redeem by Telephone Unless you declined the option on your account application, you may redeem your shares of the Funds by telephoneIn order to arrange for the telephone redemption option after your account has been established, or to change the bank account or address designated to which redemption proceeds are sent, you must send the Funds’ transfer agent a written request.The request must be signed by each shareholder of the account.The transfer agent may require a signature guarantee, signature verification from a Signature Validation Program member, or other acceptable form of authentication from a financial institution source.To redeem by telephone, call the transfer agent at 1-877-862-9555 between the hours of 9:00a.m. and 8:00p.m. Eastern Time on a day the NYSE is open for business.Shares of the Funds will be sold in your account at the NAV determined on the day your order is placed prior to market close (generally, 4:00p.m., Eastern Time); any redemption requests made after market close will receive the Fund’s next calculated NAV price.For your protection against fraudulent telephone transactions, we will use reasonable procedures to verify your identity.If an account has more than one owner or authorized person, the Fund will accept telephone instructions from any one owner or authorized person.As long as we follow these procedures, we will not be liable for any loss or cost to you if we act on instructions to redeem your account that we reasonably believe to be authorized by you.You will be notified if we refuse a telephonic redemption transaction.Once a telephone transaction is placed, it cannot be cancelled or modified.Telephone trades must be received by or prior to market close.Please allow sufficient time to place your telephone transaction.Telephone redemptions may be difficult during periods of extreme market or economic conditions.If this is the case, please send your redemption request by mail or overnight courier. Systematic Withdrawal Plan If you own or are purchasing shares of a Fund having a current value of at least $10,000, you may participate in a Systematic Withdrawal Plan (“SWP”).The SWP provides for automatic redemptions of at least $100 on a monthly, quarterly, semi-annually or annual basis.You may have the proceeds of the SWP sent by check to your address of record or by electronic funds transfer via the ACH network to the bank account designated by you on the account application.You may establish the SWP by completing this section on the account application or by calling the Funds at 1-877-862-9555.You may terminate or modify your participation in the Plan by calling the Funds’ transfer agent five days prior to the next scheduled payment. Through a Financial Intermediary You may redeem a Fund’s shares through your Financial Intermediary.Redemptions made through a Financial Intermediary may be subject to procedures established by that institution.Your Financial Intermediary is responsible for sending your order to a Fund and for crediting your account with the proceeds.For redemption through Financial Intermediaries, orders will be processed at the NAV next effective after receipt of the order by the Financial Intermediary.Please keep in mind that your Financial Intermediary may charge additional fees for its services.Investors should check with their Financial Intermediary to determine if it is subject to these arrangements. Exchanging Shares You may exchange all or a portion of your investment, from one DSM Fund to another DSM Fund, by mail or telephone provided you did not decline telephone options on your account application.Any new account established through an exchange will be subject to a minimum investment requirement described above.In addition, existing accounts are subject to a minimum exchange requirement of $25,000.Exchanges will be executed on the basis of the relative NAV of the shares exchanged.An exchange is considered to be a sale of shares for federal income tax purposes on which you may realize a taxable gain or loss.Additionally, an exchange will be considered a sale of shares for the purpose of assessing redemption fees.See the “Account and Transaction Policies – Redemption Fee” section below for additional information.You may make exchanges only between identically registered accounts (name(s), address and taxpayer ID number) and within the same share class.Call the Funds at 1-877-862-9555 to learn more about exchanges. Table of Contents - Prospectus Retail 28 SHAREHOLDER INFORMATION Account and Transaction Policies Redemption Fee.The Funds are intended for long-term investors.Short-term “market-timers” that engage in frequent purchases and redemptions can disrupt a Fund’s investment program and create additional transaction costs that are borne by all of the Fund’s shareholders.For these reasons, each Fund will assess a 1.00% fee on the redemption of Fund shares held for 30 days or less.The Funds use the “first in first out” (“FIFO”) method to determine the holding period; this means that if you purchase shares on different days, the shares you held longest will be redeemed first for purposes of determining whether the short-term trading fee applies.The redemption fee is deducted from your proceeds and is retained by the Funds for the benefit of their long-term shareholders.This fee does not apply to (1)shares purchased through reinvested dividends or capital gains; or (2)the involuntary redemption of low balance accounts.Each Fund’s redemption fee will also be waived on sales of Fund shares made in connection with non-discretionary portfolio rebalancing associated with certain wrap accounts and certain retirement plans.The Funds reserve the right to change the terms and amount of this fee upon at least 60days’ notice to shareholders. Although each Fund has the goal of applying this redemption fee to most redemptions of shares held for less than 30 days, a Fund may not always be able to track short-term trading effected through Financial Intermediaries in non-disclosed or omnibus accounts.While each Fund has entered into information sharing agreements with such Financial Intermediaries as described under “Tools to Combat Frequent Transactions” which contractually require such Financial Intermediaries to provide a Fund with information relating to its customers investing in a Fund through non-disclosed or omnibus accounts, the Fund cannot guarantee the accuracy of the information provided to them from Financial Intermediaries and may not always be able to track short-term trading effected through these Financial Intermediaries.In addition, because the Funds are required to rely on information provided by the Financial Intermediary as to the applicable redemption fee, the Funds cannot ensure that the Financial Intermediary is always imposing such fee on the underlying shareholder in accordance with the Funds’ policies. Tools to Combat Frequent Transactions.The Funds are intended for long-term investors.Short-term “market-timers” who engage in frequent transactions and redemptions may disrupt the Funds’ investment program and create additional transaction costs that are borne by all shareholders.The Board has adopted a policy regarding excessive trading.The Funds discourage excessive, short-term trading and other abusive trading practices that may disrupt portfolio management strategies and harm performance.The Funds take steps to reduce the frequency and effect of these activities in the Funds.These steps may include, among other things, monitoring trading activity, imposing redemption fees, if necessary, or using fair value pricing when appropriate, under procedures as adopted by the Board, when the Advisor determines current market prices are not readily available.As approved by the Board, these techniques may change from time to time as determined by the Funds in their sole discretion. In an effort to discourage abusive trading practices and minimize harm to the Funds and their shareholders, each Fund reserves the right, in its sole discretion, to reject any purchase order, in whole or in part, for any reason (including, without limitation, purchases by persons whose trading activity in a Fund’s shares is believed by the Advisor to be harmful to the Fund) and without prior notice.A Fund may decide to restrict purchase and sale activity in its shares based on various factors, including whether frequent purchase and sale activity will disrupt portfolio management strategies and adversely affect a Fund’s performance.Although these efforts are designed to discourage abusive trading practices, these tools cannot eliminate the possibility that such activity will occur.Each Fund seeks to exercise its judgment in implementing these tools to the best of its ability in a manner that it believes is consistent with shareholder interests.Except as noted in the Prospectus, the Funds apply all restrictions uniformly in all applicable cases. Table of Contents - Prospectus Retail 29 SHAREHOLDER INFORMATION Due to the complexity and subjectivity involved in identifying abusive trading activity and the volume of shareholder transactions a Fund handles, there can be no assurance that a Fund’s efforts will identify all trades or trading practices that may be considered abusive.In particular, since the Funds receive purchase and sale orders through Financial Intermediaries that use group or omnibus accounts, a Fund cannot always detect frequent trading.However, the Funds will work with Financial Intermediaries as necessary to discourage shareholders from engaging in abusive trading practices and to impose restrictions on excessive trades. In this regard, each Fund has entered into information sharing agreements with Financial Intermediaries pursuant to which these intermediaries are required to provide to a Fund, at its request, certain information relating to its customers investing in the Fund through non-disclosed or omnibus accounts.The Funds will use this information to attempt to identify abusive trading practices.Financial Intermediaries are contractually required to follow any instructions from the Funds to restrict or prohibit future purchases from shareholders that are found to have engaged in abusive trading in violation of a Fund’s policies.However, the Funds cannot guarantee the accuracy of the information provided to them from Financial Intermediaries and cannot ensure that they will always be able to detect abusive trading practices that occur through non-disclosed and omnibus accounts.As a consequence, the Funds’ ability to monitor and discourage abusive trading practices in omnibus accounts may be limited. Proceeds.Proceeds will generally be sent no later than seven calendar days after a Fund receives your redemption request.If elected on your account application, you may have the proceeds of the redemption request sent by check to your address of record, by wire to a pre-determined bank, or by electronic funds transfer via the ACH network to the bank account designated by you on your account application.The minimum wire amount is $500 and there is a $15fee for each wire transfer.When proceeds are sent via the ACH network, the funds are usually available in your bank account in two to three business days. Check Clearance.The proceeds from a redemption request may be delayed up to 15 calendar days from the date of the receipt of a purchase check until the check clears.If the check does not clear, you will be responsible for any losses suffered by the relevant Fund as well as a $25 service charge imposed by the transfer agent.This delay can be avoided by purchasing shares by wire. Suspension of Redemptions.We may temporarily suspend the right of redemption or postpone payments under certain emergency circumstances or when the SEC orders a suspension. Signature Guarantees.The transfer agent may require a signature guarantee for certain redemption requests.A signature guarantee assures that your signature is genuine and protects you from unauthorized account redemptions.A signature guarantee of each owner is required in the following situations: ● For all redemption requests in excess of $50,000; ● If a change of address request has been received by the transfer agent within the last 30 days; ● When requesting a change in ownership on your account; and ● When redemption proceeds are payable or sent to any person, address or bank account not on record. Non-financial transactions including establishing or modifying certain services on an account may require a signature guarantee, signature verification from a Signature Validation Program member, or other acceptable form of authentication from a financial institution source. In addition to the situations described above, the Funds and/or the transfer agent may require a signature guarantee in other instances based on the circumstances relative to the particular situation.Signature guarantees will generally be accepted from domestic banks, brokers, dealers, credit unions, national securities exchanges, registered securities associations, clearing agencies and savings associations, as well as from participants in the New York Stock Exchange Medallion Signature Program and the Securities Transfer Agents Medallion Program (“STAMP”).A notary public is not an acceptable signature guarantor. Customer Identification Program.Please note that, in compliance with the USA PATRIOT Act of 2001, the transfer agent will verify certain information on your account application as part of the Funds’ Anti-Money Laundering Program.As requested on the account application, you should supply your full name, date of birth, social security number and permanent street address.Mailing addresses containing only a P.O.Box will not be accepted.If you do not supply the necessary information, the transfer agent may not be able to open your account.Please contact the transfer agent at 1-877-862-9555 if you need additional assistance when completing your account application.If the transfer agent is unable to verify your identity or that of another person authorized to act on your behalf, or if it believes it has identified potentially criminal activity, the Funds reserve the right to temporarily limit additional share purchases, close your account or take any other action they deem reasonable or required by law.The Funds also reserve the right to close the account within five business days if clarifying information/documentation is not received. Table of Contents - Prospectus Retail 30 SHAREHOLDER INFORMATION No Certificates.The Funds do not issue share certificates. Right to Reject Purchases.The Funds reserve the right to reject any purchase in whole or in part.We may cease taking purchase orders for a Fund at any time when we believe that it is in the best interest of our current shareholders.The purpose of such action is to limit increased Fund expenses incurred when certain investors buy and sell shares of a Fund for the short-term when the markets are highly volatile. Redemption In-Kind.The Funds reserve the right to pay redemption proceeds to you in whole or in part by a distribution of securities from a Fund’s portfolio (a “redemption in-kind”).It is not expected that the Funds would do so except during unusual market conditions.If a Fund pays your redemption proceeds by a distribution of securities, you could incur brokerage or other charges in converting the securities to cash and will bear any market risks associated with such securities until they are converted into cash.A redemption in-kind is treated as a taxable transaction and a sale of the redeemed shares, generally resulting in capital gain or loss to you, subject to certain loss limitation rules. Small Accounts.To reduce expenses, the Fund may redeem an account if the total value of the account falls below $10,000 due to redemptions.An investor will be given 30days’ prior written notice of this redemption.During that period, an investor may purchase additional shares to avoid the redemption. Householding.In an effort to decrease costs, the Funds will reduce the number of duplicate Prospectuses and annual and semi-annual reports that you receive by sending only one copy of each to those addresses shown by two or more accounts.Please call the transfer agent toll free at 1-877-862-9555 to request individual copies of these documents.The Funds will begin sending individual copies 30 days after receiving your request.This policy does not apply to account statements. Unclaimed Property.Mutual fund accounts may be transferred to an investor’s state of residence if no activity occurs within the account during the “inactivity period” specified in the applicable state’s abandoned property laws. Pricing Fund Shares Net Asset Value.Shares of a Fund are sold at its NAV.The NAV is determined by dividing the value of a Fund’s securities, cash and other assets, minus all liabilities, by the number of shares outstanding (assets – liabilities / number of shares NAV).The NAV takes into account the expenses and fees of a Fund, including management, administration and other fees, which are accrued daily.A Fund’s share price is calculated as of the close of regular trading (generally, 4:00 p.m. Eastern time) on each day that the New York Stock Exchange (“NYSE”) is open for business. All shareholder transaction orders received in good form (as described below under “How to Purchase Shares”) by U.S.Bancorp Fund Services, LLC (the “transfer agent”), the transfer agent, or an authorized Financial Intermediary by 4:00p.m., Eastern time will be processed at that day’s NAV.Transaction orders received after 4:00p.m., Eastern time will receive the next day’s NAV.A Fund’s NAV, however, may be calculated earlier if trading on the NYSE is restricted or as permitted by the SEC.A Fund does not determine the NAV of its shares on any day when the NYSE is not open for trading, such as weekends and certain national holidays as disclosed in the SAI (even if there is sufficient trading in its portfolio securities on such days to materially affect the NAV).In certain cases, fair value determinations may be made as described below under procedures as adopted by the Board. Fair Value Pricing.Occasionally, reliable market quotations are not readily available or there may be events affecting the value of foreign securities or other securities held by a Fund that occur when regular trading on foreign exchanges is closed, but before trading on the NYSE is closed.Fair value determinations are then made in good faith in accordance with procedures adopted by the Board.Generally, the fair value of a portfolio security or other asset shall be the amount that the owner of the security or asset might reasonably expect to receive upon its current sale. Table of Contents - Prospectus Retail 31 SHAREHOLDER INFORMATION Attempts to determine the fair value of securities introduce an element of subjectivity to the pricing of securities.As a result, the price of a security determined through fair valuation techniques may differ from the price quoted or published by other sources and may not accurately reflect the market value of the security when trading resumes.If a reliable market quotation becomes available for a security formerly valued through fair valuation techniques, a Fund would compare the new market quotation to the fair value price to evaluate the effectiveness of its fair valuation procedures.If any significant discrepancies are found, a Fund may adjust its fair valuation procedures. DISTRIBUTIONS AND TAXES Dividends and Capital Gains Distributions.Dividends from net investment income and distributions from net capital gains from the sale of securities are distributed at least annually.Net investment income generally consists of interest income and dividends received on investments, less expenses. The Funds typically distribute any undistributed net investment income each December.Any net capital gains realized through the period ended October31 of each year also are typically distributed by December31 of each year.Each Fund may make an additional payment of dividends or distributions if it deems it desirable at other times during the year. All distributions will be reinvested in Fund shares unless you choose one of the following options: (1)receive dividends in cash, while reinvesting capital gain distributions in additional Fund shares; (2)reinvest dividends in additional Fund shares and receive capital gain distributions in cash; or (3)receive all dividends and capital gain distributions in cash.If you wish to change your distribution option, write or call the transfer agent.Your request must be received at least five days prior to the payment date of the distribution.If you elect to receive dividends and/or capital gains paid in cash, and the U.S.Postal Service cannot deliver your check, or if a check remains uncashed for six months, each Fund reserves the right to reinvest the distribution check in your account at a Fund’s then current net asset value and to reinvest all subsequent distributions.Distributions are taxable to you whether received in cash or additional Fund shares. Federal Income Tax Issues.Each Fund has elected and intends to continue to qualify to be taxed as a regulated investment company under Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”).As a regulated investment company, a Fund will not be subject to federal income tax if it adequately diversifies its investments, distributes its income as required by the tax law and satisfies certain other requirements that are described in the SAI.Each Fund intends to make distributions of dividends and capital gains.Each Fund generally operates in a manner such that it will not be liable for federal income or excise taxes on its taxable income and capital gains distributed to shareholders.In general, if you are subject to taxes, Fund distributions are taxable to shareholders as ordinary income, qualified dividend income or as capital gain distributions depending on the source of a Fund’s income.The federal income tax rate you pay on capital gain distributions will depend on how long a Fund held the securities that generated the gains, not on how long you owned your Fund shares.You will be taxed in the same manner whether you receive your dividends and capital gain distributions in cash or reinvest them in additional Fund shares.Qualified dividend income, the amount of which will be reported to you by a Fund, is currently taxed at a maximum rate of 20%. Lower rates may apply for taxpayers in the federal lower income tax brackets. Dividends declared by a Fund in October, November or December to shareholders of record on a specified date in such a month and paid during January of the following year will be treated as paid in December for tax purposes. Table of Contents - Prospectus Retail 32 SHAREHOLDER INFORMATION All distributions generally reduce the NAV of a Fund’s shares by the amount of the distribution.If you purchase shares prior to a distribution, the distribution will be taxable to you even though economically it may represent a partial return of your investment. If you sell or exchange your Fund shares, it is considered a taxable event for you.Depending on the purchase price and the sale price of the shares you sell, and your adjusted tax basis at the time of such sale, you may have a taxable gain or a loss on the transaction.You are responsible for any tax liabilities generated by your transaction. By law, a Fund must withhold as backup withholding a percentage (currently 28%) of your taxable distributions and redemption proceeds if you do not provide your correct social security or taxpayer identification number and certify that you are not subject to backup withholding, if the Internal Revenue Service (“IRS”) notifies you that you are subject to backup withholding, or if the IRS instructs a Fund to do so. State, local or foreign taxation may apply.The Funds’ SAI provides additional information about taxes.You should consult your professional tax advisor regarding the federal, state, local and foreign tax consequences of an investment in a Fund based on your circumstances. INDEX DESCRIPTIONS The Russell 1000® Growth Total Return Index measures the performance of the large-cap growth segment of the U.S. equity universe.It includes those Russell 1000 companies with higher price-to-book ratios and higher forecasted growth values. The S&P 500®Total Return Index is an unmanaged index generally representative of the market for the stocks of large-sized U.S. companies.The S&P 500® Index is provided as a measure of general market performance and does not necessarily include stocks similar to those considered for purchase by a Fund. The MSCI ACWI Index includes dividends and is net of foreign withholding taxes, captures large, mid and small cap exposure across 24 Developed and 21 Emerging Markets countries. With over 9,000 securities, the index is comprehensive, covering approximately 98% of the global Indices equity investment opportunity set. The Russell 2500 Growth Total Return Index measures the performance of the small to mid-cap growth segment of the U.S. equity universe.In includes those Russell 2500 Index companies with higher price-to-book ratios and higher forecasted growth values. Direct investment in an index is not possible. Table of Contents - Prospectus Retail 33 SHAREHOLDER INFORMATION FINANCIAL HIGHLIGHTS The financial highlights tables are intended to help you understand each Fund’s financial performance since its commencement of operations.However, because the Funds’ Retail Class has not yet commenced operations, there are no related financial highlights. The tables below illustrate the financial performance of each Fund’s Institutional Class for the period shown.Certain information reflects financial results for a single Fund share.“Total return” illustrates how much your investment in a Fund would have increased or decreased during each period, assuming you had reinvested all dividends and distributions.This information has been audited by Tait, Weller & Baker LLP, the Funds’ Independent Registered Public Accounting Firm.Their report and the Funds’ financial statements are included in the Annual Report which is available upon request. DSM Large Cap Growth Fund Financial HighlightsFor a capital share outstanding throughout the period Institutional Class Year Ended June 30, Year Ended June 30, Year Ended June 30, Period Ended June 30, 2010* Net asset value, beginning of period/year INCOME FROM INVESTMENT OPERATIONS: Net investment loss1 Net realized and unrealized gain on investments Total from investment operations DISTRIBUTIONS TO SHAREHOLDERS FROM: Distributions from realized gain on investments – – Proceeds from redemption fees collected – – 0.00** – Net asset value, end of period/year Total return 16.53% 6.07% 34.52% 2.13%2 SUPPLEMENTAL DATA: Net assets at end of period/year (millions) RATIO OF EXPENSES TO AVERAGE NET ASSETS: Expenses before fees waived 1.23% 1.66% 1.84% 5.01%3 Expenses after fees waived4 0.95% 1.08% 1.10% 1.15%3 RATIO OF NET INVESTMENT LOSS TO AVERAGE NET ASSETS: Before fees waived 0.02% (0.80)% (1.01)% (4.17)%3 After fees waived 0.30% (0.22)% (0.27)% (0.31)%3 Portfolio turnover rate 71% 59% 77% 73%2 1 Calculated using the average shares outstanding method. 2 Not Annualized. 3 Annualized. 4 Expense Cap was lowered to 0.95% from 1.10% on May 16, 2012. * Fund commenced operations on August 28, 2009. ** Amount is less than $0.01 per share. Table of Contents - Prospectus Retail 34 SHAREHOLDER INFORMATION DSM Global Growth Fund Financial HighlightsFor a capital share outstanding throughout the period Institutional Class Year Ended June 30, 2013 Period Ended June 30, 2012* Net asset value, beginning of period INCOME (LOSS) FROM INVESTMENT OPERATIONS: Net investment income1 Net less on investments (realized and unrealized) Total from investment operations DISTRIBUTIONS TO SHAREHOLDERS FROM: Distributions from net investment income – Net asset value, end of period Total return 17.33% (6.67)%2 RATIOS/SUPPLEMENTAL DATA: Net assets at end of period (000’s) RATIO OF EXPENSES TO AVERAGE NET ASSETS: Expenses before fees waived 7.46% 18.41%3 Expenses after fees waived 1.20% 1.20%3 RATIOS OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS: Before fees waived (6.07)% (16.95)%3 After fees waived 0.19% 0.26%3 Portfolio turnover rate 114% 9%2 1 Calculated using average shares outstanding method. 2 Not Annualized. 3 Annualized. * Fund commenced operation on March 28, 2012. Table of Contents - Prospectus Retail 35 DSM Small-Mid Cap Growth Fund Financial HighlightsFor a capital share outstanding throughout the period Institutional Class Period Ended June 30, 2013* Net asset value, beginning of period INCOME (LOSS) FROM INVESTMENT OPERATIONS: Net investment income1 (0.00)** Net less on investments (realized and unrealized) Total from investment operations Net asset value, end of period Total return 1.60%2 RATIOS/SUPPLEMENTAL DATA: Net assets at end of period (000’s) RATIO OF EXPENSES TO AVERAGE NET ASSETS: Expenses before fees waived 12.17%3 Expenses after fees waived 1.15%3 RATIOS OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS: Before fees waived (11.21)%3 After fees waived (0.19)%3 Portfolio turnover rate 22%2 1 Calculated using average shares outstanding method. 2 Not Annualized. 3 Annualized. * Fund commenced operation on May 9, 2013. ** Amount is less than $0.005 per share Table of Contents - Prospectus Retail 36 PRIVACY NOTICE The Funds collect non-public personal information about you from the following sources: ● Information they receive about you on applications or other forms; ● Information you give them verbally; and/or ● Information about your transactions with them or others. The Funds do not disclose any non-public personal information about shareholders or former shareholders without the shareholder’s authorization, except as permitted by law or in response to inquiries from governmental authorities. The Funds may share information with affiliated parties and unaffiliated third parties with whom they have contracts for servicing the Funds. The Funds will provide unaffiliated third parties with only the information necessary to carry out their assigned responsibilities.All shareholder records will be disposed of in accordance with applicable law.The Funds maintain physical, electronic and procedural safeguards to protect your non-public personal information and require third parties to treat your non-public personal information with the same high degree of confidentiality. In the event that you hold shares of a Fund through a financial intermediary, including, but not limited to, a broker-dealer, bank or trust company, the privacy policy of your financial intermediary would govern how your non-public personal information would be shared with unaffiliated third parties. Table of Contents - Prospectus Retail 37 You can find more information about the Funds in the following documents: ● Statement of Additional Information.The Funds’ SAI provides additional details about the investments and techniques of the Funds and certain other additional information.A current SAI is on file with the SEC and is herein incorporated into this Prospectus by reference.It is legally considered a part of this Prospectus. ● Annual and Semi-Annual Reports.Additional information about the Funds’ investments will be available in the Funds’ Annual and Semi-Annual Reports to shareholders.The Funds’ Annual Report will contain a discussion of the market conditions and investment strategies that affected the Funds’ performance during the Funds’ most recent fiscal year. You can obtain a free copy of these documents, request other information or make general inquiries about the Funds by contacting the Funds at: DSM CAPITAL FUNDS c/o U.S.Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 1-877-862-9555 www.dsmfunds.com You can review and copy information, including the Funds’ reports and SAI, at the Public Reference Room of the U.S. Securities and Exchange Commission, 100 “F” Street, N.E., Washington, D.C.20549-0213.You can obtain information on the operation of the Public Reference Room by calling (202)551-8090.Shareholder reports and other information about the Funds are also available: ● Free of charge from the Funds’ website at www.dsmfunds.com. ● Free of charge from the SEC’s EDGAR database on the SEC’s website at http://www.sec.gov. ● For a fee, by writing to the Public Reference Section of the SEC, Washington, D.C.20549-1520. ● For a fee, by email request to publicinfo@sec.gov. Investment Company Act File No. 811-05037 Table of Contents - Prospectus Retail STATEMENT OF ADDITIONAL INFORMATION October 31, 2013 As Supplemented November 27, 2013 DSM LARGE CAP GROWTH FUND Institutional Class Shares(Ticker: DSMLX) Retail Class Shares* DSM GLOBAL GROWTH FUND Institutional Class Shares(Ticker: DSMGX) Retail Class Shares* DSM SMALL-MID CAP GROWTH FUND Institutional Class Shares(Ticker: DSMMX) Retail Class Shares* *(As of the date of this SAI, Retail Class shares are not available for purchase.) 116 Radio Circle Drive, Suite 200 Mount Kisco, NY 10549 1-877-862-9555 This Statement of Additional Information (“SAI”) is not a prospectus and it should be read in conjunction with the Prospectuses dated October 31, 2013, as supplemented November 27, 2013, and as may be revised, of the DSM Large Cap Growth Fund, the DSM Global Growth Fund and the DSM Small-Mid Cap Fund, Retail Class shares and Institutional Class shares (each a “Fund”, and collectively, the “Funds”), advised by DSM Capital Partners LLC (the “Advisor”), a series of Professionally Managed Portfolios (the “Trust”).Copies of the Funds’ Prospectuses are available by calling the number listed above. The Funds’ most recent Annual Report to shareholders is a separate document supplied with this SAI.The financial statements, accompanying notes and report of independent registered public accounting firm appearing in the Annual Report are incorporated into this SAI by reference to the Funds’ Annual Report dated June30,2013 as filed with the Securities and Exchange Commission (“SEC”). TABLE OF CONTENTS THE TRUST 2 INVESTMENT POLICIES AND RISKS 2 INVESTMENT RESTRICTIONS 12 PORTFOLIO TURNOVER 13 PORTFOLIO HOLDINGS INFORMATION 14 TRUSTEES AND EXECUTIVE OFFICERS 15 PROXY VOTING POLICIES AND PROCEDURES 22 CONTROL PERSONS, PRINCIPAL SHAREHOLDERS AND MANAGEMENT OWNERSHIP 22 THE FUNDS’ INVESTMENT ADVISOR 24 SERVICE PROVIDERS 27 EXECUTION OF PORTFOLIO TRANSACTIONS 28 CAPITAL STOCK 32 DETERMINATION OF SHARE PRICE 33 ADDITIONAL PURCHASE AND REDEMPTION INFORMATION 33 DISTRIBUTIONS AND TAX INFORMATION 35 THE FUNDS’ PRINCIPAL UNDERWRITER AND DISTRIBUTOR 38 MARKETING AND SUPPORT PAYMENTS 39 FINANCIAL STATEMENTS 40 APPENDIX A 41 Table of Contents - SAI B-1 THE TRUST The Trust is a Massachusetts business trust organized on February24, 1987, and is registered with the SEC as an open-end management investment company.Prior to May 1991, the Trust was known as the Avondale Investment Trust.The Trust’s Agreement and Declaration of Trust (the “Declaration of Trust”) permits the Trust’s Board of Trustees (the “Board”) to issue an unlimited number of full and fractional shares of beneficial interest, without par value, which may be issued in any number of series.The Trust consists of various series that represent separate investment portfolios.The Board may from time to time issue other series, the assets and liabilities of which will be separate and distinct from any other series.This SAI relates only to the Funds. The shareholders of a Massachusetts business trust could, under certain circumstances, be held personally liable as partners for its obligations.However, the Declaration of Trust contains an express disclaimer of shareholder liability for acts or obligations of the Trust. The Declaration of Trust also provides for indemnification and reimbursement of expenses out of a Fund’s assets for any shareholder held personally liable for obligations of a Fund or the Trust.The Declaration of Trust provides that the Trust shall, upon request, assume the defense of any claim made against any shareholder for any act or obligation of a Fund or the Trust and satisfy any judgment thereon.All such rights are limited to the assets of a Fund.The Declaration of Trust further provides that the Trust may maintain appropriate insurance (for example, fidelity bonding and errors and omissions insurance) for the protection of the Trust, its shareholders, trustees, officers, employees and agents to cover possible tort and other liabilities.However, the activities of the Trust as an investment company would not likely give rise to liabilities in excess of the Trust’s total assets.Thus, the risk of a shareholder incurring financial loss on account of shareholder liability is limited to circumstances in which both inadequate insurance exists and a Fund itself is unable to meet its obligations. The Funds’ Prospectuses and this SAI are a part of the Trust’s Registration Statement filed with the SEC.Copies of the Trust’s complete Registration Statement may be obtained from the SEC upon payment of the prescribed fee or may be accessed free of charge at the SEC’s website at www.sec.gov. Each Fund is a series of the Trust.The Funds do not hold themselves out as related to any other series of the Trust for purposes of investment and investor services, nor do they share the same investment advisor with any other series of the Trust. The Large Cap Growth Fund’s Institutional Class commenced operations on August28, 2009.The Global Growth Fund’s Institutional Class commenced operations on March 28, 2012. The Small-Mid Cap Growth Fund’s Institutional Class commenced operations on May 9, 2013. As of the date of this SAI, the Funds’ Retail Class shares have not yet commenced operations. INVESTMENT POLICIES AND RISKS The following information supplements the discussion of each Fund’s principal investment strategies as set forth in its Prospectuses.The Funds may invest in the following types of investments, each of which is subject to certain risks, as discussed below. Diversification. The Large Cap Growth Fund is a diversified mutual fund. This means that as to 75% of the Fund’s total assets, the Fund may not invest more than 5% of its total assets in the securities of a single issuer or hold more than 10% of the outstanding voting securities of a single issuer. Under applicable federal securities laws, the diversification of a mutual fund’s holdings is measured at the time the Fund purchases a security. However, if the Fund purchases a security and holds it for a period of time, the security may become a larger percentage of the Fund’s total assets due to movements in the financial markets. If the market affects several securities held by the Fund, the Fund may have a greater percentage of its assets invested in securities of fewer issuers. Then the Fund would be subject to the risk that its performance may be hurt disproportionately by the poor performance of relatively few securities despite the Fund qualifying as a diversified fund under applicable federal laws. Table of Contents - SAI B-2 Non-Diversification. The Global Growth Fund and the Small-Mid Cap Growth Fund are “non-diversified” mutual funds and, as such, their investments are not required to meet certain diversification requirements under federal securities law.The Global Growth Fund and the Small-Mid Cap Growth Fund are permitted to invest a greater percentage of their assets in the securities of a single issuer than a diversified fund.As a result, a decline in the value of those holdings would cause anoverall decline in value to decline to a greater degree than if each of these vehicles held a more diversified portfolio. Although the Global Growth Fund and Small-Mid Cap Growth Fund are “non-diversified” investment companies, and consequently are not limited in the proportion of their assets that may be invested in the securities of a single issuer, all three Funds intend to conduct its operations so as to qualify to be taxed as a “regulated investment company” for federal income tax purposes, which will relieve a Fund of any liability for federal income tax to the extent its income and capital gains are distributed to shareholders.To so qualify, among other requirements, each Fund will limit its investment so that, at the close of each quarter of the taxable year, (1)not more than 25% of a Fund’s total assets will be invested in the securities of a single issuer, and (2)with respect to 50% of its total assets, not more than 5% of its total assets will be invested in the securities of a single issuer and a Fund will not own more than 10% of the outstanding voting securities of a single issuer.The Funds’ investments in U.S. Government securities are not subject to these limitations. Recent Regulatory Events. Legal, tax and regulatory changes could occur that may adversely affect the Funds and their ability to pursue their investment strategies and/or increase the costs of implementing such strategies.The U.S. Government, the Federal Reserve, the Treasury, the SEC, the Commodity Futures Trading Commission, the Federal Deposit Insurance Corporation and other governmental and regulatory bodies have recently taken or are considering taking actions in light of the recent financial crisis.These actions include, but are not limited to, the enactment by the United States Congress of the “Dodd-Frank Wall Street Reform and Consumer Protection Act,” which was signed into law on July 21, 2010, and imposes a new regulatory framework over the U.S. financial services industry and the consumer credit markets in general, and proposed regulations by the SEC.Given the broad scope, sweeping nature, and relatively recent enactment of some of these regulatory measures, the potential impact they could have on securities held by the Funds is unknown.There can be no assurance that these measures will not have an adverse effect on the value or marketability of securities held by the Funds.Furthermore, no assurance can be made that the U.S. Government or any U.S. regulatory body (or other authority or regulatory body) will not continue to take further legislative or regulatory action in response to the continuing economic turmoil or otherwise, and the effect of such actions, if taken, cannot be known. Recent Economic Events. Although the U.S. economy has seen gradual improvement since 2008, the effects of the global financial crisis that began to unfold in 2007 continue to exist and economic growth has been slow and uneven.In addition, the negative impacts and continued uncertainty stemming from the sovereign debt crisis and economic difficulties in Europe and U.S. fiscal and political matters, including deficit reduction and U.S. debt ratings, have impacted and may continue to impact the global economic recovery.These events and possible continuing market turbulence may have an adverse effect on the Funds.In response to the global financial crisis, the United States and other governments and the Federal Reserve and certain foreign central banks took steps to support financial markets.However, risks to a robust resumption of growth persist:a weak consumer weighed down by too much debt and increasing joblessness, the growing size of the federal budget deficit and national debt, and the threat of inflation.A number of countries in Europe have experienced severe economic and financial difficulties.Many non-governmental issuers, and even certain governments, have defaulted on, or been forced to restructure, their debts; many other issuers have faced difficulties obtaining credit or refinancing existing obligations; financial institutions have in many cases required government or central bank support, have needed to raise capital, and/or have been impaired in their ability to extend credit; and financial markets in Europe and elsewhere have experienced extreme volatility and declines in asset values and liquidity.There is continued concern about national-level support for the euro and the accompanying coordination of fiscal and wage policy among European Economic and Monetary Union (“EMU”) member countries.Member countries are required to maintain tight control over inflation, public debt, and budget deficit to qualify for membership in the European EMU.These requirements can severely limit European EMU member countries’ ability to implement monetary policy to address regional economic conditions.A return to unfavorable economic conditions could impair the Funds’ ability to execute its investment strategies. Table of Contents - SAI B-3 Equity Securities. Common stocks, preferred stocks, convertible securities, rights and warrants are examples of equity securities in which a Fund may invest.All investments in equity securities are subject to market risks that may cause their prices to fluctuate over time.Historically, the equity markets have moved in cycles and the value of the securities in a Fund’s portfolio may fluctuate substantially from day to day.Owning an equity security can also subject a Fund to the risk that the issuer may discontinue paying dividends. Common Stock. Common stocks represent a proportionate share of the ownership of a company and its value is based on the success of the company’s business, any income paid to stockholders, the value of its assets, and general market conditions.In addition to the general risks set forth above, investments in common stocks are subject to the risk that in the event a company in which a Fund invests is liquidated, the holders of preferred stock and creditors of that company will be paid in full before any payments are made to a Fund as a holder of common stock.It is possible that all assets of that company will be exhausted before any payments are made to a Fund. Preferred Stock. Preferred stocks are equity securities that often pay dividends at a specific rate and have a preference over common stocks in dividend payments and liquidation of assets.A preferred stock has a blend of the characteristics of a bond and common stock.It can offer the higher yield of a bond and has priority over common stock in equity ownership, but does not have the seniority of a bond and, unlike common stock, its participation in the issuer’s growth may be limited.Although the dividend is set at a fixed annual rate, in some circumstances it can be changed or omitted by the issuer. Convertible Securities. Convertible securities (such as debt securities or preferred stock) may be converted into or exchanged for a prescribed amount of common stock of the same or different issuer within a particular period of time at a specified price or formula.A convertible security entitles the holder to receive interest paid or accrued on debt or dividends paid on preferred stock until the convertible stock matures or is redeemed, converted or exchanged.While no securities investment is without some risk, investments in convertible securities generally entail less risk than the issuer’s common stock.However, the extent to which such risk is reduced depends in large measure upon the degree to which the convertible security sells above its value as a fixed income security.In addition to the general risk associated with equity securities discussed above, the market value of convertible securities is also affected by prevailing interest rates, the credit quality of the issuer and any call provisions.While convertible securities generally offer lower interest or dividend yields than nonconvertible debt securities of similar quality, they do enable the investor to benefit from increases in the market price of the underlying common stock. Rights and Warrants. Rights and warrants are securities which entitle the holder to purchase the securities of a company (usually, its common stock) at a specified price during a specified time period.The value of a right or warrant is affected by many of the same factors that determine the prices of common stocks.Rights and warrants may be purchased directly or acquired in connection with a corporate reorganization or exchange offer.A right is an instrument granting rights to existing shareholders of a corporation to subscribe to shares of a new issue of common stock at below the public offering price before the stock is offered to the public.A warrant is an instrument issued by a corporation that gives the holder the right to subscribe to a specific amount of the corporation’s capital stock at a set price for a specified period of time. Rights and warrants do not represent ownership of the securities, but only the right to buy the securities. The prices of rights and warrants do not necessarily move parallel to the prices of underlying securities. Rights and warrants may be considered speculative in that they have no voting rights, pay no dividends and have no rights with respect to the assets of a corporation issuing them. Table of Contents - SAI B-4 Other Investment Companies. A Fund may invest in the securities of other registered investment companies, subject to the limitations set forth in the Investment Company Act of 1940, as amended, (the “1940Act”).Investments in the securities of other investment companies will likely result in the duplication of advisory fees and certain other expenses.By investing in another investment company, a Fund becomes a shareholder of that investment company.As a result, Fund shareholders indirectly will bear a Fund’s proportionate share of the fees and expenses paid by shareholders of the other investment company, in addition to the fees and expenses Fund shareholders directly bear in connection with a Fund’s own operations. Section12(d)(1)(A) of the 1940Act generally prohibits a fund from purchasing (1)more than 3% of the total outstanding voting stock of another fund; (2)securities of another fund having an aggregate value in excess of 5% of the value of the acquiring fund; and (3)securities of the other fund and all other funds having an aggregate value in excess of 10% of the value of the total assets of the acquiring fund.There are some exceptions, however, to these limitations pursuant to various rules promulgated by the SEC. In accordance with Section 12(d)(1)(F) and Rule 12d1-3 of the 1940 Act, the provisions of Section 12(d)(1) shall not apply to securities purchased or otherwise acquired by a Fund if (i) immediately after such purchase or acquisition not more than 3% of the total outstanding stock of such registered investment company is owned by a Fund and all affiliated persons of a Fund; and (ii) a Fund is not proposing to offer or sell any security issued by it through a principal underwriter or otherwise at a public or offering price including a sales load that exceeds the limits set forth in Rule 2830 of the Conduct Rules of the Financial Industry Regulatory Authority (“FINRA”) applicable to a fund of funds (i.e., 8.5%). Exchange-Traded Funds. The Funds may also invest in shares of exchange-traded funds (“ETFs”).ETFs are investment companies which seek to replicate the performance, before fees and expenses, of an underlying index of securities.An ETF is similar to a traditional mutual fund but trades at different prices during the day on a securities exchange like a stock.Similar to investments in other investment companies discussed above, a Fund’s investments in ETFs will involve duplication of advisory fees and other expenses since the Fund will be investing in another investment company.In addition, a Fund’s investment in ETFs is also subject to its limitations on investments in investment companies discussed above.To the extent a Fund invests in ETFs which focus on a particular market segment or industry, the Fund will also be subject to the risks associated with investing in those sectors or industries.The shares of the ETFs in which a Fund will invest will be listed on a national securities exchange and the Fund will purchase and sell these shares on the secondary market at their current market price, which may be more or less than their net asset value.Investors in the Funds should be aware that ETFs are subject to “tracking risk,” which is the risk that an ETF will not be able to replicate exactly the performance of the index it tracks. As a purchaser of ETF shares on the secondary market, a Fund will be subject to the market risk associated with owning any security whose value is based on market price.ETF shares historically have tended to trade at or near their net asset value, but there is no guarantee that they will continue to do so.Unlike traditional mutual funds, shares of an ETF may be purchased and redeemed directly from the ETF only in large blocks (typically, 50,000 shares or more) and only through participating organizations that have entered into contractual agreements with the ETF.The Funds do not expect to enter into such agreements and therefore will not be able to purchase and redeem their ETF shares directly from the ETF, but will instead purchase and sell shares on the secondary market. American Depositary Receipts. The Large Cap Growth Fund and the Small-Mid Cap Growth Fund may invest up to 20% and the Global Growth Fund may invest 100% of its total net assets in securities of foreign issuers traded in the United States or on foreign exchanges, including, but not limited to, American Depositary Receipts, European Depositary Receipts, and Global Depositary Receipts (collectively, “ADRs”). Table of Contents - SAI B-5 ADRs are certificates evidencing ownership of shares of a foreign issuer.These certificates are issued by depositary banks, and the underlying shares are held in trust by a custodian bank or similar financial institution in the issuer’s home country.ADRs may be purchased in over-the-counter (“OTC”) markets or on securities exchanges.A Fund may make arrangements through a broker/dealer to purchase a foreign security on the issuer’s primary securities exchange and convert the security to a U.S. dollar-denominated ADR. ADRs may also be sold in a similar manner.ADRs may be sponsored or unsponsored.A sponsored ADR is issued by a depositary which has an exclusive relationship with the issuer of the underlying security.An unsponsored ADR may be issued by any number of U.S. depositaries.Under the terms of most sponsored arrangements, depositaries agree to distribute notices of shareholder meetings and voting instructions, and to provide shareholder communications and other information to the ADR holders at the request of the issuer of the deposited securities.The depositary of an unsponsored ADR, on the other hand, is under no obligation to distribute shareholder communications received from the issuer of the deposited securities or to pass through voting rights to ADR holders in respect of the deposited securities. A Fund may invest in either type of ADR.A foreign issuer of the security underlying an ADR is generally not subject to the same reporting requirements in the United States as a domestic issuer. Accordingly, information available to a U.S. investor will be limited to the information the foreign issuer is required to disclose in its country, and the market value of an ADR may not reflect undisclosed material information concerning the issuer of the underlying security. ADRs may also be subject to exchange rate risks if the underlying foreign securities are denominated in a foreign currency. ADRs do not eliminate the risks inherent in investing in the securities of foreign issuers.By investing in ADRs rather than directly in the foreign security, however, the Funds may avoid currency risks during the settlement period for either purchases or sales.There is a large, liquid market in the United States for most ADRs. Over the Counter Foreign Securities. The Global Growth Fund and the Small-Mid Cap Growth Fund may purchase foreign equity securities in over-the-counter (“OTC”) markets, on U.S. securities exchanges and on local foreign securities exchanges as described below under “Foreign Securities.”The OTC market includes securities of foreign issuers quoted through the OTC Bulletin Board Service (“OTCBB”). The OTCBB provides real-time quotations for securities of foreign issuers, including ADRs convertible into such securities, which are registered with the SEC under Section 12 of the Securities Exchange Act of 1934. The OTC market also includes “pink sheet” securities (“Pink Sheets”) published by Pink Sheets LLC (formerly known as the National Quotation Bureau, Inc.), a quotation medium for unregistered securities of domestic and foreign issuers, including unregistered ADRs convertible into such securities.Pink Sheets LLC is not registered with the SEC as a stock exchange, nor does the SEC regulate its activities.Pink Sheets LLC is not required to provide real-time quotations and does not require companies whose securities are quoted on its systems to meet any listing requirements. With the exception of a few foreign issuers, the companies quoted in the Pink Sheets tend to be thinly traded.Many of these companies do not file periodic reports or audited financial statements with the SEC. For these reasons, companies quoted in the Pink Sheets can involve greater risk. Investments in certain markets may be made through ADRs traded in the United States or on foreign exchanges. Foreign markets are generally not as developed or efficient as, and may be more volatile than, those in the United States While growing in volume, they usually have substantially less volume than U.S. markets and a Fund’s portfolio securities may be less liquid and subject to more rapid and erratic price movements than securities of comparable U.S. companies. Securities may trade at price/earnings multiples higher than comparable U.S. securities and such levels may not be sustainable. Commissions on foreign exchanges are generally higher than commissions on U.S. exchanges. While there are an increasing number of overseas securities markets that have adopted a system of negotiated rates, a number are still subject to an established schedule of minimum commission rates. There is generally less government supervision and regulation of foreign exchanges, brokers and listed companies than in the United States.Moreover, settlement practices for transactions in foreign markets may differ from those in U.S. markets.Such differences may include delays beyond periods customary in the United States and practices, such as delivery of securities prior to receipt of payment, which increase the likelihood of a “failed settlement.” Failed settlements can result in losses to the Fund. Foreign Securities. Each Fund may invest in equity securities of foreign issuers.In determining whether anissuer is foreign, the Advisor will consider various factors including where the issuer is headquartered, where the issuer’s principal operations are located, where the issuer’s revenues are derived, where the principal trading market is located and the country in which the issuer is legally organized.The weight given to each of these factors will vary depending upon the circumstances and as determined by the Advisor.Investments in stock of foreign issuers may involve a greater degree of risk than those in domestic securities. Table of Contents - SAI B-6 Securities of foreign issuers may be subject to greater fluctuations in price than domestic securities.The price of foreign securities is affected by changes in the currency exchange rates.Potential political or economic instability of the country of the issuer, especially in emerging or developing countries, could cause rapid and extreme changes in the value of a Fund’s assets to the extent it is invested in securities of foreign issuers.Foreign countries have different accounting, auditing and financial reporting standards, and foreign issuers may be subject to less governmental regulation and oversight and higher levels of taxation than U.S. issuers.Also, many countries where the Funds invest are not as politically or economically developed as the United States.Acts of foreign governments interfering in capital markets, such as capital or currency controls, nationalization of companies or industries, expropriation of assets, or imposition of punitive taxes would have an adverse effect on a Fund.In addition, additional costs may be incurred in connection with a Fund’s foreign investments.Foreign brokerage commissions are generally higher than those in the United States.Expenses may also be incurred on currency conversions when a Fund moves investments from one country to another.Increased custodial costs, as well as administrative difficulties, may be experienced in connection with maintaining assets in foreign jurisdictions. Emerging Markets. While each Fund intends to invest primarily in foreign issuers located in developed countries, a Fund may also invest in developing or emerging market securities.The considerations noted above regarding the risk of investing in foreign securities are generally more significant for investments in emerging or developing countries, such as countries in Eastern Europe, Latin America, South America or Southeast Asia.These countries may have relatively unstable governments and securities markets in which only a small number of securities trade.Markets of developing or emerging countries may generally be more volatile than markets of developed countries.Investment in these markets may involve significantly greater risks, as well as the potential for greater gains. China Risk. The Funds may invest in Chinese companies. As a developing market, investing in securities of Chinese companies involves special risks, including: fluctuations in the rate of exchange between China’s currency and the U.S. Dollar, greater price volatility, illiquid markets, cost inflation, investment and repatriation controls, less developed corporate disclosure and government standards, and uncertainty of China’s ability to develop and sustain comprehensive securities, corporate or commercial laws. Issuers of Chinese securities may be subject to changes in regulations and tax policies as China has been engaged in economic and financial market liberalization. The Funds investments in securities of certain Chinese issuers may be subject to large fluctuations over short periods of time, and governmental involvement in and influence on the private sector may also impact the Fund as the Chinese government continues to liberalize its economy and regulatory system. Short-Term Instruments. The Funds may invest in short-term money market instruments issued in the United States or abroad (e.g., Australia, Canada, etc.), denominated in U.S. dollars or any foreign currency. Short-term money market instruments include repurchase agreements, short-term fixed or variable rate certificates of deposit, time deposits with a maturity no greater than 180 days, bankers’ acceptances, commercial paper rated A-1 by S&P or Prime-1 by Moody’s or in similar other money market securities. Certificates of deposit represent an institution’s obligation to repay funds deposited with it that earn a specified interest rate over a given period. Bankers’ acceptances are negotiable obligations of a bank to pay a draft, which has been drawn by a customer, and are usually backed by goods in international trade. Time deposits are non-negotiable deposits with a banking institution that earn a specified interest rate over a given period. Certificates of deposit and time deposits generally may be withdrawn on demand by the Fund but may be subject to early withdrawal penalties that could reduce the Fund’s performance. The Funds may also invest in other high quality fixed income securities denominated in U.S. dollars, any foreign currency or in a multi-national currency unit (e.g., the European Currency Unit). Table of Contents - SAI B-7 Temporary Defensive Position. A Fund may assume a temporary defensive position by investing all or a portion of its assets in cash, cash equivalents money market instruments, or securities of other no-load mutual funds.Money market instruments usually have maturities of one year or less and fixed rates of return.The money market instruments in which a Fund may invest include short-term U.S. Government Securities, commercial paper, bankers’ acceptances, certificates of deposit, interest-bearing savings deposits of commercial banks, repurchase agreements concerning securities in which a Fund may invest and money market mutual funds.The Funds may also invest in short-term money market instruments issued outside the United States.If a Fund invests in shares of another mutual fund, shareholders of the Fund will bear the advisory and other fees of both the Fund and the mutual fund in which it invests. Illiquid Securities. Each Fund may not invest more than 15% of the value of its net assets in illiquid securities.The Advisor will monitor the amount of illiquid securities in a Fund’s portfolio, under the supervision of the Board, to ensure compliance with the Fund’s investment restrictions. Historically, illiquid securities have included securities subject to contractual or legal restrictions on resale because they have not been registered under the Securities Act of 1933, as amended (the “Securities Act”), securities which are otherwise not readily marketable and repurchase agreements having a maturity of longer than seven days.As described below, in some cases, securities subject to legal or contractual restrictions on resales may not be deemed to be illiquid (see “Restricted Securities” below).Mutual funds do not typically hold a significant amount of these illiquid securities because of the potential for delays on resale and uncertainty in valuation.Limitations on resale may have an adverse effect on the marketability of portfolio securities and the Funds might be unable to dispose of illiquid securities promptly or at reasonable prices and might thereby experience difficulty satisfying redemption requests within seven days. Restricted Securities. A Fund may invest in securities that are subject to restrictions on resale because they have not been registered under the Securities Act.These securities are sometimes referred to as private placements.Although securities which may be resold only to “qualified institutional buyers” in accordance with the provisions of Rule144A under the Securities Act are technically considered “restricted securities,” the Funds may purchase Rule144A securities without regard to the limitation on investments in illiquid securities described above in the “Illiquid Securities” section, provided that a determination is made that such securities have a readily available trading market.A Fund may also purchase certain commercial paper issued in reliance on the exemption from regulations in Section4(2) of the Securities Act(“4(2) Paper”).The Advisor will determine the liquidity of Rule144A securities and 4(2) Paper under the supervision of the Board.The liquidity of Rule144A securities and 4(2)Paper will be monitored by the Advisor, and if as a result of changed conditions it is determined that a Rule144A security or 4(2)Paper is no longer liquid, a Fund’s holdings of illiquid securities will be reviewed to determine what action, if any, is appropriate.A Fund may determine that it is appropriate to continue to hold such instrument for a period of time to avoid a distressed sale which would be harmful to shareholders. Limitations on the resale of restricted securities may have an adverse effect on the marketability of portfolio securities and a Fund might be unable to dispose of restricted securities promptly or at reasonable prices and might thereby experience difficulty satisfying redemption requirements.A Fund might also have to register such restricted securities in order to dispose of them, resulting in additional expense and delay.Adverse market conditions could impede such a public offering of securities. Repurchase Agreements. A Fund may enter into repurchase agreements.However, a Fund may not invest more than 15% of its net assets in repurchase agreements.For purposes of the 1940Act, a repurchase agreement may be deemed to be a loan from a Fund to the seller of the security subject to the repurchase agreement.Under such agreements, the seller of the security agrees to repurchase it at a mutually agreed upon time and price.The repurchase price may be higher than the purchase price, the difference being income to a Fund, or the purchase and repurchase prices may be the same, with interest at a stated rate due to a Fund together with the repurchase price on repurchase.In either case, the income to a Fund is unrelated to the interest rate on the security itself.Such repurchase agreements will be made only with banks with assets of $500million or more that are insured by the Federal Deposit Insurance Corporation or with government securities dealers recognized by the Federal Reserve Board and registered as broker-dealers with the SEC or exempt from such registration.The Funds will generally enter into repurchase agreements of short durations, from overnight to one week, although the underlying securities generally have longer maturities.A Fund may not enter into a repurchase agreement with more than seven days to maturity if, as a result, more than 15% of the value of its net assets would be invested in illiquid securities, including such repurchase agreements. Table of Contents - SAI B-8 Because a repurchase agreement may be deemed to be a loan under the 1940Act, it is not clear whether a court would consider the security acquired by a Fund subject to a repurchase agreement as being owned by the Fund or as being collateral for a loan by the Fund to the seller.In the event of the commencement of bankruptcy or insolvency proceedings with respect to the seller of the security before its repurchase under a repurchase agreement, a Fund may encounter delays and incur costs before being able to sell the security.Delays may involve loss of interest or a decline in price of the security.If a court characterizes the transaction as a loan, and a Fund has not perfected a security interest in the security, the Fund may be required to return the security to the seller’s estate and be treated as an unsecured creditor of the seller.As an unsecured creditor, a Fund would be at risk of losing some or all of the principal and income involved in the transaction.As with any unsecured debt instrument purchased for a Fund, the Advisor seeks to minimize the risk of loss through repurchase agreements by analyzing the creditworthiness of the other party, in this case the seller of the security. Apart from the risk of bankruptcy or insolvency proceedings, there is also the risk that the seller may fail to repurchase the security.However, a Fund will always receive as collateral for any repurchase agreement to which it is a party securities acceptable to it, the market value of which is equal to at least 100% of the amount invested by the Fund plus accrued interest, and a Fund will make payment against such securities only upon physical delivery or evidence of book entry transfer to the account of its custodian.If the market value of the security subject to the repurchase agreement becomes less than the repurchase price (including interest), a Fund will direct the seller of the security to deliver additional securities so that the market value of all securities subject to the repurchase agreement will equal or exceed the repurchase price.It is possible that a Fund will be unsuccessful in seeking to impose on the seller a contractual obligation to deliver additional securities. Reverse Repurchase Agreements. A Fund may borrow funds for temporary purposes by entering into reverse repurchase agreements in accordance with a Fund’s investment restrictions.Pursuant to such agreements, a Fund would sell portfolio securities to financial institutions such as banks and broker-dealers, and agree to repurchase the securities at the mutually agreed-upon date and price.A Fund would enter into reverse repurchase agreements only to avoid otherwise selling securities during unfavorable market conditions to meet redemptions.When a Fund enters into a reverse repurchase agreement, it will place in a segregated custodial account assets consistent with the Fund’s investment restrictions having a value equal to the repurchase price (including accrued interest), and will subsequently monitor the account to ensure that such equivalent value is maintained.Such assets will include U.S. Government securities or other liquid, high-grade debt securities. The use of reverse repurchase agreements by a Fund creates leverage which increases the Fund’s investment risk.If the income and gains on securities purchased with the proceeds of reverse repurchase agreements exceed the cost of the agreements, a Fund’s earnings or net asset value will increase faster than otherwise would be the case.Conversely, if the income and gains fail to exceed the costs, earnings or net asset value would decline faster than otherwise would be the case.A Fund will seek to enter reverse repurchase agreements only when the interest income to be earned from the investment of the proceeds of the transaction is greater than the interest expense of the transaction.Reverse repurchase agreements involve the risk that the market value of the securities sold by a Fund may decline below the price at which the Fund is obligated to repurchase the securities.Reverse repurchase agreements are considered to be borrowing by under the 1940 Act. Industry Sector Focus. If a Fund’s portfolio is overweighted in a certain industry, any negative development affecting that industry will have a greater impact on the Fund than a fund that is not overweighted in that industry. Table of Contents - SAI B-9 Consumer Discretionary Sector Risk.Each Fund invests in the securities of companies in the consumer discretionary sector.Because companies in the consumer discretionary sector manufacture products and provide discretionary services directly to the consumer, the success of these companies is tied closely to the performance of the overall domestic and international economy, interest rates, competition and consumer confidence.Success depends heavily on disposable household income and consumer spending.Changes in demographics and consumer tastes also can affect the demand for, and success of, consumer discretionary products in the marketplace. Consumer Staples Sector Risk.Each Fund invests in the securities of companies in the consumer staples sector.The consumer staples sector may be affected by the permissibility of using various food additives and production methods, fads, marketing campaigns and other factors affecting consumer demand.In particular, tobacco companies may be adversely affected by new laws, regulations and litigation.The consumer staples sector may also be adversely affected by changes or trends in commodity prices, which may be influenced or characterized by unpredictable factors. Energy Sector Risk.The profitability of companies in the energy sector is related to worldwide energy prices, exploration, and production spending. Such companies also are subject to risks of changes in exchange rates, government regulation, world events, depletion of resources and economic conditions, as well as market, economic and political risks of the countries where energy companies are located or do business. Oil and gas exploration and production can be significantly affected by natural disasters. Oil exploration and production companies may be adversely affected by changes in exchange rates, interest rates, government regulation, world events, and economic conditions. Oil exploration and production companies may be at risk for environmental damage claims. Financials Sector Risk.The financial services industries are subject to extensive government regulation, can be subject to relatively rapid change due to increasingly blurred distinctions between service segments, and can be significantly affected by availability and cost of capital funds, changes in interest rates, the rate of corporate and consumer debt defaults, and price competition. Numerous financial services companies have experienced substantial declines in the valuations of their assets, taken action to raise capital (such as the issuance of debt or equity securities), or even ceased operations. These actions have caused the securities of many financial services companies to experience a dramatic decline in value. Issuers that have exposure to the real estate, mortgage and credit markets have been particularly affected by the foregoing events and the general market turmoil, and it is uncertain whether or for how long these conditions will continue. Health Care Sector Risk.Each Fund invests in the securities of companies in the healthcare sector.The profitability of companies in the healthcare sector may be affected by extensive government regulation, restrictions on government reimbursement for medical expenses, rising costs of medical products and services, pricing pressure, an increased emphasis on outpatient services, limited number of products, industry innovation, changes in technologies and other market developments.Many healthcare companies are heavily dependent on patent protection.The expiration of patents may adversely affect the profitability of these companies.Many healthcare companies are subject to extensive litigation based on product liability and similar claims.Healthcare companies are subject to competitive forces that may make it difficult to raise prices and, in fact, may result in price discounting. Many new products in the healthcaresector may be subject to regulatory approvals.The process of obtaining such approvals may be long and costly. Industrials Sector Risk.The stock prices of companies in the industrials sector are affected by supply and demand both for their specific product or service and for industrials sector products in general. The products of manufacturing companies may face product obsolescence due to rapid technological developments and frequent new product introduction. Government regulation, world events and economic conditions may affect the performance of companies in the industrials sector. Companies in the industrials sector may be at risk for environmental damage and product liability claims. Materials Sector Risk.Companies in the materials sector could be adversely affected by commodity price volatility, exchange rates, import controls and increased competition. Production of industrial materials often exceeds demand as a result of overbuilding or economic downturns, leading to poor investment returns. Companies in the materials sector are at risk for environmental damage and product liability claims. Companies in the materials sector may be adversely affected by depletion of resources, technical progress, labor relations, and government regulations. Table of Contents - SAI B-10 Technology Sector Risk.Information technology companies face intense competition, both domestically and internationally, which may have an adverse effect on profit margins. Like other technology companies, information technology companies may have limited product lines, markets, financial resources or personnel. The products of information technology companies may face product obsolescence due to rapid technological developments and frequent new product introduction, unpredictable changes in growth rates and competition for the services of qualified personnel. Technology companies and companies that rely heavily on technology, especially those of smaller, less-seasoned companies, tend to be more volatile than the overall market. Companies in the information technology sector are heavily dependent on patent and intellectual property rights. The loss or impairment of these rights may adversely affect the profitability of these companies. Finally, while all companies may be susceptible to network security breaches, certain companies in the information technology sector may be particular targets of hacking and potential theft of proprietary or consumer information or disruptions in service, which could have a material adverse effect on their businesses. These risks are heightened for information technology companies in foreign markets. Telecommunications Services Sector Risk.The telecommunications sector is subject to extensive government regulation. The costs of complying with governmental regulations, delays or failure to receive required regulatory approvals, or the enactment of new regulatory requirements may negatively affect the business of telecommunications companies. Government actions around the world, specifically in the area of pre-marketing clearance of products and prices, can be arbitrary and unpredictable. The domestic telecommunications market is characterized by increasing competition and regulation by various state and federal regulatory authorities. Companies in the telecommunications sector may encounter distressed cash flows due to the need to commit substantial capital to meet increasing competition, particularly in formulating new products and services using new technology. Technological innovations may make the products and services of certain telecommunications companies obsolete. Borrowing. Each Fund may borrow money in amounts of up to one-third of its total assets (including the amount borrowed) from banks.In addition, the Funds are authorized to borrow money from time to time for temporary, extraordinary or emergency purposes or for clearance of transactions.The use of borrowing by a Fund involves special risk considerations that may not be associated with other funds having similar objectives and policies.Since substantially all of a Fund’s assets fluctuate in value, while the interest obligation resulting from a borrowing will be fixed by the terms of the Fund’s agreement with its lender, the net asset value per share of a Fund will tend to increase more when its portfolio securities increase in value and to decrease more when its portfolio assets decrease in value than would otherwise be the case if the Fund did not borrow funds.In addition, interest costs on borrowings may fluctuate with changing market rates of interest and may partially offset or exceed the return earned on borrowed funds.Under adverse market conditions, a Fund might have to sell portfolio securities to meet interest or principal payments at a time when fundamental investment considerations would not favor such sales. Securities Lending. A Fund may lend securities from its portfolio to brokers, dealers and financial institutions (but not individuals) in order to increase the return on its portfolio.Such loans will be terminable at any time upon specified notice.A Fund might experience the risk of loss if the institution with which it has engaged in a portfolio loan transaction breaches its agreement with the Fund.In addition, a Fund will not enter into any portfolio security lending arrangement having a duration of longer than one year.The principal risk of portfolio lending is potential default or insolvency of the borrower.In either of these cases, a Fund could experience delays in recovering securities or collateral or could lose all or part of the value of the loaned securities.As part of participating in a lending program, a Fund may be required to invest in collateralized debt or other securities that bear the risk of loss of principal.In addition, all investments made with the collateral received are subject to the risks associated with such investments.If such investments lose value, a Fund will have to cover the loss when repaying the collateral. Table of Contents - SAI B-11 Any loans of portfolio securities are fully collateralized based on values that are marked-to-market daily.Any securities that a Fund may receive as collateral will not become part of the Fund’s investment portfolio at the time of the loan and, in the event of a default by the borrower, a Fund will, if permitted by law, dispose of such collateral except for such part thereof that is a security in which the Fund is permitted to invest.During the time securities are on loan, the borrower will pay a Fund any accrued income on those securities, and a Fund may invest the cash collateral and earn income or receive an agreed-upon fee from a borrower that has delivered cash-equivalent collateral. When-Issued Securities and Forward Commitments. The Funds may purchase securities offered on a “when-issued” basis and may purchase or sell securities on a “forward commitment” basis.When these transactions are negotiated, the price, which is generally expressed in yield terms, is fixed at the time the commitment is made, but delivery and payment for the securities take place at a later date.Normally, the settlement date occurs within two months after the transaction, but delayed settlements beyond two months may be negotiated.During the period between a commitment and settlement, no payment is made for the securities purchased by the purchaser and thus, no interest accrues to the purchaser from the transaction.At the time a Fund makes the commitment to purchase securities on a when-issued or delayed delivery basis, the Fund will record the transaction as a purchase and thereafter reflect the value each day of such securities in determining its net asset value (“NAV”). The Funds will not enter into a when-issued transaction if, as a result, more than 10% of a Fund’s total assets would be committed to such transactions. INVESTMENT RESTRICTIONS The Trust (on behalf of the Funds) has adopted the following restrictions as fundamental policies, which may not be changed without the affirmative vote of the holders of a “majority” of the outstanding voting securities of the Funds.Under the 1940 Act, the “vote of the holders of a majority of the outstanding voting securities” means the vote of the holders of the lesser of (i)67% of the shares of a Fund represented at a meeting at which the holders of more than 50% of the Fund’s outstanding shares are represented or (ii)more than 50% of the outstanding shares of a Fund. As a matter of fundamental policy, a Fund may not: 1. Borrow money or issue senior securities, except through reverse repurchase agreements or otherwise as permitted under the 1940 Act, as interpreted, modified or otherwise permitted by regulatory authority.Generally, issuing senior securities is prohibited under the 1940 Act; however, certain exceptions apply such as in the case of reverse repurchase agreements, borrowing, and certain other leveraging transactions; 2. Act as underwriter (except to the extent a Fund may be deemed to be an underwriter in connection with the sale of securities in its investment portfolio); 3. Invest 25% or more of its net assets, calculated at the time of purchase and taken at market value, in securities of issuers in any one industry or group of industries (other than U.S. government securities); 4. Purchase or sell real estate, unless acquired as a result of ownership of securities (although a Fund may purchase and sell securities that are secured by real estate and securities of companies that invest or deal in real estate); 5. Purchase or sell physical commodities, unless acquired as a result of ownership of securities or other instruments.This limitation shall not prevent a Fund from purchasing, selling, or entering into futures contracts, or acquiring securities or other instruments and options thereon backed by, or related to, physical commodities; or Table of Contents - SAI B-12 6. Make loans of money (except purchases of debt securities consistent with the investment policies of a Fund).For purposes of this limitation, entering into repurchase agreements, lending securities and acquiring any debt security are not deemed to be the making of loans. The Large Cap Growth Fund is diversified under applicable federal securities laws. As such, the Fund shall invest at least 75% of its total assets in some combination of the following: (a) cash and cash items, (b) Governmental Securities (as defined in the 1940 Act), (c) securities of other investment companies, and (d) other securities. With regard to (d), other securities (acquired pursuant to this policy) are limited as to any single issuer to an amount not greater than 5% of the Fund’s total assets and not more than 10% of the outstanding voting securities of any such issuer, or as otherwise permitted by applicable law. The following is a list of non-fundamental investment restrictions applicable to the Funds.These restrictions can be changed by the Board, but the change will only be effective after notice is given to shareholders of a Fund. 1. A Fund may not, with respect to fundamental investment restriction1 above, purchase portfolio securities while outstanding borrowings exceed 5% of its assets. 2. A Fund may not mortgage, pledge or hypothecate any of its assets except in connection with any such borrowings and only with respect to 33 1/3% of its assets. 3. A Fund will not make investments for the purpose of exercising control of management of any company. 4. A Fund will not make any change in its investment policy of investing of its net assets in the investments suggested by the Fund’s name without first changing the Fund’s name and providing the Fund’s shareholders with at least a 60-day prior written notice. Except with respect to borrowing, if a percentage or rating restriction on investment or use of assets set forth herein or in the Prospectuses is adhered to at the time a transaction is effected, later changes in the percentage or rating resulting from any cause other than actions by a Fund will not be considered a violation of the Fund’s investment restrictions.If the value of a Fund’s holdings of illiquid securities at any time exceeds the percentage limitation applicable due to subsequent fluctuations in value or other reasons, the Board will consider what actions, if any, are appropriate to maintain adequate liquidity. PORTFOLIO TURNOVER Although the Funds generally will not invest for short-term trading purposes, portfolio securities may be sold without regard to the length of time they have been held when, in the opinion of the Advisor, investment considerations warrant such action.Portfolio turnover rate is calculated by dividing (1)the lesser of purchases or sales of portfolio securities for a fiscal year by (2)the monthly average of the value of portfolio securities owned during such fiscal year.A 100% turnover rate would occur if all the securities in a Fund’s portfolio, with the exception of securities whose maturities at the time of acquisition were one year or less, were sold and either repurchased or replaced within one year.A high rate of portfolio turnover (100% or more) generally leads to higher transaction costs and may result in a greater number of taxable transactions.(See “Execution of Portfolio Transactions”.) Table of Contents - SAI B-13 The portfolio turnover for the Funds for the following fiscal periods is set forth below. Large Cap Growth Fund Global Growth Fund(1) Small-Mid Cap Growth Fund(2) Fiscal Year Ended June 30, 2013 71% 114% 22% Fiscal Year Ended June 30, 2012 59% 9% N/A Fiscal Year Ended June 30, 2011 77% N/A N/A The Global Growth Fund commenced operations on March 28, 2012; therefore, the amount shown for 2012 is for a partial year. The Small-Mid Cap Growth Fund commenced operations on May 9, 2013; therefore, the amount shown for 2013 is for a partial year. PORTFOLIO HOLDINGS INFORMATION The Trust, on behalf of the Funds, has adopted a portfolio holdings disclosure policy that governs the timing and circumstances of disclosure of portfolio holdings of a Fund.The Advisor has also adopted a policy with respect to disclosure of portfolio holdings of the Funds (the “Advisor’s Policy”).Information about a Fund’s portfolio holdings will not be distributed to any third party except in accordance with the portfolio holdings policies and the Advisor’s Policy (the “Disclosure Policies”).The Advisor and the Board considered the circumstances under which a Fund’s portfolio holdings may be disclosed under the Disclosure Policies and the actual and potential material conflicts that could arise in such circumstances between the interests of a Fund’s shareholders and the interests of the Advisor, distributor or any other affiliated person of a Fund.After due consideration, the Advisor and the Board determined that a Fund has a legitimate business purpose for disclosing portfolio holdings to persons described in the Disclosure Policies, including mutual fund rating or statistical agencies, or persons performing similar functions, and internal parties involved in the investment process, administration or custody of a Fund.Pursuant to the Disclosure Policies, the Trust’s Chief Compliance Officer (“CCO”), President and Treasurer are each authorized to consider and authorize dissemination of portfolio holdings information to additional third parties, after considering the best interests of the Fund shareholders and potential conflicts of interest in making such disclosures. The Board exercises continuing oversight of the disclosure of a Fund’s portfolio holdings by (1)overseeing the implementation and enforcement of the Disclosure Policies, Codes of Ethics and other relevant policies of a Fund and its service providers by the Trust’s CCO, (2)by considering reports and recommendations by the Trust’s CCO concerning any material compliance matters (as defined in Rule38a-1 under the 1940 Act), and (3)by considering to approve any amendment to the Disclosure Policies.The Board reserves the right to amend the Disclosure Policies at any time without prior notice to shareholders in its sole discretion. Disclosure of a Fund’s complete holdings is required to be made quarterly within 60days of the end of each period covered by the Annual Report and Semi-Annual Report to Fund shareholders and in the quarterly holdings report on FormN-Q.These reports are available, free of charge, on the EDGAR database on the SEC’s website at www.sec.gov.A Fund discloses its top ten portfolio holdings on its website at www.dsmfunds.com within 60 days after the quarter-end.Portfolio holdings information posted on the Funds’ website may be separately provided to any person, commencing on the day after it is first published on the Funds’ website.In addition, a Fund may provide its complete portfolio holdings at the same time that it is filed with the SEC. In the event of a conflict between the interests of the Funds and the interests of the Advisor or an affiliated person of the Advisor, the CCO of the Advisor, in consultation with the Trust’s CCO, shall make a determination in the best interests of the Funds, and shall report such determination to the Board at the end of the quarter in which such determination was made.Any employee of the Advisor who suspects a breach of this obligation must report the matter immediately to the Advisor’s CCO or to his or her supervisor. Table of Contents - SAI B-14 In addition, material non-public holdings information may be provided without lag as part of the normal investment activities of the Funds to each of the following entities, which, by explicit agreement or by virtue of their respective duties to the Funds, are required to maintain the confidentiality of the information disclosed, including a duty not to trade on non-public information:the fund administrator, fund accountant, custodian, transfer agent, auditors, counsel to the Funds or the Board, broker-dealers (in connection with the purchase or sale of securities or requests for price quotations or bids on one or more securities) and regulatory authorities.Portfolio holdings information not publicly available with the SEC or through the Funds’ website may only be provided to additional third parties, including mutual fund ratings or statistical agencies, in accordance with the Disclosure Policies, when a Fund has a legitimate business purpose and the third party recipient is subject to a confidentiality agreement that includes a duty not to trade on non-public information. In no event shall the Advisor, its affiliates or employees, the Funds, or any other party receive any direct or indirect compensation in connection with the disclosure of information about a Fund’s portfolio holdings. There can be no assurance that the Disclosure Policies will protect the Funds from potential misuse of portfolio holdings information by individuals or entities to which it is disclosed. From time to time, the Advisor may make additional disclosure of the Funds’ portfolio holdings on the Funds’ website.Shareholders can access the Funds’ website at www.dsmfunds.com for additional information about a Fund, including, without limitation, the periodic disclosure of its portfolio holdings. TRUSTEES AND EXECUTIVE OFFICERS The Board is responsible for the overall management of the Trust, including general supervision and review of the investment activities of the Funds.The Board, in turn, elects the officers of the Trust, who are responsible for the day-to-day operations of the Trust and its separate series.The current Trustees and executive officers of the Trust, their birth dates, positions with the Trust, terms of office with the Trust and length of time served, their principal occupations during the past five years and other directorships are set forth in the table below. Table of Contents - SAI B-15 Name, Address and Age Positions with the Trust Term of Office and Length of Time Served Principal Occupation During Past Five Years Number of Portfolios in Fund
